Exhibit 10.1

 

--------------------------------------------------------------------------------

INDENTURE

 

Between

 

VITESSE SEMICONDUCTOR CORPORATION

 

And

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

1.50% CONVERTIBLE SUBORDINATED DEBENTURES DUE 2024

 

DATED AS OF SEPTEMBER 22, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture

Act Section

--------------------------------------------------------------------------------

  

Indenture

Section

--------------------------------------------------------------------------------

310(a)(1)

   5.11

      (a)(2)

   5.11

      (a)(3)

   n/a

      (a)(4)

   n/a

      (a)(5)

   5.11

      (b)

   5.3; 5.11

      (c)

   n/a

311(a)

   5.12

      (b)

   5.12

      (c)

   n/a

312(a)

   2.10

      (b)

   15.3

      (c)

   15.3

313(a)

   5.7

      (b)(1)

   n/a

      (b)(2)

   5.7

      (c)

   5.7; 15.2

      (d)

   5.7

314(a)(1), (2), (3)

   9.6; 15.6

      (a)(4)

   9.6; 9.7; 15.6

      (b)

   n/a

      (c)(1)

   15.5

      (c)(2)

   15.5

      (c)(3)

   n/a

      (d)

   n/a

      (e)

   15.6

      (f)

   n/a

315(a)

   5.1(a)

      (b)

   5.6; 15.2

      (c)

   5.1(b)

      (d)

   5.1(c)

      (e)

   4.14

316(a)(last sentence)

   2.13

      (a)(1)(A)

   4.5

      (a)(1)(B)

   4.4

      (a)(2)

   n/a

      (b)

   4.7

      (c)

   7.4

 

i



--------------------------------------------------------------------------------

317(a)(1)

   4.8

      (a)(2)

   4.9

      (b)

   2.5

318(a)

   15.1

      (b)

   n/a

      (c)

   15.1

--------------------------------------------------------------------------------

“n/a” means not applicable.

* This Cross-Reference Table shall not, for any purpose, be deemed to be a part
of the Indenture.

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE    1

SECTION 1.1

   DEFINITIONS.    1

SECTION 1.2

   INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT.    11

SECTION 1.3

   RULES OF CONSTRUCTION.    11 ARTICLE 2 THE SECURITIES    11

SECTION 2.1

   TITLE AND TERMS.    11

SECTION 2.2

   FORM OF SECURITIES.    13

SECTION 2.3

   LEGENDS.    13

SECTION 2.4

   EXECUTION, AUTHENTICATION, DELIVERY AND DATING.    18

SECTION 2.5

   REGISTRAR AND PAYING AGENT.    18

SECTION 2.6

   PAYING AGENT TO HOLD ASSETS IN TRUST.    19

SECTION 2.7

   GENERAL PROVISIONS RELATING TO TRANSFER AND EXCHANGE.    19

SECTION 2.8

   BOOK-ENTRY PROVISIONS FOR THE GLOBAL SECURITIES.    20

SECTION 2.9

   SPECIAL TRANSFER PROVISIONS.    21

SECTION 2.10

   HOLDER LISTS.    23

SECTION 2.11

   PERSONS DEEMED OWNERS.    23

SECTION 2.12

   MUTILATED, DESTROYED, LOST OR STOLEN SECURITIES.    23

SECTION 2.13

   TREASURY SECURITIES.    24

SECTION 2.14

   TEMPORARY SECURITIES.    24

SECTION 2.15

   CANCELLATION.    24

SECTION 2.16

   CUSIP NUMBERS.    24

SECTION 2.17

   DEFAULTED INTEREST.    25 ARTICLE 3 SATISFACTION AND DISCHARGE    25

SECTION 3.1

   SATISFACTION AND DISCHARGE OF INDENTURE.    25

SECTION 3.2

   DEPOSITED MONIES TO BE HELD IN TRUST.    26

SECTION 3.3

   RETURN OF UNCLAIMED MONIES.    26 ARTICLE 4 DEFAULTS AND REMEDIES    27

SECTION 4.1

   EVENTS OF DEFAULT.    27

SECTION 4.2

   ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT.    28

SECTION 4.3

   OTHER REMEDIES.    29

SECTION 4.4

   WAIVER OF PAST DEFAULTS.    29

SECTION 4.5

   CONTROL BY MAJORITY.    29

SECTION 4.6

   LIMITATION ON SUIT.    30

SECTION 4.7

   UNCONDITIONAL RIGHTS OF HOLDERS TO RECEIVE PAYMENT AND TO CONVERT.    30

SECTION 4.8

   COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY THE TRUSTEE.    30

SECTION 4.9

   TRUSTEE MAY FILE PROOFS OF CLAIM.    31

SECTION 4.10

   RESTORATION OF RIGHTS AND REMEDIES.    32

SECTION 4.11

   RIGHTS AND REMEDIES CUMULATIVE.    32

SECTION 4.12

   DELAY OR OMISSION NOT WAIVER.    32

SECTION 4.13

   APPLICATION OF MONEY COLLECTED.    32

SECTION 4.14

   UNDERTAKING FOR COSTS.    33

SECTION 4.15

   WAIVER OF STAY OR EXTENSION LAWS.    33 ARTICLE 5 THE TRUSTEE    33

SECTION 5.1

   CERTAIN DUTIES AND RESPONSIBILITIES.    33

SECTION 5.2

   CERTAIN RIGHTS OF TRUSTEE.    35

SECTION 5.3

   INDIVIDUAL RIGHTS OF TRUSTEE.    35

 

iii



--------------------------------------------------------------------------------

SECTION 5.4

   MONEY HELD IN TRUST.    36

SECTION 5.5

   TRUSTEE’S DISCLAIMER.    36

SECTION 5.6

   NOTICE OF DEFAULTS.    36

SECTION 5.7

   REPORTS BY TRUSTEE TO HOLDERS.    36

SECTION 5.8

   COMPENSATION AND INDEMNIFICATION.    36

SECTION 5.9

   REPLACEMENT OF TRUSTEE.    37

SECTION 5.10

   SUCCESSOR TRUSTEE.    38

SECTION 5.11

   CORPORATE TRUSTEE REQUIRED; ELIGIBILITY.    38

SECTION 5.12

   COLLECTION OF CLAIMS AGAINST THE COMPANY.    38 ARTICLE 6 CONSOLIDATION,
MERGER, CONVEYANCE, TRANSFER OR LEASE    38

SECTION 6.1

   COMPANY MAY CONSOLIDATE ONLY ON CERTAIN TERMS.    38

SECTION 6.2

   SUCCESSOR CORPORATION SUBSTITUTED.    39 ARTICLE 7 AMENDMENTS, SUPPLEMENTS
AND WAIVERS    39

SECTION 7.1

   WITHOUT CONSENT OF HOLDERS OF SECURITIES.    39

SECTION 7.2

   WITH CONSENT OF HOLDERS OF SECURITIES.    40

SECTION 7.3

   COMPLIANCE WITH TRUST INDENTURE ACT.    41

SECTION 7.4

   REVOCATION OF CONSENTS AND EFFECT OF CONSENTS OR VOTES.    41

SECTION 7.5

   NOTATION ON OR EXCHANGE OF SECURITIES.    42

SECTION 7.6

   TRUSTEE TO SIGN AMENDMENT, ETC.    42 ARTICLE 8 MEETING OF HOLDERS OF
SECURITIES    42

SECTION 8.1

   PURPOSES FOR WHICH MEETINGS MAY BE CALLED.    42

SECTION 8.2

   CALL NOTICE AND PLACE OF MEETINGS.    42

SECTION 8.3

   PERSONS ENTITLED TO VOTE AT MEETINGS.    43

SECTION 8.4

   QUORUM; ACTION.    43

SECTION 8.5

   DETERMINATION OF VOTING RIGHTS; CONDUCT AND ADJOURNMENT OF MEETINGS.    43

SECTION 8.6

   COUNTING VOTES AND RECORDING ACTION OF MEETINGS.    44 ARTICLE 9 COVENANTS   
44

SECTION 9.1

   PAYMENT OF PRINCIPAL, PREMIUM AND INTEREST.    44

SECTION 9.2

   MAINTENANCE OF OFFICES OR AGENCIES.    45

SECTION 9.3

   CORPORATE EXISTENCE.    45

SECTION 9.4

   MAINTENANCE OF PROPERTIES.    45

SECTION 9.5

   PAYMENT OF TAXES AND OTHER CLAIMS.    46

SECTION 9.6

   REPORTS.    46

SECTION 9.7

   COMPLIANCE CERTIFICATE.    46

SECTION 9.8

   RESALE OF CERTAIN SECURITIES.    47

SECTION 9.9

   ADDITIONAL AMOUNTS.    47 ARTICLE 10 REDEMPTION OF SECURITIES    47

SECTION 10.1

   OPTIONAL REDEMPTION.    47

SECTION 10.2

   NOTICE TO TRUSTEE.    47

SECTION 10.3

   SELECTION OF SECURITIES TO BE REDEEMED.    48

SECTION 10.4

   NOTICE OF REDEMPTION.    48

SECTION 10.5

   EFFECT OF NOTICE OF REDEMPTION.    49

SECTION 10.6

   DEPOSIT OF REDEMPTION PRICE.    49

SECTION 10.7

   SECURITIES REDEEMED IN PART.    50

 

iv



--------------------------------------------------------------------------------

ARTICLE 11 REPURCHASE AT THE OPTION OF A HOLDER UPON SPECIFIC REPURCHASE DATES
OR UPON A FUNDAMENTAL CHANGE    50

SECTION 11.1

   REPURCHASE RIGHT.    50

SECTION 11.2

   COMPANY’S OPTION TO PAY ALL OR A PORTION OF THE REPURCHASE PRICE IN THE EVENT
OF A FUNDAMENTAL CHANGE IN COMMON STOCK; CONDITIONS TO THE COMPANY’S ELECTION TO
PAY THE REPURCHASE PRICE IN THE EVENT OF A FUNDAMENTAL CHANGE IN COMMON STOCK.
   51

SECTION 11.3

   REPURCHASE EVENT NOTICE.    52

SECTION 11.4

   DELIVERY OF REPURCHASE EVENT PURCHASE NOTICE; FORM OF REPURCHASE EVENT
PURCHASE NOTICE; WITHDRAWAL OF REPURCHASE EVENT PURCHASE NOTICE.    53

SECTION 11.5

   EXERCISE OF REPURCHASE RIGHTS.    54

SECTION 11.6

   DEPOSIT AND PAYMENT OF THE REPURCHASE PRICE.    55

SECTION 11.7

   COVENANT TO COMPLY WITH SECURITIES LAWS UPON REPURCHASE OF SECURITIES.    56
ARTICLE 12 CONVERSION OF SECURITIES    56

SECTION 12.1

   CONVERSION RIGHT AND CONVERSION PRICE.    56

SECTION 12.2

   EXERCISE OF CONVERSION RIGHT.    57

SECTION 12.3

   FRACTIONS OF SHARES.    58

SECTION 12.4

   ADJUSTMENT OF CONVERSION PRICE.    58

SECTION 12.5

   NOTICE OF ADJUSTMENTS OF CONVERSION PRICE.    66

SECTION 12.6

   NOTICE PRIOR TO CERTAIN ACTIONS.    66

SECTION 12.7

   COMPANY TO RESERVE COMMON STOCK.    67

SECTION 12.8

   TAXES ON CONVERSIONS.    67

SECTION 12.9

   COVENANT AS TO COMMON STOCK.    67

SECTION 12.10

   CANCELLATION OF CONVERTED SECURITIES.    68

SECTION 12.11

   EFFECT OF RECLASSIFICATION, CONSOLIDATION, MERGER OR SALE.    68

SECTION 12.12

   CASH CONVERSION OPTION.    69

SECTION 12.13

   RESPONSIBILITY OF TRUSTEE FOR CONVERSION PROVISIONS.    72 ARTICLE 13
MAKE-WHOLE PREMIUM    72

SECTION 13.1

   MAKE-WHOLE PREMIUM.    72

SECTION 13.2

   ADJUSTMENTS RELATING TO THE MAKE-WHOLE PREMIUM.    74 ARTICLE 14
SUBORDINATION    75

SECTION 14.1

   SECURITIES SUBORDINATED TO SENIOR DEBT.    75

SECTION 14.2

   SUBROGATION.    76

SECTION 14.3

   OBLIGATION OF THE COMPANY IS ABSOLUTE AND UNCONDITIONAL.    77

SECTION 14.4

   MATURITY OF OR DEFAULT ON SENIOR DEBT.    77

SECTION 14.5

   PAYMENTS ON SECURITIES PERMITTED.    77

SECTION 14.6

   EFFECTUATION OF SUBORDINATION BY TRUSTEE.    77

SECTION 14.7

   KNOWLEDGE OF TRUSTEE.    78

SECTION 14.8

   TRUSTEE’S RELATION TO SENIOR DEBT.    78

SECTION 14.9

   RIGHTS OF HOLDERS OF SENIOR DEBT NOT IMPAIRED.    78

SECTION 14.10

   MODIFICATION OF TERMS OF SENIOR DEBT.    78

SECTION 14.11

   CERTAIN CONVERSIONS NOT DEEMED PAYMENT.    79 ARTICLE 15 OTHER PROVISIONS OF
GENERAL APPLICATION    79

SECTION 15.1

   TRUST INDENTURE ACT CONTROLS.    79

SECTION 15.2

   NOTICES.    79

SECTION 15.3

   COMMUNICATION BY HOLDERS WITH OTHER HOLDERS.    80

 

v



--------------------------------------------------------------------------------

SECTION 15.4

   ACTS OF HOLDERS OF SECURITIES.    80

SECTION 15.5

   CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT.    81

SECTION 15.6

   STATEMENTS REQUIRED IN CERTIFICATE OR OPINION.    82

SECTION 15.7

   EFFECT OF HEADINGS AND TABLE OF CONTENTS.    82

SECTION 15.8

   SUCCESSORS AND ASSIGNS.    82

SECTION 15.9

   SEPARABILITY CLAUSE.    82

SECTION 15.10

   BENEFITS OF INDENTURE.    82

SECTION 15.11

   SECTION GOVERNING LAW.    83

SECTION 15.12

   COUNTERPARTS.    83

SECTION 15.13

   LEGAL HOLIDAYS.    83

SECTION 15.14

   RECOURSE AGAINST OTHERS.    83

 

EXHIBITS

     EXHIBIT A:    Form of Security      EXHIBIT B:    Form of Repurchase Event
Purchase Notice      EXHIBIT C:    Form of Conversion Notice

 

vi



--------------------------------------------------------------------------------

INDENTURE, dated as of September 22, 2004, between VITESSE SEMICONDUCTOR
CORPORATION, a corporation duly organized and existing under the laws of the
State of Delaware, having its principal office at 741 Calle Plano, Camarillo,
California 93012 (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, as Trustee
(the “Trustee”), having its principal corporate trust office at 60 Livingston
Avenue, St. Paul, Minnesota 55107-2292.

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its 1.50%
Convertible Subordinated Debentures due 2024 (herein called the “Securities”) of
substantially the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

 

All things necessary to make the Securities, when the Securities are executed by
the Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Section 1.1 Definitions.

 

For all purposes of this Indenture and the Securities, the following terms are
defined as follows:

 

“Act,” when used with respect to any Holder of a Security, has the meaning
specified in Section 15.4(a).

 

“Additional Amounts” means all amounts, if any, payable pursuant to Section 3 of
the Registration Rights Agreement.

 

“Additional Premium” has the meaning specified in Section 13.1(b).

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agent Member” has the meaning specified in Section 2.8(a).

 

“Applicable Stock Price” has the meaning specified in Section 12.12(e).

 

1



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.

 

“Board of Directors” means either the board of directors of the Company or any
committee of that board empowered to act for it with respect to this Indenture.

 

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to be in full force and effect on the date of such certification, shall
have been delivered to the Trustee.

 

“Business Day,” when used with respect to any Place of Payment or Place of
Conversion, means each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which banking institutions in that Place of Payment or Place of
Conversion, as the case may be, are authorized or obligated by law to close.

 

“Calculation Agent” has the meaning specified in Section 13.1(e).

 

“Capital Lease” means all obligations and liabilities (contingent or otherwise)
in respect of leases of such Person required, in conformity with generally
accepted accounting principles, to be accounted for as capitalized lease
obligations on the balance sheet of such Person.

 

“Capitalized Lease Obligation” means the discounted present value of the rental
obligations and liabilities (contingent or otherwise) under a Capital Lease.

 

“Cash Amount” has the meaning specified in Section 12.12(e).

 

“Cash-Only Settlement Amount” has the meaning specified in Section 12.12(e).

 

“Cash Settlement Averaging Period” has the meaning specified in Section
12.12(e).

 

“Closing Sale Price” has the meaning specified in Section 12.12(e).

 

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company. However, subject to the
provisions of Section 12.11, shares issuable on conversion of Securities shall
include only shares of the class designated as Common Stock, par value $0.01 per
share, of the Company at the date of this Indenture or shares of any class or
classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding up of
the Company and which are not subject to redemption by the Company; provided,
however, that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“Company” means the corporation named as the “Company” in the first paragraph of
this instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.

 

2



--------------------------------------------------------------------------------

“Company Order” means a written order signed in the name of the Company by any
of the Chairman of the Board, the Chief Executive Officer, the President, a Vice
President, the Chief Financial Officer, the Controller, the Treasurer or the
Secretary of the Company, and delivered to the Trustee.

 

“Conversion Agent” means any Person authorized by the Company to convert
Securities in accordance with Article 12.

 

“Conversion Price” has the meaning specified in Section 12.1.

 

“Conversion Retraction Period” has the meaning specified in Section 12.12(c).

 

“Corporate Trust Office” means for purposes of presentation or surrender of
Securities for payment, registration, transfer, exchange or conversion or for
service of notices or demands upon the Company or for any other purpose of this
Indenture, both the office of the Trustee located at 60 Livingston Avenue, St.
Paul, Minnesota 55107-2292, Attention: Corporate Trust Administration (Vitesse
Semiconductor Corporation 1.50% Convertible Subordinated Debentures due 2024).

 

“corporation” means corporations, associations, limited liability companies,
companies and business trusts.

 

“Current Market Price” has the meaning set forth in Section 12.4(g).

 

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

 

“Default” means an event which is, or after notice or lapse of time or both
would be, an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 2.17.

 

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

 

“Determination Date” has the meaning specified in Section 12.12(d).

 

“dollar,” “U.S. Dollar” or “$” means a dollar or other equivalent unit in such
coin or currency of the United States as at the time shall be legal tender for
the payment of public and private debts.

 

“Effective Date” has the meaning specified in Section 13.1(c).

 

“Event of Default” has the meaning specified in Section 4.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Time” has the meaning specified in Section 12.4(f).

 

“fair market value” has the meaning set forth in Section 12.4(g).

 

3



--------------------------------------------------------------------------------

“Fundamental Change” means any transaction or event (whether by means of an
exchange offer, liquidation, tender offer, consolidation, merger, combination,
reclassification, recapitalization or otherwise) in connection with which 50% or
more of the Common Stock is exchanged for, converted into, acquired for or
constitutes solely the right to receive, consideration which is not at least 90%
common stock that is (i) listed on, or immediately after the transaction or
event will be listed on, a United States national securities exchange or (ii)
approved, or immediately after the transaction or event will be approved, for
quotation on the Nasdaq National Market or any similar United States system of
automated dissemination of quotations of securities prices.

 

“Fundamental Change Repurchase Date” has the meaning specified in Section
11.1(b).

 

“Global Security” has the meaning specified in Section 2.2(b).

 

“guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness of such other Person (whether arising by virtue of
partnership arrangements, or by agreement to keep-well, to purchase assets,
goods, securities or services, to take-or-pay, or maintain financial statement
conditions or otherwise); or

 

(2) entered into for purposes of assuring in any other manner the obligee of
such Indebtedness of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part);

 

provided, however, that the term “guarantee” will not include endorsements for
collection or deposit in the ordinary course of business. The term “guarantee”
used as a verb has a corresponding meaning.

 

“Holder,” when used with respect to any Security, including any Global Security,
means the Person in whose name the Security is registered in the Register.

 

“Indebtedness,” when used with respect to any Person, and without duplication
means:

 

(1) all indebtedness, obligations and other liabilities (contingent or
otherwise) of such Person for borrowed money (including obligations of the
Company in respect of overdrafts, foreign exchange contracts, currency exchange
agreements, Interest Rate Protection Agreements, and any loans or advances from
banks, whether or not evidenced by notes or similar instruments) or evidenced by
bonds, debentures, notes or other instruments for the payment of money, or
Purchase Money Debt, or incurred in connection with the acquisition of any
services (whether or not the recourse of the lender is to the whole of the
assets of such Person or to only a portion thereof), other than any account
payable or other accrued current liability or obligation to trade creditors
incurred in the ordinary course of business in connection with the obtaining of
such services;

 

(2) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit, bank guarantees,
bankers’ acceptances, surety bonds, performance bonds or other guaranty of
contractual performance;

 

4



--------------------------------------------------------------------------------

(3) all obligations and liabilities (contingent or otherwise) in respect of (a)
Capital Leases; and (b) any lease or related documents (including a purchase
agreement) in connection with the lease of real property which provides that
such Person is contractually obligated to purchase or cause a third party to
purchase the leased property and thereby guarantee a minimum residual value of
the leased property to the landlord and the obligations of such Person under
such lease or related document to purchase or to cause a third party to purchase
the leased property;

 

(4) all obligations of such Person (contingent or otherwise) with respect to an
interest rate or other swap, cap or collar agreement or other similar instrument
or agreement or foreign currency hedge, exchange, purchase or similar instrument
or agreement;

 

(5) all direct or indirect guarantees or similar agreements by such Person in
respect of, and obligations or liabilities (contingent or otherwise) of such
Person to purchase or otherwise acquire or otherwise assure a creditor against
loss in respect of, indebtedness, obligations or liabilities of another Person
of the kind described in clauses (1) through (4);

 

(6) any indebtedness or other obligations described in clauses (1) through (4)
secured by any mortgage, pledge, lien or other encumbrance existing on property
which is owned or held by such Person, regardless of whether the indebtedness or
other obligation secured thereby shall have been assumed by such Person; and

 

(7) any and all deferrals, renewals, extensions and refundings of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (1) through (6).

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Initial Purchaser” mean Lehman Brothers Inc.

 

“Interest Payment Date” means each of April 1 and October 1; provided, however,
that if any such date is not a Business Day, the Interest Payment Date shall be
the next succeeding Business Day.

 

“Interest Rate” means 1.50% per annum.

 

“Interest Rate Protection Agreement” means, with respect to any Person, any
interest rate swap agreement, interest rate cap or collar agreement or other
financial agreement or arrangement designed to protect such person against
fluctuations in interest rates, as in effect from time to time.

 

“Make-Whole Percentage” has the meaning specified in Section 13.1(c)(iii).

 

“Make-Whole Premium” has the meaning specified in Section 13.1(b).

 

“Make-Whole Table” has the meaning specified in Section 13.1(c)(iii).

 

5



--------------------------------------------------------------------------------

“Maturity” and “Maturity Date” means the date on which the principal of such
Security becomes due and payable as therein or herein provided, whether at the
Stated Maturity or by acceleration, conversion, call for redemption, exercise of
a Repurchase Right or otherwise.

 

“Nasdaq National Market” means the National Association of Securities Dealers
Automated Quotation National Market or any successor national securities
exchange or automated over-the-counter trading market in the United States.

 

“Non-Electing Share” has the meaning specified in Section 12.11.

 

“Officer” of the Company means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer, the
Controller, any Vice President or the Secretary of the Company.

 

“Officers’ Certificate” means a certificate signed by both (1) the Chairman of
the Board, the Chief Executive Officer, the President or a Vice President and
(2) so long as not the same as the officer signing pursuant to clause (1), the
Chief Financial Officer, the Treasurer, the Controller or the Secretary of the
Company, and delivered to the Trustee.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel to
the Company (and may include directors or employees of the Company) and who is
acceptable to the Trustee, which acceptance shall not be unreasonably withheld.

 

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except Securities:

 

(1) previously canceled by the Trustee or delivered to the Trustee for
cancellation;

 

(2) for the payment or redemption of which money in the necessary amount has
been previously deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Securities;
provided, however, that if such Securities are to be redeemed, notice of such
redemption has been duly given pursuant to this Indenture; and

 

(3) which have been paid in exchange for or in lieu of other Securities which
have been authenticated and delivered pursuant to this Indenture, other than any
such Securities in respect of which there shall have been presented to the
Trustee proof satisfactory to it that such Securities are held by a bona fide
purchaser in whose hands such Securities are valid obligations of the Company.

 

“Paying Agent” has the meaning specified in Section 2.5.

 

“Payment Blockage Notice” has the meaning specified in Section 14.1(c).

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof.

 

6



--------------------------------------------------------------------------------

“Physical Securities” means Securities issued in definitive, fully registered
form without interest coupons, substantially in the form of Exhibit A hereto,
with the applicable legends as provided in Section 2.3.

 

“Place of Conversion” means any city in which any Conversion Agent is located.

 

“Place of Payment” means any city in which any Paying Agent is located.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.12 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

 

“Purchase Agreement” means the Purchase Agreement, dated September 16, 2004,
between the Company and the Initial Purchaser.

 

“Purchase Money Debt” means all indebtedness, obligations and other liabilities
(contingent or otherwise) incurred in connection with the acquisition of any
property or assets (whether or not the recourse of the lender is to the whole of
the assets of the borrower or to only a portion thereof), other than any account
payable or other accrued current liability or obligation to trade creditors
incurred in the ordinary course of business in connection with the obtaining of
materials.

 

“Purchased Shares” has the meaning set forth in Section 12.4(f).

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Record Date” means either a Regular Record Date or a Special Record Date, as
the case may be; provided that, for purposes of Section 12.4, Record Date has
the meaning specified in 12.4(g).

 

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.

 

“Redemption Price,” when used with respect to any Security to be redeemed, means
100.0% of the principal amount of such Security to be redeemed pursuant to this
Indenture.

 

“Reference Dealer” means a dealer engaged in the trading of convertible
securities.

 

“Reference Period” has the meaning set forth in Section 12.4(d).

 

“Register” has the meaning specified in Section 2.5.

 

“Registrar” has the meaning specified in Section 2.5.

 

“Registration Rights Agreement” means the Resale Registration Rights Agreement
dated as of September 22, 2004, between the Company and the Initial Purchaser.

 

“Regular Record Date” for the interest on the Securities (including Additional
Amounts, if any) payable means the March 15 (whether or not a Business Day) next
preceding an Interest

 

7



--------------------------------------------------------------------------------

Payment Date on April 1 and the September 15 (whether or not a Business Day)
next preceding an Interest Payment Date on October 1.

 

“Regulation S” means Regulation S under the Securities Act.

 

“Repurchase Date” has the meaning specified in Section 11.1(b).

 

“Repurchase Event Notice” has the meaning specified in Section 11.3.

 

“Repurchase Event Purchase Notice” has the meaning specified in Section 11.3.

 

“Repurchase Events” has the meaning specified in Section 11.1(b).

 

“Repurchase Price” has the meaning specified in Section 11.1(a).

 

“Repurchase Right” has the meaning specified in Section 11.1(a).

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
in the Corporate Trust Office of the Trustee and also means, with respect to a
particular corporate trust matter, any other officer of the Trustee whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.

 

“Restricted Securities” means the Securities defined as such in Section 2.3.

 

“Restricted Securities Legend” has the meaning set forth in Section 2.3(a).

 

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereof), as the same may be amended from time to time.

 

“Rule 144A” means Rule 144A under the Securities Act (including any successor
rule thereof), as the same may be amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” has the meaning ascribed to it in the first paragraph under the
caption “Recitals of the Company.”

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Debt” means:

 

(1) any liability of the Company for borrowed money, or evidenced by an
instrument for the payment of money, or incurred in connection with the
acquisition of any property, services or assets (including securities), or
relating to a Capitalized Lease Obligation,

 

(2) obligations under exchange rate contracts or Interest Rate Protection
Agreements,

 

(3) any obligations of the Company to reimburse the issuer of any letter of
credit, surety bond, performance bond or other guarantee of contractual
performance, and

 

8



--------------------------------------------------------------------------------

(4) any liability of another Person of the type referred to in clause (1), (2)
or (3) which has been assumed or guaranteed by the Company;

 

provided that Senior Debt does not include:

 

(1) Indebtedness of the Company that by its terms is expressly equal or
subordinate in right of payment to the Securities,

 

(2) accounts payable or any other Indebtedness of the Company to trade creditors
created or assumed by the Company in the ordinary course of business in
connection with the obtaining of materials or services, or

 

(3) any liability for federal, state, local or other taxes owed or owing by the
Company.

 

“Shelf Registration Statement” has the meaning specified in the Registration
Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” within the meaning of Rule 405 under the Securities Act.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 2.17.

 

“Specific Repurchase Date” has the meaning specified in Section 11.1(a).

 

“Stated Maturity” means the date specified in any Security as the fixed date for
the payment of principal on such Security or on which an installment of interest
(including Additional Amounts, if any) on such Security is due and payable.

 

“Stock Price” has the meaning specified in Section 13.1(c).

 

“Stock Price Cap” has the meaning specified in Section 13.1(b).

 

“Stock Price Threshold” has the meaning specified in Section 13.1(b).

 

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition only, “voting stock” means stock which
ordinarily has voting power for the election of directors, whether at all times
or only so long as no senior class of stock has such voting power by reason of
any contingency.

 

“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S. Code Section
77aaa-77bbbb), as in effect on the date of this Indenture; provided, however,
that in the event the TIA is amended after such date, “TIA” means, to the extent
such amendment is applicable to this Indenture, the Trust Indenture Act of 1939,
as so amended, or any successor statute.

 

“Trading Day” means:

 

(1) if the applicable security is listed or admitted for trading on the New York
Stock Exchange or another national security exchange, a day on which the New
York Stock Exchange or such other national security exchange is open for
business;

 

9



--------------------------------------------------------------------------------

(2) if the applicable security is quoted on the Nasdaq National Market, a day on
which trades may be made thereon; or

 

(3) if the applicable security is not so listed, admitted for trading or quoted,
any day other than a Saturday or Sunday or a day on which banking institutions
in the State of New York are authorized or obligated by law or executive order
to close.

 

“Trading Price” of a security on any date of determination means:

 

(1) the closing sale price (or, if no closing sale price is reported, the last
reported sale price) of such security (regular day) on the New York Stock
Exchange on such date;

 

(2) if such security is not listed for trading on the New York Stock Exchange on
any such date, the closing sale price as reported in the composite transactions
for the principal U.S. securities exchange on which such security is so listed;

 

(3) if such security is not so listed on a U.S. national or regional securities
exchange, the closing sale price as reported by the Nasdaq National Market;

 

(4) if such security is not so reported, the last price quoted by Interactive
Data Corporation for such security or, if Interactive Data Corporation is not
quoting such price, a similar quotation service selected by the Company;

 

(5) if such security is not so quoted, the average of the mid-point of the last
bid and ask prices for such security from at least two dealers recognized as
market-makers for such security; or

 

(6) if such security is not so quoted, the average of the last bid and ask
prices for such security from a Reference Dealer.

 

“Transfer Agent” means any Person, which may be the Company, authorized by the
Company to exchange or register the transfer of Securities.

 

“Trigger Event” has the meaning specified in Section 12.4(d).

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“U.S. Government Obligations” means: (1) direct obligations of the United States
of America for the payment of which the full faith and credit of the United
States of America is pledged or (2) obligations of a person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America, the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America and which in either case, are
non-callable at the option of the Company thereof.

 

10



--------------------------------------------------------------------------------

“Vice President,” when used with respect to the Company, means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president.”

 

Section 1.2 Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Securities;

 

“indenture security holder” means a Holder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Securities means the Company and any other obligor on the
indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

Section 1.3 Rules of Construction.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(1) the terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with accounting principles generally accepted in the
United States prevailing at the time of any relevant computation hereunder; and

 

(3) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

ARTICLE 2

 

THE SECURITIES

 

Section 2.1 Title and Terms.

 

(a) The Securities shall be known and designated as the “1.50% Convertible
Subordinated Debentures due 2024” of the Company. The aggregate principal amount
of Securities which may be authenticated and delivered under this Indenture is
limited to $90,000,000 (or

 

11



--------------------------------------------------------------------------------

$100,000,000 if the option set forth in Section 3 of the Purchase Agreement is
exercised in full), except for Securities authenticated and delivered upon
registration of, transfer of, or in exchange for, or in lieu of other Securities
pursuant to Section 2.7, 2.8, 2.9, 2.12, 7.5, 10.6, 11.1 or 12.2. The Securities
shall be issuable in denominations of $1,000 or integral multiples thereof.

 

(b) The Securities shall mature on October 1, 2024.

 

(c) Interest shall accrue from September 22, 2004 at the Interest Rate until the
principal thereof is paid or made available for payment. Interest shall be
payable semiannually in arrears on April 1 and October 1 in each year,
commencing April 1, 2005.

 

(d) Interest on the Securities shall be computed (i) for any full semi-annual
period for which a particular Interest Rate is applicable, on the basis of a
360-day year of twelve 30-day months and (ii) for any period for which a
particular Interest Rate is applicable shorter than a full semiannual period for
which interest is calculated, on the basis of a 30-day month and, for such
periods of less than a month, the actual number of days elapsed over a 30-day
month.

 

(e) A Holder of any Security at the close of business on a Regular Record Date
shall be entitled to receive interest (including Additional Amounts, if any) on
such Security on the corresponding Interest Payment Date. A Holder of any
Security which is converted after the close of business on a Regular Record Date
and prior to the corresponding Interest Payment Date (other than any Security
whose Maturity is prior to such Interest Payment Date) shall be entitled to
receive interest (including Additional Amounts, if any) on the principal amount
of such Security, notwithstanding the conversion of such Security prior to such
Interest Payment Date. However, any such Holder which surrenders any such
Security for conversion during the period between the close of business on such
Regular Record Date and ending with the opening of business on the corresponding
Interest Payment Date shall be required to pay the Company an amount equal to
the interest (including Additional Amounts, if any) on the principal amount of
such Security so converted, which is payable by the Company to such Holder on
such Interest Payment Date, at the time such Holder surrenders such Security for
conversion. Notwithstanding the foregoing, any such Holder which surrenders for
conversion any Security which has been called for redemption by the Company on a
date that is after a Record Date but prior to the corresponding Interest Payment
Date in a notice of redemption given by the Company pursuant to Section 10.4
shall be entitled to receive (and retain) such interest (including Additional
Amounts, if any) and need not pay the Company an amount equal to the interest
(including Additional Amounts, if any) on the principal amount of such Security
so converted at the time such Holder surrenders such Security for conversion.

 

(f) Principal of, and premium, if any, and interest (including Additional
Amounts, if any) on, Global Securities shall be payable to the Depositary in
immediately available funds.

 

(g) Principal and premium, if any, on Physical Securities shall be payable at
the office or agency of the Company maintained for such purpose, initially the
Corporate Trust Office of the Trustee. Interest (including Additional Amounts,
if any) on Physical Securities will be payable by (i) U.S. Dollar check mailed
to the address of the Person entitled thereto as such address shall appear in
the Register, or (ii) upon application to the Registrar not later than the
relevant Record Date by a Holder of an aggregate principal amount of Securities
in excess of $5,000,000, wire transfer in immediately available funds to an
account within the United States, which application shall remain in effect until
the Holder notifies, in writing, the Registrar to the contrary.

 

(h) The Securities shall be redeemable at the option of the Company as provided
in Article 10.

 

12



--------------------------------------------------------------------------------

(i) The Securities shall be repurchaseable by the Company at the option of
Holders as provided in Article 11.

 

(j) The Securities shall be convertible at the option of the Holders as provided
in Article 12.

 

(k) The Securities shall be subordinated in right of payment to Senior Debt of
the Company as provided in Article 14.

 

Section 2.2 Form of Securities.

 

(a) Except as otherwise provided pursuant to this Section 2.2, the Securities
are issuable in fully registered form without coupons in substantially the form
of Exhibit A hereto, with such applicable legends as are provided for in Section
2.3. The Securities are not issuable in bearer form. The terms and provisions
contained in the form of Security shall constitute, and are hereby expressly
made, a part of this Indenture and to the extent applicable, the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. Any of the Securities may
have such letters, numbers or other marks of identification and such notations,
legends and endorsements as the officers executing the same may approve
(execution thereof to be conclusive evidence of such approval) and as are not
inconsistent with the provisions of this Indenture, or as may be required to
comply with any law or with any rule or regulation made pursuant thereto or with
any rule or regulation of any securities exchange or automated quotation system
on which the Securities may be listed or designated for issuance, or to conform
to usage.

 

(b) The Securities are being offered and sold by the Company pursuant to the
Purchase Agreement. The Securities shall be issued initially in the form of one
or more permanent global Securities in fully registered form without interest
coupons, substantially in the form of Exhibit A hereto, with the applicable
legends as provided in Section 2.3 (each a “Global Security” and collectively
the “Global Securities”). Each Global Security shall be duly executed by the
Company and authenticated and delivered by the Trustee, and shall be registered
in the name of the Depositary or its nominee and retained by the Trustee, as
Custodian, at its Corporate Trust Office, for credit to the accounts of the
Agent Members holding the Securities evidenced thereby. The aggregate principal
amount of the Global Securities may from time to time be increased or decreased
by adjustments made on the records of the Trustee, as Custodian, and of the
Depositary or its nominee, as hereinafter provided.

 

(c) Physical Securities acquired by QIBs in accordance with Rule 144A may be
exchanged for interests in Global Securities pursuant to Section 2.9(b).

 

Section 2.3 Legends.

 

(a) Restricted Securities Legends.

 

Each Security issued hereunder shall, upon issuance, bear the legend set forth
in Section 2.3(a)(i), and each stock certificate representing shares of the
Common Stock issued upon conversion of any Security issued hereunder, shall,
upon issuance, bear the legend set forth in Section 2.3(a)(ii) (each such
legend, a “Restricted Securities Legend”), and such legend shall not be removed
except as provided in Section 2.3(a)(iii). Each Security that bears or is
required to bear the Restricted Securities Legend set forth in Section 2.3(a)(i)
(together with each stock certificate representing shares of the Common Stock
issued upon conversion of such Security that bears or is required to bear the
Restricted Securities Legend set forth in Section 2.3(a)(ii), collectively, the

 

13



--------------------------------------------------------------------------------

“Restricted Securities”) shall be subject to the restrictions on transfer set
forth in this Section 2.3(a) (including the Restricted Securities Legend set
forth below), and the Holder of each such Restricted Security, by such Holder’s
acceptance thereof, shall be deemed to have agreed to be bound by all such
restrictions on transfer.

 

As used in Section 2.3(a), the term “transfer” encompasses any sale, pledge,
transfer or other disposition whatsoever of any Restricted Security.

 

(i) Restricted Securities Legend for Securities.

 

Except as provided in Section 2.3(a)(iii), until two years after the original
issuance date of any Security, any certificate evidencing such Security (and all
Securities issued in exchange therefor or substitution thereof, other than stock
certificates representing shares of the Common Stock, if any, issued upon
conversion thereof which shall bear the legend set forth in Section 2.3(a)(ii),
if applicable) shall bear a Restricted Securities Legend in substantially the
following form:

 

THE DEBENTURE EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

 

(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT;

 

(2) REPRESENTS THAT IT IS PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ONE
OR MORE QUALIFIED INSTITUTIONAL BUYERS IN ACCORDANCE WITH RULE 144A;

 

(3) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THIS
DEBENTURE RESELL OR OTHERWISE TRANSFER THE DEBENTURE EVIDENCED HEREBY OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH DEBENTURE EXCEPT (A) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED
EFFECTIVE UNDER THE SECURITIES ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER; AND

 

(4) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE DEBENTURE EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 3(D) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

14



--------------------------------------------------------------------------------

IN CONNECTION WITH ANY TRANSFER OF THE DEBENTURE EVIDENCED HEREBY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH DEBENTURE (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE 3(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
THIS CERTIFICATE TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE). IF
THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 3(B) OR 3(C) ABOVE, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS
APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE
COMPANY OR THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THE DEBENTURE EVIDENCED HEREBY PURSUANT TO
CLAUSE 3(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF
THE DEBENTURE EVIDENCED HEREBY.

 

(ii) Restricted Securities Legend for the Common Stock Issued UponConversion of
the Securities.

 

Until two years after the original issuance date of any Security, each stock
certificate representing shares of the Common Stock issued upon conversion of
such Security shall bear a Restricted Securities Legend in substantially the
following form:

 

THE SHARES OF COMMON STOCK EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD WITHIN THE UNITED STATES OR TO,
OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE. THE HOLDER HEREOF AGREES THAT UNTIL THE EXPIRATION OF TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF THE NOTE UPON THE CONVERSION OF WHICH THE
SHARES OF COMMON STOCK EVIDENCED HEREBY WAS ISSUED:

 

(1) IT WILL NOT OFFER, SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE
DISPOSE OF THE SHARES EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE
144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR (D) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER;

 

(2) PRIOR TO ANY SUCH TRANSFER OTHER THAN A TRANSFER PURSUANT TO CLAUSE 1(D)
ABOVE, IT WILL FURNISH TO SUCH TRANSFER AGENT, (OR ANY SUCCESSOR

 

15



--------------------------------------------------------------------------------

TRANSFER AGENT, AS APPLICABLE) SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER
INFORMATION AS THE TRANSFER AGENT OR THE COMPANY MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT;
AND

 

(3) IT WILL DELIVER TO EACH PERSON TO WHOM THE SHARES OF COMMON STOCK EVIDENCED
HEREBY ARE TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 1(D) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THE SHARES OF
COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE 1(D) ABOVE OR THE EXPIRATION OF
TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE NOTE UPON THE CONVERSION OF WHICH
THE SHARES OF COMMON STOCK EVIDENCED HEREBY WAS ISSUED. AS USED HEREIN, THE
TERMS “UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY
REGULATION S UNDER THE SECURITIES ACT.

 

(iii) Removal of the Restricted Securities Legends.

 

Each Security and each stock certificate representing shares of the Common Stock
issued upon conversion of any Security (other than a stock certificate
representing shares of the Common Stock issued upon conversion of a Security
that previously has been sold pursuant to a registration statement that has been
declared effective under the Securities Act and which continues to be effective
at the time of such sale) shall bear the applicable Restricted Securities Legend
set forth in Section 2.3(a)(i) or 2.3(a)(ii), as the case may be, until the
earlier of:

 

(1) the date which is two years after the original issuance date of such
Security; and

 

(2) the date such Security has, or such shares of the Common Stock have been
sold pursuant to a registration statement that has been declared effective under
the Securities Act (and which continues to be effective at the time of such
sale).

 

The Holder must give notice thereof to the Trustee and any transfer agent for
the Common Stock, as applicable.

 

Notwithstanding the foregoing, the Restricted Securities Legend may be removed
from any Security or any stock certificate representing shares of the Common
Stock issued upon conversion of any Security if there is delivered to the
Company such satisfactory evidence, which may include an opinion of independent
counsel, as may be reasonably required by the Company, that neither such legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers of such Security or shares of the Common Stock issued upon conversion
of Securities, as the case may be, will not violate the registration
requirements of the Securities Act or the qualification requirements under any
state securities laws. Upon provision of such satisfactory evidence, at the
written direction of the Company, (i) in the case of a Security, the Trustee
shall authenticate and deliver in exchange for such Security another

 

16



--------------------------------------------------------------------------------

Security or Securities having an equal aggregate principal amount that does not
bear such legend or (ii) in the case of a stock certificate representing shares
of the Common Stock, the transfer agent for the Common Stock shall authenticate
and deliver in exchange for the stock certificate or stock certificates
representing such shares of Common Stock bearing such legend, one or more new
stock certificates representing a like aggregate number of shares of Common
Stock that do not bear such legend. If the Restricted Securities Legend has been
removed from a Security or stock certificates representing shares of the Common
Stock issued upon conversion of any Security as provided above, no other
Security issued in exchange for all or any part of such Security or stock
certificates representing shares of the Common Stock issued upon conversion of
such Security shall bear such legend, unless the Company has reasonable cause to
believe that such other Security is a “restricted security” (or such shares of
Common Stock are “restricted securities”) within the meaning of Rule 144 and
instructs the Trustee in writing to cause a Restricted Securities Legend to
appear thereon.

 

Any Security (or Security issued in exchange or substitution therefor) as to
which such restrictions on transfer shall have expired in accordance with their
terms or as to which the conditions for removal of the Restricted Securities
Legend set forth in Section 2.3(a)(i) as set forth therein have been satisfied
may, upon surrender of such Security for exchange to the Registrar in accordance
with the provisions of Section 2.7, be exchanged for a new Security or
Securities, of like tenor and aggregate principal amount, which shall not bear
the Restricted Securities Legend required by Section 2.3(a)(i).

 

Any stock certificate representing shares of the Common Stock issued upon
conversion of any Security as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the Restricted Securities Legend set forth in Section 2.3(a)(ii) as set forth
therein have been satisfied may, upon surrender of the stock certificates
representing such shares of Common Stock for exchange in accordance with the
procedures of the transfer agent for the Common Stock, be exchanged for a new
stock certificate or stock certificates representing a like aggregate number of
shares of Common Stock, which shall not bear the Restricted Securities Legend
required by Section 2.3(a)(ii).

 

(b) Global Security Legend.

 

Each Global Security shall also bear the following legend on the face thereof:

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE REFERRED
TO HEREIN. THIS GLOBAL SECURITY MAY NOT BE EXCHANGED OR TRANSFERRED, IN WHOLE OR
IN PART, FOR A SECURITY REGISTERED IN THE NAME OF ANY PERSON OTHER THAN DTC OR A
NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES SET FORTH IN THE INDENTURE.
BENEFICIAL INTERESTS IN THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE INDENTURE.

 

(c) Legend for Physical Securities.

 

Physical Securities, in addition to the legend set forth in Section 2.3(a)(i),
will also bear a legend substantially in the following form:

 

THIS SECURITY WILL NOT BE ACCEPTED IN EXCHANGE FOR A BENEFICIAL INTEREST IN A
GLOBAL SECURITY UNLESS THE HOLDER OF THIS SECURITY, SUBSEQUENT TO SUCH EXCHANGE,
WILL HOLD NO DEBENTURES.

 

17



--------------------------------------------------------------------------------

Section 2.4 Execution, Authentication, Delivery and Dating.

 

Two Officers of the Company shall execute the Securities on behalf of the
Company by manual or facsimile signature. If an Officer of the Company whose
signature is on a Security no longer holds that office at the time the Security
is authenticated, the Security shall be valid nevertheless.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities, and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.

 

Each Security shall be dated the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture, or be valid
or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by or on behalf of the Trustee by manual signature, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

 

The Trustee may appoint an authenticating agent or agents reasonably acceptable
to the Company with respect to the Securities. Unless limited by the terms of
such appointment, an authenticating agent may authenticate Securities whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.

 

Section 2.5 Registrar and Paying Agent.

 

The Company shall maintain an office or agency where Securities may be presented
for registration of transfer or for exchange (the “Registrar”) and an office or
agency where Securities may be presented for payment (the “Paying Agent”). The
Registrar shall keep a register of the Securities (the “Register”) and of their
transfer and exchange. The Company may appoint one or more co-Registrars and one
or more additional Paying Agents for the Securities. The term “Paying Agent”
includes any additional paying agent and the term “Registrar” includes any
additional registrar. The Company may change any Paying Agent or Registrar
without prior notice to any Holder.

 

The Company will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

(1) hold all sums held by it for the payment of the principal of and premium, if
any, or interest (including Additional Amounts, if any) on Securities in trust
for the benefit of the Persons entitled thereto until such sums shall be paid to
such Persons or otherwise disposed of as provided in this Indenture;

 

(2) give the Trustee notice of any Default by the Company in the making of any
payment of principal and premium, if any, or interest (including Additional
Amounts, if any); and

 

(3) at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held in trust
by such Paying Agent.

 

18



--------------------------------------------------------------------------------

The Company shall give prompt written notice to the Trustee of the name and
address of any Agent who is not a party to this Indenture. If the Company fails
to appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such. The Company or any Affiliate of the Company may act as Paying
Agent or Registrar; provided, however, that none of the Company, its
subsidiaries or the Affiliates of the foregoing shall act:

 

(i) as Paying Agent in connection with redemptions, offers to purchase and
discharges, except as otherwise specified in this Indenture, and

 

(ii) as Paying Agent or Registrar if a Default or Event of Default has occurred
and is continuing.

 

The Company hereby initially appoints the Trustee as Registrar and Paying Agent
for the Securities.

 

Section 2.6 Paying Agent to Hold Assets in Trust.

 

Not later than 11:00 a.m. (New York City time) on each due date of the
principal, premium, if any, and interest (including Additional Amounts, if any)
on any Securities, the Company shall deposit with one or more Paying Agents
money in immediately available funds in an aggregate amount sufficient to pay
the principal, premium, if any, and interest (including Additional Amounts, if
any) due on such date. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Company) shall have no further liability for the
money so paid over to the Trustee.

 

If the Company shall act as a Paying Agent, it shall, prior to or on each due
date of the principal of and premium, if any, or interest (including Additional
Amounts, if any) on any of the Securities, segregate and hold in trust for the
benefit of the Holders a sum sufficient with monies held by all other Paying
Agents, to pay the principal and premium, if any, or interest (including
Additional Amounts, if any) so becoming due until such sums shall be paid to
such Persons or otherwise disposed of as provided in this Indenture, and shall
promptly notify the Trustee of its action or failure to act.

 

Section 2.7 General Provisions Relating to Transfer and Exchange.

 

The Securities are issuable only in registered form. A Holder may transfer a
Security only by written application to the Registrar stating the name of the
proposed transferee and otherwise complying with the terms of this Indenture. No
such transfer shall be effected until, and such transferee shall succeed to the
rights of a Holder only upon, final acceptance and registration of the transfer
by the Registrar in the Register. Furthermore, any Holder of a Global Security
shall, by acceptance of such Global Security, agree that transfers of beneficial
interests in such Global Security may be effected only through a book-entry
system maintained by the Holder of such Global Security (or its agent) and that
ownership of a beneficial interest in the Global Security shall be required to
be reflected in a book-entry. Notwithstanding the foregoing, in the case of a
Restricted Security, a beneficial interest in a Global Security being
transferred in reliance on an exemption from the registration requirements of
the Securities Act other than in accordance with Rule 144 or Rule 144A may only
be transferred for a Physical Security.

 

When Securities are presented to the Registrar with a request to register the
transfer or to exchange them for an equal aggregate principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met (including that such Securities are duly endorsed or
accompanied by a written instrument of transfer duly executed by the Holder
thereof or by an attorney who is authorized in writing

 

19



--------------------------------------------------------------------------------

to act on behalf of the Holder). Subject to Section 2.4, to permit registrations
of transfers and exchanges, the Company shall execute and the Trustee shall
authenticate Securities at the Registrar’s request. No service charge shall be
made for any registration of transfer or exchange or redemption of the
Securities, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or other similar governmental charge payable
upon exchanges pursuant to Section 2.14, 7.5 or 10.6).

 

Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Securities:

 

(1) for a period of 15 Business Days prior to the day of any selection of
Securities for redemption under Article 10;

 

(2) so selected for redemption or, if a portion of any Security is selected for
redemption, the portion thereof selected for redemption; or

 

(3) surrendered for conversion or, if a portion of any Security is surrendered
for conversion, the portion thereof surrendered for conversion.

 

Section 2.8 Book-Entry Provisions for the Global Securities.

 

(a) The Global Securities initially shall:

 

(i) be registered in the name of the Depositary (or a nominee thereof);

 

(ii) be delivered to the Trustee as custodian for such Depositary;

 

(iii) bear the Restricted Securities Legend set forth in Section 2.3(a)(i); and

 

(iv) the Global Securities Legend set forth in Section 2.3(b).

 

Members of, or participants in, the Depositary (“Agent Members”) shall have no
rights under this Indenture with respect to any Global Security held on their
behalf by the Depositary, or the Trustee as its custodian, or under such Global
Security, and the Depositary may be treated by the Company, the Trustee and any
agent of the Company or the Trustee as the absolute owner of such Global
Security for all purposes whatsoever. Notwithstanding the foregoing, nothing
contained herein shall prevent the Company, the Trustee or any agent of the
Company or Trustee from giving effect to any written certification, proxy or
other authorization furnished by the Depositary or impair, as between the
Depositary and the Agent Members, the operation of customary practices governing
the exercise of the rights of a Holder of any Security.

 

(b) The Holder of a Global Security may grant proxies and otherwise authorize
any Person, including DTC participants and Persons that may hold interests
through DTC participants, to take any action which a Holder is entitled to take
under this Indenture or the Securities.

 

(c) A Global Security may not be transferred, in whole or in part, to any Person
other than the Depositary (or a nominee thereof), and no such transfer to any
such other Person may be registered. Beneficial interests in a Global Security
may be transferred in accordance with the rules and procedures of the Depositary
and the provisions of Section 2.9.

 

20



--------------------------------------------------------------------------------

(d) If at any time:

 

(i) the Depositary notifies the Company in writing that it is no longer willing
or able to continue to act as Depositary for the Global Securities, or the
Depositary ceases to be a “clearing agency” registered under the Exchange Act
and a successor depositary for the Global Securities is not appointed by the
Company within 90 days of such notice or cessation;

 

(ii) the Company, at its option, notifies the Trustee in writing that it elects
to cause the issuance of the Physical Securities under this Indenture in
exchange for all or any part of the Securities represented by a Global Security
or Global Securities; or

 

(iii) an Event of Default has occurred and is continuing and the Registrar has
received a request from the Depositary for the issuance of Physical Securities
in exchange for such Global Security or Global Securities;

 

the Depositary shall surrender such Global Security or Global Securities to the
Trustee for cancellation and the Company shall execute, and the Trustee, upon
receipt of an Officers’ Certificate and Company Order for the authentication and
delivery of Securities, shall authenticate and deliver in exchange for such
Global Security or Global Securities, Physical Securities in an aggregate
principal amount equal to the aggregate principal amount of such Global Security
or Global Securities. Such Physical Securities shall be registered in such names
as the Depositary shall identify in writing as the beneficial owners of the
Securities represented by such Global Security or Global Securities (or any
nominee thereof).

 

(e) Notwithstanding the foregoing, in connection with any transfer of beneficial
interests in a Global Security to the beneficial owners thereof pursuant to
Section 2.8(d), the Registrar shall reflect on its books and records the date
and a decrease in the principal amount of such Global Security in an amount
equal to the principal amount of the beneficial interests in such Global
Security to be transferred.

 

Section 2.9 Special Transfer Provisions.

 

Unless a Security is (i) transferred after the time period referred to in Rule
144(k) under the Securities Act or (ii) sold pursuant to a registration
statement that has been declared effective under the Securities Act (and which
continues to be effective at the time of such sale), the following provisions
shall apply to any sale, pledge or other transfer of Securities:

 

(a) Transfer of Securities to a QIB.



 

The following provisions shall apply with respect to the registration of any
proposed transfer of Securities to a QIB:

 

(i) If the Securities to be transferred consist of a beneficial interest in the
Global Securities, the transfer of such interest may be effected only through
the book-entry systems maintained by the Depositary.

 

(ii) If the Securities to be transferred consist of Physical Securities, the
Registrar shall register the transfer if such transfer is being made by a
proposed transferor who has checked the box provided for on the form of Security
stating (or has otherwise advised the Company and the Registrar in writing) that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided for on the form of Security
stating or has otherwise advised the Company and the Registrar in writing that:

 

  (a) it is purchasing the Securities for its own account or an account with
respect to which it exercises sole investment discretion, in each case for
investment and not with a view to distribution;

 

21



--------------------------------------------------------------------------------

  (b) it and any such account is a QIB within the meaning of Rule 144A;

 

  (c) it is aware that the sale to it is being made in reliance on Rule 144A;

 

  (d) it acknowledges that it has received such information regarding the
Company as it has requested pursuant to Rule 144A or has determined not to
request such information; and

 

  (e) it is aware that the transferor is relying upon its foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

In addition, the Registrar shall reflect on its books and records the date and
an increase in the principal amount of the Global Securities in an amount equal
to the aggregate principal amount of the Physical Securities to be transferred,
and the Trustee shall cancel the Physical Securities so transferred.

 

(b) Other Exchanges.

 

In the event that Global Securities are exchanged for Securities in definitive
registered form pursuant to Section 2.8 prior to the effectiveness of a Shelf
Registration Statement with respect to such Securities, such Securities may be
exchanged only in accordance with the provisions of clause (a) above (including
the certification requirements intended to ensure that such transfers comply
with Rule 144A) and such other procedures as may from time to time be adopted by
the Company.

 

(c) General.

 

By its acceptance of any Security bearing the Restricted Securities Legend, each
Holder of such a Security acknowledges the restrictions on transfer of such
Security set forth in this Indenture and agrees that it will transfer such
Security only as provided in this Indenture. The Registrar shall not register a
transfer of any Security unless such transfer complies with the restrictions on
transfer of such Security set forth in this Indenture. The Registrar shall be
entitled to receive and rely on written instructions from the Company verifying
that such transfer complies with such restrictions on transfer. In connection
with any transfer of Securities, each Holder agrees by its acceptance of the
Securities to furnish the Registrar or the Company such certifications, legal
opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided that the Registrar shall not be required to determine (but may rely on
a determination made by the Company with respect to) the sufficiency of any such
certifications, legal opinions or other information.

 

The Registrar shall retain copies of all certifications, letters, notices and
other written communications received pursuant to Section 2.8 hereof or this
Section 2.9. The Company shall have the right to inspect and make copies of all
such letters, notices or other written communications at any reasonable time
upon the giving of reasonable written notice to the Registrar.

 

22



--------------------------------------------------------------------------------

Section 2.10 Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders and shall
otherwise comply with Section 312(a) of the TIA. If the Trustee is not the
Registrar, the Company shall furnish to the Trustee prior to or on each Interest
Payment Date and at such other times as the Trustee may request in writing a
list in such form and as of such date as the Trustee may reasonably require of
the names and addresses of Holders relating to such Interest Payment Date or
request, as the case may be.

 

Section 2.11 Persons Deemed Owners.

 

The Company, the Trustee and any agent of the Company or the Trustee may treat
the Holder as the owner of such Security for the purpose of receiving payment of
principal of and premium, if any, and interest (including Additional Amounts, if
any) on such Security and for all other purposes whatsoever, whether or not such
Security be overdue, and notwithstanding any notice of ownership or writing
thereon, or any notice of previous loss or theft or other interest therein.

 

Section 2.12 Mutilated, Destroyed, Lost or Stolen Securities.

 

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

 

If there is delivered to the Company and the Trustee:

 

(1) evidence to their satisfaction of the destruction, loss or theft of any
Security; and

 

(2) such security or indemnity as may be required by them to save each of them
and any agent of either of them harmless, then, in the absence of notice to the
Company or the Trustee that such Security has been acquired by a bona fide
purchaser, the Company shall execute and, upon request, the Trustee shall
authenticate and deliver, in lieu of any such destroyed, lost or stolen
Security, a new Security of like tenor and principal amount and bearing a number
not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion, but subject to
any conversion rights, may, instead of issuing a new Security, pay such
Security, upon satisfaction of the condition set forth in the preceding
paragraph.

 

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section 2.12 in lieu of any
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the destroyed, lost or
stolen Security shall be at any time enforceable by anyone, and such new
Security shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.

 

23



--------------------------------------------------------------------------------

The provisions of this Section 2.12 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Securities.

 

Section 2.13 Treasury Securities.

 

In determining whether the Holders of the requisite principal amount of
Outstanding Securities are present at a meeting of Holders for quorum purposes
or have given any request, demand, authorization, direction, notice, consent or
waiver hereunder, Securities owned by the Company or any Affiliate of the
Company shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
determination as to the presence of a quorum or upon any such request, demand,
authorization, direction, notice, consent or waiver, only such Securities of
which the Trustee has received written notice and are so owned shall be so
disregarded.

 

Section 2.14 Temporary Securities.

 

Pending the preparation of Securities in definitive form, the Company may
execute and the Trustee shall, upon written request of the Company, authenticate
and deliver temporary Securities (printed or lithographed). Temporary Securities
shall be issuable in any authorized denomination, and substantially in the form
of the Securities in definitive form but with such omissions, insertions and
variations as may be appropriate for temporary Securities, all as may be
determined by the Company. Every such temporary Security shall be executed by
the Company and authenticated by the Trustee upon the same conditions and in
substantially the same manner, and with the same effect, as the Securities in
definitive form. Without unreasonable delay, the Company will execute and
deliver to the Trustee Securities in definitive form (other than in the case of
Securities in global form) and thereupon any or all temporary Securities (other
than any such Securities in global form) may be surrendered in exchange
therefor, at each office or agency maintained by the Company pursuant to Section
9.2 and the Trustee shall authenticate and deliver in exchange for such
temporary Securities an equal aggregate principal amount of Securities in
definitive form. Such exchange shall be made by the Company at its own expense
and without any charge therefor. Until so exchanged, the temporary Securities
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Securities in definitive form authenticated
and delivered hereunder.

 

Section 2.15 Cancellation.

 

All securities surrendered for payment, redemption, repurchase, conversion,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee. All Securities so delivered shall
be canceled promptly by the Trustee, and no Securities shall be issued in lieu
thereof except as expressly permitted by any of the provisions of this
Indenture. The Trustee shall destroy canceled Securities and, after such
destruction, shall deliver a certificate of such destruction to the Company. If
the Company shall acquire any of the Securities, such acquisition shall not
operate as a redemption or satisfaction of the indebtedness represented by such
Securities unless the same are delivered to the Trustee for cancellation.

 

Section 2.16 CUSIP Numbers.

 

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and the Trustee shall use CUSIP numbers in notices of redemption or
exchange as a convenience to Holders; provided that any such notice shall state
that no representation is made as to the correctness of

 

24



--------------------------------------------------------------------------------

such numbers either as printed on the Securities or as contained in any such
notice and that reliance may be placed only on the other identification numbers
printed on the Securities, and any such redemption shall not be affected by any
defect in or omission of such numbers. The Company shall promptly notify the
Trustee of any change in the CUSIP numbers.

 

Section 2.17 Defaulted Interest.

 

If the Company fails to make a payment of interest (including Additional
Amounts, if any) on any Security when due and payable (“Defaulted Interest”), it
shall pay such Defaulted Interest plus (to the extent lawful) any interest
payable on the Defaulted Interest, in any lawful manner. It may elect to pay
such Defaulted Interest, plus any such interest payable on it, to the Persons
who are Holders of such Securities on which the interest is due on a subsequent
Special Record Date. The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Security. The
Company shall fix any such Special Record Date and payment date for such
payment. At least 15 days before any such Special Record Date, the Company shall
mail to Holders affected thereby a notice that states the Special Record Date,
the Interest Payment Date, and amount of such interest (and such Additional
Amounts, if any) to be paid.

 

ARTICLE 3

 

SATISFACTION AND DISCHARGE

 

Section 3.1 Satisfaction and Discharge of Indenture.

 

When:

 

(1) the Company shall deliver to the Trustee for cancellation all Securities
previously authenticated (other than any Securities which have been destroyed,
lost or stolen and in lieu of, or in substitution for which, other Securities
shall have been authenticated and delivered) and not previously canceled; or

 

(2) all the Securities not previously canceled or delivered to the Trustee for
cancellation shall have become due and payable, or are by their terms to become
due and payable within one year or are to be called for redemption within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption;

 

(3) the Company shall deposit with the Trustee, in trust, cash in U.S. Dollars
and/or U.S. Government Obligations which through the payment of interest and
principal in respect thereof, in accordance with their terms, will provide (and
without reinvestment and assuming no tax liability will be imposed on such
Trustee), not later than one day before the due date of any payment of money, an
amount in cash, sufficient, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, to pay principal of, premium, if any, or interest
(including Additional Amounts, if any) on all of the Securities (other than any
Securities which shall have been mutilated, destroyed, lost or stolen and in
lieu of or in substitution for which other Securities shall have been
authenticated and delivered) not previously canceled or delivered to the Trustee
for cancellation, on the dates such payments of principal, premium, if any, or
interest (including Additional Amounts, if any) are due to such date of Maturity
or redemption, as the case may be; and

 

25



--------------------------------------------------------------------------------

(4) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel to the effect that (x) the Company has received from, or
there has been published by, the Internal Revenue Service a ruling or (y) since
the date of execution of this Indenture, there has been a change in the
applicable federal income tax law, in the case of either clause (x) or (y) to
the effect that, and based thereon such Opinion of Counsel shall confirm that,
the Holders will not recognize income, gain or loss for federal income tax
purposes as a result of such deposit and discharge and will be subject to
federal income tax on the same amount and in the same manner and at the same
times as would have been the case if such deposit and discharge had not
occurred; and

 

if, in the case of either clause (3) or (4), the Company shall also pay or cause
to be paid all other sums payable hereunder by the Company, then this Indenture
shall cease to be of further effect (except as to: (i) remaining rights of
registration of transfer, substitution and exchange and conversion of
Securities; (ii) rights hereunder of Holders to receive payments of principal of
and premium, if any, and interest (including Additional Amounts, if any) on, the
Securities and the other rights, duties and obligations of Holders, as
beneficiaries hereof with respect to the amounts, if any, so deposited with the
Trustee; and (iii) the rights, obligations and immunities of the Trustee
hereunder) and the Trustee, on demand of the Company accompanied by an Officers’
Certificate and an Opinion of Counsel and at the cost and expense of the
Company, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture; provided, however, that the Company shall reimburse
the Trustee for all amounts due the Trustee under Section 5.8 and for any costs
or expenses thereafter reasonably and properly incurred by the Trustee and to
compensate the Trustee for any services thereafter reasonably and properly
rendered by the Trustee in connection with this Indenture or the Securities.

 

Section 3.2 Deposited Monies to be Held in Trust.

 

Subject to Section 3.3, all monies deposited with the Trustee pursuant to
Section 3.1 shall be held in trust and applied by it to the payment,
notwithstanding the provisions of Article 14, either directly or through any
Paying Agent (including the Company if acting as its own Paying Agent), to the
Holders of the particular Securities for the payment or redemption of which such
monies have been deposited with the Trustee, of all sums due and to become due
thereon for principal, premium, if any, and interest (including Additional
Amounts, if any). All monies deposited with the Trustee pursuant to Section 3.1
(and held by it or any Paying Agent) for the payment of Securities subsequently
converted shall be returned to the Company upon the earlier of the request of
the Company and the date on which there are no Securities outstanding.

 

Section 3.3 Return of Unclaimed Monies.

 

The Trustee and the Paying Agent shall pay to the Company any money held by them
for the payment of principal or premium, if any, or interest (including
Additional Amounts, if any) that remains unclaimed for two years after the date
upon which such payment shall have become due. After payment to the Company,
Holders entitled to the money must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person,
and all liability of the Trustee and such Paying Agent with respect to such
money shall cease.

 

26



--------------------------------------------------------------------------------

ARTICLE 4

 

DEFAULTS AND REMEDIES

 

Section 4.1 Events of Default.

 

An “Event of Default” with respect to the Securities occurs when any of the
following occurs (whatever the reason for such Event of Default and whether it
shall be occasioned by the provisions of Article 14 or be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a) the Company defaults in the payment of interest (including Additional
Amounts, if any) on any of the Securities when it becomes due and payable and
such default continues for a period of 30 days, whether or not such payment is
prohibited by Article 14; or

 

(b) the Company defaults in the payment of the principal of or premium, if any,
on any of the Securities when it becomes due and payable at Maturity, upon
redemption or exercise of a Repurchase Right or otherwise, whether or not such
payment is prohibited by Article 14; or

 

(c) the Company defaults in the payment of the principal of or premium, if any,
on any of the Securities required to be purchased by the Company under Article
11 upon exercise of a Repurchase Right, whether or not such payment is
prohibited by Article 14; or

 

(d) the Company defaults in the performance of, or the Company breaches any,
covenant or agreement contained in this Indenture or the Securities (other than
a default specified in clause (a), (b) or (c) above) and such default or breach
continues for a period of 60 consecutive days after written notice of such
breach or default shall have been given to the Company by the Trustee or to the
Company and the Trustee by the Holders of 25% or more in aggregate principal
amount of the Outstanding Securities; or

 

(e) the Company (i) defaults in the performance of any covenant or agreement
contained in any agreements, indentures or instruments under which the Company
has incurred Indebtedness of $15,000,000 or more in the aggregate (not including
any amounts the Company may owe under reimbursement or similar obligations to
banks, sureties or other entities which have issued letters of credit, surety
bonds, performance bonds or other guarantees relating to the performance by the
Company or its Subsidiaries of contractual obligations to customers, to the
extent any demands made under any such reimbursement or similar obligation
relate to a draw under the related letter of credit or other instrument which
draw is being contested in good faith through appropriate proceedings) whether
such indebtedness now exists or shall hereafter be created, and (ii) such
default has caused the holders of such Indebtedness to declare such Indebtedness
to be due and payable prior to its stated maturity and such Indebtedness has not
been discharged in full or such acceleration has not been rescinded or annulled
by the 30th day after written notice of such default shall have been given to
the Company by the Trustee or to the Company and the Trustee by Holders of 25%
or more in aggregate principal amount of the Outstanding Securities; provided
that if the default under the agreement, indenture or instrument is remedied or
cured by the Company or waived by the holders of such Indebtedness before the
entry of judgment in favor of the Trustee, then the Event of Default under this
Indenture will be deemed likewise to have been remedied, cured or waived; or

 

27



--------------------------------------------------------------------------------

(f) the entry by a court having jurisdiction in the premises of (i) a decree or
order for relief in respect of the Company in an involuntary case or proceeding
under any applicable U.S. federal or state bankruptcy, insolvency,
reorganization or other similar law or (ii) a decree or order adjudging the
Company a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment or composition of or in respect
of the Company under any applicable U.S. federal or state law, or appointing a
Custodian of the Company or of any substantial part of its property, or ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order for relief or any such other decree or order unstayed and in
effect for a period of 60 consecutive days; or

 

(g) the commencement by the Company of a voluntary case or proceeding under any
applicable U.S. federal or state bankruptcy, insolvency, reorganization or other
similar law or of any other case or proceeding to be adjudicated a bankrupt or
insolvent, or the consent by the Company to the entry of a decree or order for
relief in respect of the Company in an involuntary case or proceeding under any
applicable U.S. federal or state bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against the Company, or the filing by the Company of a petition or
answer or consent seeking reorganization or relief under any applicable U.S.
federal or state law, or the consent by the Company to the filing of such
petition or to the appointment of or the taking possession by a Custodian of the
Company or of any substantial part of its property, or the making by the Company
of an assignment for the benefit of creditors, or the admission by the Company
in writing of its inability to pay its debts generally as they become due, or
the taking of corporate action by the Company expressly in furtherance of any
such action.

 

Section 4.2 Acceleration of Maturity; Rescission and Annulment.

 

If an Event of Default with respect to Outstanding Securities occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the Outstanding Securities, by written notice to the Company, may
declare due and payable 100% of the principal amount of all Outstanding
Securities plus any accrued and unpaid interest (including Additional Amounts,
if any) to the date of payment. Upon a declaration of acceleration, such
principal and accrued and unpaid interest (including Additional Amounts, if any)
to the date of payment shall be immediately due and payable.

 

The Holders either (a) through notice to the Trustee of not less than a majority
in aggregate principal amount of the Outstanding Securities, or (b) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Securities
at which a quorum is present, by the Holders of at least a majority in aggregate
principal amount of the Outstanding Securities represented at such meeting, may,
on behalf of the Holders of all of the Securities, rescind and annul an
acceleration and its consequences if:

 

(1) all existing Events of Default, other than the nonpayment of principal of or
interest on the Securities which have become due solely because of the
acceleration, have been remedied, cured or waived, and

 

(2) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction;

 

provided, however, that in the event such declaration of acceleration has been
made based on the existence of an Event of Default under Section 4.1(e) and the
default with respect to Indebtedness for money borrowed which gave rise to such
Event of Default has been remedied, cured or waived, then, without any further
action by the Holders, such declaration of acceleration shall be rescinded
automatically and the consequences of such declaration shall be annulled. No
such rescission or annulment shall affect any subsequent Default or impair any
right consequent thereon.

 

28



--------------------------------------------------------------------------------

Section 4.3 Other Remedies.

 

If an Event of Default with respect to Outstanding Securities occurs and is
continuing, the Trustee may pursue any available remedy by proceeding at law or
in equity to collect the payment of principal of or interest on the Securities
or to enforce the performance of any provision of the Securities.

 

The Trustee may maintain a proceeding in which it may prosecute and enforce all
rights of action and claims under this Indenture or the Securities, even if it
does not possess any of the Securities or does not produce any of them in the
proceeding.

 

Section 4.4 Waiver of Past Defaults.

 

The Holders, either (a) through the written consent of not less than a majority
in aggregate principal amount of the Outstanding Securities, or (b) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Securities
at which a quorum is present, by the Holders of at least a majority in aggregate
principal amount of the Outstanding Securities represented at such meeting, may,
on behalf of the Holders of all of the Securities, waive an existing Default or
Event of Default, except a Default or Event of Default:

 

(1) in the payment of the principal of or premium, if any, or interest
(including Additional Amounts, if any) on any Security (provided, however, that
subject to Section 4.7, the Holders of a majority in aggregate principal amount
of the Outstanding Securities may rescind an acceleration and its consequences,
including any related payment default that resulted from such acceleration); or

 

(2) in respect of a covenant or provision hereof which, under Section 7.2,
cannot be modified or amended without the consent of the Holders of each
Outstanding Security affected.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; provided, however, that no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

 

Section 4.5 Control by Majority.

 

The Holders of a majority in aggregate principal amount of the Outstanding
Securities (or such lesser amount as shall have acted at a meeting pursuant to
the provisions of this Indenture) shall have the right to direct the time,
method and place of conducting any proceeding for any remedy available to the
Trustee or exercising any trust or power conferred on the Trustee. However, the
Trustee may refuse to follow any direction that:

 

(1) conflicts with any law or with this Indenture;

 

(2) the Trustee determines may be unduly prejudicial to the rights of the
Holders not joining therein; or

 

(3) may expose the Trustee to personal liability.

 

29



--------------------------------------------------------------------------------

The Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

 

Section 4.6 Limitation on Suit.

 

No Holder of any Security shall have any right to pursue any remedy with respect
to this Indenture or the Securities (including, instituting any proceeding,
judicial or otherwise, with respect to this Indenture or for the appointment of
a receiver or trustee) unless:

 

(1) such Holder has previously given written notice to the Trustee of an Event
of Default that is continuing;

 

(2) the Holders of at least 25% in aggregate principal amount of the Outstanding
Securities shall have made written request to the Trustee to pursue the remedy;

 

(3) such Holder or Holders have offered to the Trustee indemnity satisfactory to
it against any costs, expenses and liabilities incurred in complying with such
request;

 

(4) the Trustee has failed to comply with the request for 60 days after its
receipt of such notice, request and offer of indemnity; and

 

(5) during such 60-day period, no direction inconsistent with such written
request has been given to the Trustee by the Holders of a majority in aggregate
principal amount of the Outstanding Securities (or such amount as shall have
acted at a meeting pursuant to the provisions of this Indenture);

 

provided, however, that no one or more of such Holders may use this Indenture to
prejudice the rights of another Holder or to obtain preference or priority over
another Holder.

 

Section 4.7 Unconditional Rights of Holders to Receive Payment and to Convert.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and premium, if any, and interest (including
Additional Amounts, if any) on such Security on the Stated Maturity expressed in
such Security (or, in the case of redemption, on the Redemption Date, or in the
case of the exercise of a Repurchase Right, on the Repurchase Date) and to
convert such Security in accordance with Article 12, and to bring an action for
the enforcement of any such payment on or after such respective dates and such
right to convert, and such rights shall not be impaired or affected without the
consent of such Holder.

 

Section 4.8 Collection of Indebtedness and Suits for Enforcement by the Trustee.

 

The Company covenants that if:

 

(1) a Default or Event of Default is made in the payment of any interest
(including Additional Amounts, if any) on any Security when such interest
(including Additional Amounts, if any) becomes due and payable and such Default
or Event of Default continues for a period of 30 days; or

 

(2) a Default or Event of Default is made in the payment of the principal of or
premium, if any, on any Security at the Maturity thereof;

 

30



--------------------------------------------------------------------------------

the Company will, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable (as expressed
therein or as a result of any acceleration effected pursuant to Section 4.2) on
such Securities for principal and premium, if any, and interest (including
Additional Amounts, if any) and, to the extent that payment of such interest
shall be legally enforceable, interest on any overdue principal and premium, if
any, and on any overdue interest (including Additional Amounts, if any),
calculated using the Interest Rate, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the monies adjudged or decreed to be payable in
the manner provided by law out of the property of the Company, wherever
situated.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

 

Section 4.9 Trustee May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or the property of the Company or
its creditors, the Trustee (irrespective of whether the principal of the
Securities shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Trustee shall have made any demand
on the Company for the payment of overdue principal or interest (including
Additional Amounts, if any)) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(1) to file and prove a claim for the whole amount of principal and premium, if
any, and interest (including Additional Amounts, if any) owing and unpaid in
respect of the Securities and to file such other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and of the Holders of Securities allowed in
such judicial proceeding; and

 

(2) to collect and receive any monies or other property payable or deliverable
on any such claim and to distribute the same;

 

and any Custodian in any such judicial proceedings is hereby authorized by each
Holder of Securities to make such payments to the Trustee and, in the event that
the Trustee shall consent to the making of such payments directly to the Holders
of Securities, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel and any other amounts due the Trustee under Section 5.8.

 

Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept, or adopt on behalf of any Holder of a Security, any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding.

 

31



--------------------------------------------------------------------------------

Section 4.10 Restoration of Rights and Remedies.

 

If the Trustee or any Holder of a Security has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders of
Securities shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Trustee and
the Holders shall continue as though no such proceeding had been instituted.

 

Section 4.11 Rights and Remedies Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of Section
2.12, no right or remedy conferred in this Indenture upon or reserved to the
Trustee or to the Holders of Securities is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or hereafter existing at law or in equity or otherwise. The assertion
or employment of any right or remedy hereunder, or otherwise, shall not prevent
the concurrent assertion or employment of any other appropriate right or remedy.

 

Section 4.12 Delay or Omission Not Waiver.

 

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders of Securities may be exercised from time to time,
and as often as may be deemed expedient, by the Trustee or by the Holders of
Securities, as the case may be.

 

Section 4.13 Application of Money Collected.

 

Subject to Article 14, any money collected by the Trustee pursuant to this
Article shall be applied in the following order, at the date or dates fixed by
the Trustee and, in case of the distribution of such money on account of
principal or premium, if any, or interest (including Additional Amounts, if
any), upon presentation of the Securities and the notation thereon of the
payment if only partially paid and upon surrender thereof if fully paid:

 

FIRST: To the payment of all amounts due the Trustee;

 

SECOND: To the payment of the amounts then due and unpaid for principal of and
premium, if any, and interest (including Additional Amounts, if any) on the
Securities in respect of which or for the benefit of which such money has been
collected, ratably, without preference or priority of any kind, according to the
amounts due and payable on such Securities for principal and premium, if any,
and interest (including Additional Amounts, if any), respectively; and

 

THIRD: Any remaining amounts shall be repaid to the Company.

 

32



--------------------------------------------------------------------------------

Section 4.14 Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Security by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, suffered or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
principal amount of the Outstanding Securities, or to any suit instituted by any
Holder of any Security for the enforcement of the payment of the principal of or
premium, if any, or interest (including Additional Amounts, if any) on any
Security on or after the Stated Maturity expressed in such Security (or, in the
case of redemption or exercise of a Repurchase Right, on or after the Redemption
Date) or for the enforcement of the right to convert any Security in accordance
with Article 12.

 

Section 4.15 Waiver of Stay or Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim to take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.

 

ARTICLE 5

 

THE TRUSTEE

 

Section 5.1 Certain Duties and Responsibilities.

 

(a) Except during the continuance of an Event of Default,

 

(1) The Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture or the TIA, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture; provided, however, that in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall examine the
certificates or opinions to determine whether or not, on their face, they
conform to the requirements to this Indenture (but need not investigate or
confirm the accuracy of any facts stated therein).

 

(b) In case an Event of Default actually known to a Responsible Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers

 

33



--------------------------------------------------------------------------------

vested in it by this Indenture, and use the same degree of care and skill in
their exercise, as a prudent person would exercise or use under the
circumstances in the conduct of such person’s own affairs.

 

(c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

(1) This paragraph (c) shall not be construed to limit the effect of paragraph
(a) of this Section 5.1;

 

(2) The Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts; and

 

(3) The Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with a direction received by it of
the Holders of a majority in principal amount of the Outstanding Securities (or
such lesser amount as shall have acted at a meeting pursuant to the provisions
of this Indenture) relating to the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Indenture.

 

(d) Whether or not herein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section
5.1.

 

(e) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any liability in the performance of any of its
duties hereunder, or in the exercise of any of its rights or powers. The Trustee
may refuse to perform any duty or exercise any right or power unless it receives
indemnity satisfactory to it against any loss, liability, cost or expense
(including, without limitation, reasonable fees of counsel).

 

(f) The Trustee shall not be obligated to pay interest on any money or other
assets received by it unless otherwise agreed in writing with the Company.
Assets held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

(g) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note,
coupon, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

 

(h) The Trustee shall not be deemed to have notice or actual knowledge of any
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact a
Default is received by the Trustee pursuant to Section 15.2, and such notice
references the Securities and this Indenture.

 

34



--------------------------------------------------------------------------------

(i) The rights, privileges, protections, immunities and benefits given to the
Trustee hereunder, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder, and each Paying Agent, authenticating agent, Conversion
Agent or Registrar acting hereunder.

 

Section 5.2 Certain Rights of Trustee.

 

Subject to the provisions of Section 5.1 and subject to Section 315(a) through
(d) of the TIA:

 

(1) The Trustee may rely on any document believed by it to be genuine and to
have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

 

(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on the
Officers’ Certificate or Opinion of Counsel.

 

(3) The Trustee may act through attorneys and agents and shall not be
responsible for the misconduct or negligence of any attorney or agent appointed
with due care.

 

(4) The Trustee shall not be liable for any action taken or omitted to be taken
by it in good faith which it believed to be authorized or within the discretion
or rights or powers conferred upon it by this Indenture, unless the Trustee’s
conduct constitutes negligence.

 

(5) The Trustee may consult with counsel of its selection and the advice of such
counsel as to matters of law shall be full and complete authorization and
protection in respect of any action taken, omitted or suffered by it hereunder
in good faith and in accordance with the advice or opinion of such counsel.

 

(6) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Company shall be sufficient if signed by
an Officer of the Company.

 

(7) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as a duty unless so specified herein.

 

Section 5.3 Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or any Affiliate
of the Company with the same rights it would have if it were not Trustee.
However, in the event that the Trustee acquires any conflicting interest (as
such term is defined in Section 310(b) of the TIA), it must eliminate such
conflict within 90 days, apply to the SEC for permission to continue as trustee
(to the extent permitted under Section 310(b) of the TIA) or resign. Any agent
may do the same with like rights and duties. The Trustee is also subject to
Sections 5.11 and 5.12.

 

35



--------------------------------------------------------------------------------

Section 5.4 Money Held in Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
expressly agreed with the Company.

 

Section 5.5 Trustee’s Disclaimer.

 

The recitals contained herein and in the Securities (except for those in the
certificate of authentication) shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representations as to the validity, sufficiency or priority of this
Indenture or of the Securities. The Trustee shall not be accountable for the use
or application by the Company of Securities or the proceeds thereof.

 

Section 5.6 Notice of Defaults.

 

Within 90 days after the occurrence of any Default or Event of Default hereunder
of which the Trustee has received written notice, the Trustee shall give notice
to Holders pursuant to Section 15.2, unless such Default or Event of Default
shall have been cured or waived; provided, however, that, except in the case of
a Default or Event of Default in the payment of the principal of or premium, if
any, or interest (including Additional Amounts, if any), or in the payment of
any redemption or repurchase obligation on any Security, the Trustee shall be
protected in withholding such notice if and so long as Responsible Officers of
the Trustee in good faith determine that the withholding of such notice is in
the interest of the Holders.

 

Section 5.7 Reports by Trustee to Holders.

 

The Trustee shall transmit to Holders such reports concerning the Trustee and
its actions under this Indenture as may be required by Section 313 of the TIA at
the times and in the manner provided by the TIA.

 

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC, if required, and each stock exchange, if any, on which the Securities
are listed. The Company shall promptly notify the Trustee when the Securities
become listed on any stock exchange.

 

Section 5.8 Compensation and Indemnification.

 

The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, reasonable compensation (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) and the Company covenants and agrees to pay or reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by or on behalf of it in accordance with any of the provisions
of this Indenture (including the reasonable compensation and the expenses and
disbursements of its counsel and of all agents and other persons not regularly
in its employ), except to the extent that any such expense, disbursement or
advance is due to its negligence or bad faith. When the Trustee incurs expenses
or renders services in connection with an Event of Default specified in Section
4.1, the expenses (including the reasonable charges and expenses of its counsel)
and the compensation for the services are intended to constitute expenses of
administration under any Bankruptcy Law. The Company also covenants to indemnify
the Trustee and its officers, directors, employees and agents for, and to hold
such Persons harmless against, any loss, liability or expense incurred by them,
arising out of or in connection with the

 

36



--------------------------------------------------------------------------------

acceptance or administration of this Indenture or the trusts hereunder or the
performance of their duties hereunder, including the costs and expenses of
defending themselves against or investigating any claim of liability in the
premises, except to the extent that any such loss, liability or expense was due
to the negligence or willful misconduct of such Persons. The obligations of the
Company under this Section 5.8 to compensate and indemnify the Trustee and its
officers, directors, employees and agents and to pay or reimburse such Persons
for expenses, disbursements and advances shall constitute additional
indebtedness hereunder and shall survive the satisfaction and discharge of this
Indenture or the earlier resignation or removal of the Trustee. Such additional
indebtedness shall be a lien prior to that of the Securities upon all property
and funds held or collected by the Trustee as such, except funds held in trust
for the benefit of the Holders of particular Securities, and the Securities are
hereby subordinated to such senior claim. “Trustee” for purposes of this Section
5.8 shall include any predecessor Trustee, but the negligence or willful
misconduct of any Trustee shall not affect the indemnification of any other
Trustee.

 

Section 5.9 Replacement of Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 5.9.

 

The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company in writing. The Holders of at least a majority in
aggregate principal amount of Outstanding Securities may remove the Trustee by
so notifying the Trustee and the Company in writing. The Company must remove the
Trustee if:

 

(i) the Trustee fails to comply with Section 5.11 or Section 310 of the TIA;

 

(ii) the Trustee becomes incapable of acting;

 

(iii) the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law; or

 

(iv) a Custodian or public officer takes charge of the Trustee or its property.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Company shall promptly appoint a successor Trustee.
The Trustee shall be entitled to payment of its fees and reimbursement of its
expenses while acting as Trustee. Within one year after the successor Trustee
takes office, the Holders of at least a majority in aggregate principal amount
of Outstanding Securities may appoint a successor Trustee to replace the
successor Trustee appointed by the Company.

 

Any Holder may petition any court of competent jurisdiction for the removal of
the Trustee and the appointment of a successor Trustee if the Trustee fails to
comply with Section 5.11.

 

If an instrument of acceptance by a successor Trustee shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation or removal, the resigning or removed Trustee, as the case may be,
may petition, at the expense of the Company, any court of competent jurisdiction
for the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. Thereupon the resignation or removal of the
retiring Trustee shall become effective, and the successor Trustee shall have
all the rights, powers and duties of the Trustee under this

 

37



--------------------------------------------------------------------------------

Indenture. The Company shall issue a notice of the successor Trustee’s
succession to the Holders. Upon payment of its charges, the retiring Trustee
shall promptly transfer all property held by it as Trustee to the successor
Trustee, subject nevertheless to its lien, if any, provided for in Section 5.8.
Notwithstanding replacement of the Trustee pursuant to this Section 5.9, the
Company’s obligations under Section 5.8 shall continue for the benefit of the
retiring Trustee with respect to expenses, losses and liabilities incurred by it
prior to such replacement.

 

Section 5.10 Successor Trustee.

 

Subject to Section 5.11, if the Trustee consolidates with, merges or converts
into, or transfers all or substantially all of its corporate trust business
(including the administration of this Indenture) to, another Person, corporation
or national banking association, the successor entity without any further act
shall be the successor Trustee as to the Securities.

 

Section 5.11 Corporate Trustee Required; Eligibility.

 

The Trustee shall at all times satisfy the requirements of Section 310(a)(1),
(2) and (5) of the TIA. The Trustee shall at all times have (or, in the case of
a corporation included in a bank holding company system, the related bank
holding company shall at all times have), a combined capital and surplus of at
least $25 million as set forth in its (or its related bank holding company’s)
most recent published annual report of condition. The Trustee is subject to
Section 310(b) of the TIA.

 

Section 5.12 Collection of Claims Against the Company.

 

The Trustee is subject to Section 311(a) of the TIA, excluding any creditor
relationship listed in Section 311(b) of the TIA. A Trustee who has resigned or
been removed shall be subject to Section 311(a) of the TIA to the extent
indicated therein.

 

ARTICLE 6

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

Section 6.1 Company May Consolidate Only on Certain Terms.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, and the Company shall not permit any Person to consolidate with or merge
into the Company or convey, transfer or lease its properties and assets
substantially as an entirety to the Company, unless:

 

(1) in the event that the Company shall consolidate with or merge into another
Person or convey, transfer or lease its properties and assets substantially as
an entirety to any Person, the Person formed by such consolidation or into which
the Company is merged or the Person which acquires by conveyance or transfer, or
which leases, the properties and assets of the Company substantially as an
entirety shall be a corporation, limited liability company, partnership or trust
organized and validly existing under the laws of the United States of America,
any State thereof or the District of Columbia and, if the entity surviving such
transaction or transferee entity is not the Company, then such surviving or
transferee entity shall expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, in form satisfactory to the Trustee, the
due and punctual payment of the principal of and premium, if any and interest
(including

 

38



--------------------------------------------------------------------------------

Additional Amounts, if any), on all the Securities and the performance of every
covenant of this Indenture on the part of the Company to be performed or
observed and shall have provided for conversion rights in accordance with
Section 12.11;

 

(2) at the time of consummation of such transaction, no Event of Default, and no
event which, after notice or lapse of time or both, would become an Event of
Default, shall have happened and be continuing; and

 

(3) the Company shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture, comply with this Article and
that all conditions precedent herein provided for relating to such transaction
have been complied with.

 

Section 6.2 Successor Corporation Substituted.

 

Upon any consolidation or merger by the Company with or into any other
corporation or any conveyance, transfer or lease of the properties and assets of
the Company substantially as an entirety to any Person, in accordance with
Section 6.1, the successor corporation formed by such consolidation or into
which the Company is merged or to which such conveyance, transfer or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Indenture with the same effect as if such
successor corporation had been named as the Company herein, and thereafter,
except in the case of a lease to another Person, the predecessor corporation
shall be relieved of all obligations and covenants under this Indenture and the
Securities.

 

ARTICLE 7

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

Section 7.1 Without Consent of Holders of Securities.

 

Without the consent of any Holders of Securities, the Company, when authorized
by a Board Resolution, and the Trustee, at any time and from time to time, may
amend this Indenture and the Securities to:

 

(a) add to the covenants of the Company for the benefit of the Holders of
Securities;

 

(b) surrender any right or power herein conferred upon the Company;

 

(c) make provision with respect to the conversion rights of Holders of
Securities pursuant to Section 12.11;

 

(d) provide for the assumption of the Company’s obligations to the Holders of
Securities in the case of a merger, consolidation, conveyance, transfer or lease
pursuant to Article 6;

 

(e) reduce the Conversion Price; provided, however, that such reduction in the
Conversion Price shall not adversely affect the interest of the Holders of
Securities (after taking into account tax and other consequences of such
reduction);

 

39



--------------------------------------------------------------------------------

(f) comply with the requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the TIA;

 

(g) make any changes or modifications to this Indenture necessary in connection
with the registration of any Securities under the Securities Act as contemplated
in the Registration Rights Agreement; provided, however, that such action
pursuant to this clause (g) does not, in the good faith opinion of the Board of
Directors (as evidenced by a Board Resolution) and the Trustee, adversely affect
the interests of the Holders of Securities in any material respect;

 

(h) cure any ambiguity, to correct or supplement any provision herein which may
be inconsistent with any other provision herein or which is otherwise defective,
or to make any other provisions with respect to matters or questions arising
under this Indenture which the Company and the Trustee may deem necessary or
desirable and which shall not be inconsistent with the provisions of this
Indenture; provided, however, that such action pursuant to this clause (h) does
not, in the good faith opinion of the Board of Directors (as evidenced by a
Board Resolution) and the Trustee, adversely affect the interests of the Holders
of Securities in any material respect;

 

(i) add or modify any other provisions with respect to matters or questions
arising under this Indenture which the Company and the Trustee may deem
necessary or desirable and which shall not be inconsistent with the provisions
of this Indenture; provided, however, that such action pursuant to this clause
(i) does not, in the good faith opinion of the Board of Directors (as evidenced
by a Board Resolution) and the Trustee, adversely affect the interests of the
Holders of Securities in any material respect; or

 

(j) make provision for the establishment of a book-entry system, in which
Holders would have the option to participate, for the clearance and settlement
of transactions in Securities originally issued in definitive form.

 

Section 7.2 With Consent of Holders of Securities.

 

Except as provided below in this Section 7.2, this Indenture or the Securities
may be amended or supplemented, and noncompliance in any particular instance
with any provision of this Indenture or the Securities may be waived, in each
case (i) with the written consent of the Holders of at least a majority in
aggregate principal amount of the Outstanding Securities or (ii) by the adoption
of a resolution, at a meeting of Holders of the Outstanding Securities at which
a quorum is present, by the Holders of a majority in aggregate principal amount
of the Outstanding Securities represented at such meeting.

 

Without the written consent or the affirmative vote of each Holder of Securities
affected thereby, an amendment or waiver under this Section 7.2 may not:

 

(a) change the Stated Maturity of the principal of, or any installment of
interest (including Additional Amounts, if any) on, any Security;

 

(b) reduce the principal amount of, or premium, if any, on any Security;

 

(c) reduce the Interest Rate or interest (including Additional Amounts, if any)
on any Security;

 

(d) change the currency of payment of principal of, premium, if any, or interest
(including Additional Amounts, if any) on any Security;

 

40



--------------------------------------------------------------------------------

(e) impair the right of any Holder to institute suit for the enforcement of any
payment in or with respect to any Security;

 

(f) modify the obligation of the Company to maintain an office or agency in The
City of New York pursuant to Section 9.2;

 

(g) except as permitted by Section 12.11, adversely affect the Repurchase Right
or the right to convert any Security as provided in Article 12;

 

(h) modify the provisions in Article 14 relating to the subordination of the
Securities in a manner adverse to the Holders of Securities;

 

(i) modify the provisions in Article 10 relating to the redemption of the
Securities in a manner adverse to the Holders of Securities;

 

(j) modify any of the provisions of this Section, Section 4.4 or Section 15.11,
except to increase any percentage contained herein or therein or to provide that
certain other provisions of this Indenture cannot be modified or waived without
the consent of the Holder of each Outstanding Security affected thereby; or

 

(k) reduce the requirements of Section 8.4 for quorum or voting, or reduce the
percentage in aggregate principal amount of the Outstanding Securities the
consent of whose Holders is required for any such supplemental indenture or the
consent of whose Holders is required for any waiver provided for in this
Indenture.

 

It shall not be necessary for any Act of Holders of Securities under this
Section 7.2 to approve the particular form of any proposal supplemental
indenture, but it shall be sufficient if such Act shall approve the substance
thereof.

 

Section 7.3 Compliance with Trust Indenture Act.

 

Every amendment to this Indenture or the Securities shall be set forth in a
supplemental indenture that complies with the TIA as then in effect.

 

Section 7.4 Revocation of Consents and Effect of Consents or Votes.

 

Until an amendment, supplement or waiver becomes effective, a written consent to
it by a Holder is a continuing consent by the Holder and every subsequent Holder
of a Security or portion of a Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent is not made on any
Security; provided, however, that unless a record date shall have been
established, any such Holder or subsequent Holder may revoke the consent as to
its Security or portion of a Security if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective.

 

An amendment, supplement or waiver becomes effective on receipt by the Trustee
of written consents from or affirmative votes by, as the case may be, the
Holders of the requisite percentage of aggregate principal amount of the
Outstanding Securities, and thereafter shall bind every Holder of Securities;
provided, however, if the amendment, supplement or waiver makes a change
described in any of the clauses (a) through (k) of Section 7.2, the amendment,
supplement or waiver shall bind only each Holder of a Security which has
consented to it or voted for it, as the case may be, and every subsequent Holder
of a Security or portion of a Security that evidences the same indebtedness as
the Security of the consenting or affirmatively voting Holder, as the case may
be.

 

41



--------------------------------------------------------------------------------

Section 7.5 Notation on or Exchange of Securities.

 

If an amendment, supplement or waiver changes the terms of a Security:

 

(a) the Trustee may require the Holder of a Security to deliver such Securities
to the Trustee, the Trustee may place an appropriate notation on the Security
about the changed terms and return it to the Holder and the Trustee may place an
appropriate notation on any Security thereafter authenticated; or

 

(b) if the Company or the Trustee so determines, the Company in exchange for the
Security shall issue and the Trustee shall authenticate a new Security that
reflects the changed terms.

 

Failure to make the appropriate notation or issue a new Security shall not
affect the validity and effect of such amendment, supplement or waiver.

 

Section 7.6 Trustee to Sign Amendment, Etc.

 

The Trustee shall sign any amendment authorized pursuant to this Article 7 if
the amendment does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. If the amendment does adversely affect the rights,
duties, liabilities or immunities of the Trustee, the Trustee may but need not
sign it. In signing or refusing to sign such amendment, the Trustee shall be
entitled to receive and shall be fully protected in relying upon an Officers’
Certificate and an Opinion of Counsel as conclusive evidence that such amendment
is authorized or permitted by this Indenture.

 

ARTICLE 8

 

MEETING OF HOLDERS OF SECURITIES

 

Section 8.1 Purposes for Which Meetings May Be Called.

 

A meeting of Holders of Securities may be called at any time and from time to
time pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Securities.

 

Section 8.2 Call Notice and Place of Meetings.

 

(a) The Trustee may at any time call a meeting of Holders of Securities for any
purpose specified in Section 8.1, to be held at such time and at such place in
The City of New York. Notice of every meeting of Holders of Securities, setting
forth the time and the place of such meeting and in general terms the action
proposed to be taken at such meeting, shall be given, in the manner provided in
Section 15.2, not less than 21 nor more than 180 days prior to the date fixed
for the meeting.

 

(b) In case at any time the Company, pursuant to a Board Resolution, or the
Holders of at least 10% in principal amount of the Outstanding Securities shall
have requested the Trustee to call a meeting of the Holders of Securities for
any purpose specified in Section 8.1, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have

 

42



--------------------------------------------------------------------------------

made the first publication of the notice of such meeting within 21 days after
receipt of such request or shall not thereafter proceed to cause the meeting to
be held as provided herein, then the Company or the Holders of Securities in the
amount specified, as the case may be, may determine the time and the place in
The City of New York for such meeting and may call such meeting for such
purposes by giving notice thereof as provided in paragraph (a) of this Section
8.2.

 

Section 8.3 Persons Entitled to Vote at Meetings.

 

To be entitled to vote at any meeting of Holders of Securities, a Person shall
be (a) a Holder of one or more Outstanding Securities, or (b) a Person appointed
by an instrument in writing as proxy for a Holder or Holders of one or more
Outstanding Securities by such Holder or Holders. The only Persons who shall be
entitled to be present or to speak at any meeting of Holders shall be the
Persons entitled to vote at such meeting and their counsel, any representatives
of the Trustee and its counsel and any representatives of the Company and its
counsel.

 

Section 8.4 Quorum; Action.

 

The Persons entitled to vote a majority in principal amount of the Outstanding
Securities shall constitute a quorum. In the absence of a quorum within 30
minutes of the time appointed for any such meeting, the meeting shall, if
convened at the request of Holders of Securities, be dissolved. In any other
case, the meeting may be adjourned for a period of not less than 10 days as
determined by the chairman of the meeting prior to the adjournment of such
meeting. In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the chairman of the meeting prior to the adjournment of such
adjourned meeting. Notice of the reconvening of any adjourned meeting shall be
given as provided in Section 8.2(a), except that such notice need be given only
once and not less than five days prior to the date on which the meeting is
scheduled to be reconvened. Notice of the reconvening of an adjourned meeting
shall state expressly the percentage of the principal amount of the Outstanding
Securities which shall constitute a quorum.

 

Subject to the foregoing, at the reconvening of any meeting adjourned for a lack
of a quorum, the Persons entitled to vote 25% in principal amount of the
Outstanding Securities at the time shall constitute a quorum for the taking of
any action set forth in the notice of the original meeting.

 

At a meeting or an adjourned meeting duly reconvened and at which a quorum is
present as aforesaid, any resolution and all matters (except as limited by the
proviso to Section 7.2) shall be effectively passed and decided if passed or
decided by the Persons entitled to vote not less than a majority in principal
amount of Outstanding Securities represented and voting at such meeting.

 

Any resolution passed or decisions taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities, whether or not present or represented at the meeting.

 

Section 8.5 Determination of Voting Rights; Conduct and Adjournment of Meetings.

 

(a) Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of Holders
of Securities in regard to proof of the holding of Securities and of the
appointment of proxies and in regard to the appointment and duties of inspectors
of votes, the submission and examination of proxies, certificates and other
evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall deem appropriate. Except as otherwise permitted or
required by any such regulations, the holding of

 

43



--------------------------------------------------------------------------------

Securities shall be proved in the manner specified in Section 1.3 and the
appointment of any proxy shall be proved in the manner specified in Section 1.3.
Such regulations may provide that written instruments appointing proxies,
regular on their face, may be presumed valid and genuine without the proof
specified in Section 1.3 or other proof.

 

(b) The Trustee shall, by an instrument in writing, appoint a temporary chairman
(which may be the Trustee) of the meeting, unless the meeting shall have been
called by the Company or by Holders of Securities as provided in Section 8.2(b),
in which case the Company or the Holders of Securities calling the meeting, as
the case may be, shall in like manner appoint a temporary chairman. A permanent
chairman and a permanent secretary of the meeting shall be elected by vote of
the Persons entitled to vote a majority in principal amount of the Outstanding
Securities represented at the meeting.

 

(c) At any meeting, each Holder of a Security or proxy shall be entitled to one
vote for each $1,000 principal amount of Securities held or represented by him;
provided, however, that no vote shall be cast or counted at any meeting in
respect of any Security challenged as not Outstanding and ruled by the chairman
of the meeting to be not Outstanding. The chairman of the meeting shall have no
right to vote, except as a Holder of a Security or proxy.

 

(d) Any meeting of Holders of Securities duly called pursuant to Section 8.2 at
which a quorum is present may be adjourned from time to time by Persons entitled
to vote a majority in principal amount of the Outstanding Securities represented
at the meeting, and the meeting may be held as so adjourned without further
notice.

 

Section 8.6 Counting Votes and Recording Action of Meetings.

 

The vote upon any resolution submitted to any meeting of Holders of Securities
shall be by written ballots on which shall be subscribed the signatures of the
Holders of Securities or of their representatives by proxy and the principal
amounts and serial numbers of the Outstanding Securities held or represented by
them. The permanent chairman of the meeting shall appoint two inspectors of
votes who shall count all votes cast at the meeting for or against any
resolution and who shall make and file with the secretary of the meeting their
verified written reports in duplicate of all votes cast at the meeting. A
record, at least in duplicate, of the proceedings of each meeting of Holders of
Securities shall be prepared by the secretary of the meeting and there shall be
attached to said record the original reports of the inspectors of votes on any
vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was given as provided in Section 8.2 and, if
applicable, Section 8.4. Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Company and another to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting. Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

 

ARTICLE 9

 

COVENANTS

 

Section 9.1 Payment of Principal, Premium and Interest.

 

The Company will duly and punctually pay the principal of and premium, if any,
and interest (including Additional Amounts, if any) in respect of the Securities
in accordance with the terms of the Securities and this Indenture. The Company
will deposit or cause to be deposited with the Trustee as directed by the
Trustee, no later than the day of the Stated Maturity of any Security or
installment of interest (including Additional Amounts, if any), all payments so
due.

 

44



--------------------------------------------------------------------------------

Section 9.2 Maintenance of Offices or Agencies.

 

The Company hereby appoints the Corporate Trust Office of U.S. Bank National
Association and its affiliated office in The City of New York, where Securities
may be:

 

(i) presented or surrendered for payment;

 

(ii) surrendered for registration of transfer or exchange;

 

(iii) surrendered for conversion;

 

and where notices and demands to or upon the Company in respect of the
Securities and this Indenture may be served.

 

The Company may at any time and from time to time vary or terminate the
appointment of any such office or appoint any additional offices for any or all
of such purposes; provided, however, that until all of the Securities have been
delivered to the Trustee for cancellation, or monies sufficient to pay the
principal of and premium, if any, and interest (including Additional Amounts, if
any) on the Securities have been made available for payment and either paid or
returned to the Company pursuant to the provisions of Section 9.3, the Company
will maintain in The City of New York, an office or agency where Securities may
be presented or surrendered for payment, where Securities may be surrendered for
registration of transfer or exchange, where Securities may be surrendered for
conversion and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee, and notice to the Holders in accordance with
Section 15.2, of the appointment or termination of any such agents and of the
location and any change in the location of any such office or agency.

 

If at any time the Company shall fail to maintain any such required office or
agency in The City of New York, or shall fail to furnish the Trustee with the
address thereof, presentations and surrenders may be made at, and notices and
demands may be served on, the Corporate Trust Office of the Trustee.

 

Section 9.3 Corporate Existence.

 

Subject to Article 6, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if the
Company determines that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.

 

Section 9.4 Maintenance of Properties.

 

The Company will maintain and keep its properties and every part thereof in such
repair, working order and condition, and make or cause to be made all such
needful and proper repairs, renewals and replacements thereto, as in the
judgment of the Company are necessary in the interests of the Company; provided,
however, that nothing contained in this Section shall prevent the Company from
selling, abandoning or otherwise disposing of any of its properties or
discontinuing a part of its business

 

45



--------------------------------------------------------------------------------

from time to time if, in the judgment of the Company, such sale, abandonment,
disposition or discontinuance is advisable and does not materially adversely
affect the interests or business of the Company.

 

Section 9.5 Payment of Taxes and Other Claims.

 

The Company will, and will cause any Significant Subsidiary to, promptly pay and
discharge or cause to be paid and discharged all material taxes, assessments and
governmental charges or levies lawfully imposed upon it or upon its income or
profits or upon any of its property, real or personal, or upon any part thereof,
as well as all material claims for labor, materials and supplies which, if
unpaid, might by law become a lien or charge upon its property; provided,
however, that neither the Company nor any Significant Subsidiary shall be
required to pay or discharge or cause to be paid or discharged any such tax,
assessment, charge, levy, or claim if the amount, applicability or validity
thereof shall currently be contested in good faith by appropriate proceedings
and if the Company or such Significant Subsidiary, as the case may be, shall
have set aside on its books reserves deemed by it adequate with respect thereto.

 

Section 9.6 Reports.

 

(a) The Company shall deliver to the Trustee within 15 days after it files them
with the SEC copies of the annual reports and of the information, documents, and
other reports (or copies of such portions of any of the foregoing as the SEC may
by rules and regulations prescribe) which the Company is required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act; provided, however,
the Company shall not be required to deliver to the Trustee any materials for
which the Company has sought and received confidential treatment by the SEC. The
Company also shall comply with the other provisions of Section 314(a) of the
TIA.

 

(b) If at any time the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Holder of a Security, the Company will
promptly furnish or cause to be furnished to such Holder or to a prospective
purchaser of such Security designated by such Holder, as the case may be, the
information, if any, required to be delivered by it pursuant to Rule 144A(d)(4)
under the Securities Act to permit compliance with Rule 144A in connection with
the resale of such Security; provided, however, that the Company shall not be
required to furnish such information in connection with any request made on or
after the date which is two years from the later of the date such security was
last acquired from the Company or an “affiliate” (as defined under Rule 144
under the Securities Act) of the Company.

 

Section 9.7 Compliance Certificate.

 

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company (which as of the date hereof is September 30), an
Officers’ Certificate stating that in the course of the performance by the
signers of their duties as Officers of the Company, they would normally have
knowledge of any failure by the Company to comply with all conditions, or any
Default by the Company with respect to any covenants, under this Indenture, and
further stating whether or not they have knowledge of any such failure or
Default and, if so, specifying each such failure or Default and the nature
thereof. In the event an Officer of the Company comes to have actual knowledge
of a Default, regardless of the date, the Company shall deliver an Officers’
Certificate to the Trustee specifying such Default and the nature and status
thereof.

 

46



--------------------------------------------------------------------------------

Section 9.8 Resale of Certain Securities.

 

During the period of two years after the last date of original issuance of any
Securities, the Company shall not, and shall not permit any of its “affiliates”
(as defined under Rule 144 under the Securities Act) to, resell any Securities,
or shares of Common Stock issuable upon conversion of the Securities, which
constitute “restricted securities” under Rule 144, that are acquired by any of
them within the United States or to “U.S. persons” (as defined in Regulation S)
except pursuant to an effective registration statement under the Securities Act
or an applicable exemption therefrom. The Trustee shall have no responsibility
or liability in respect of the Company’s performance of its agreement in the
preceding sentence.

 

Section 9.9 Additional Amounts.

 

If Additional Amounts are payable by the Company pursuant to the Registration
Rights Agreement, the Company shall deliver to the Trustee a certificate to that
effect stating (i) the amount of such Additional Amounts that are payable and
(ii) the date on which such Additional Amounts are payable. Unless and until a
Responsible Officer of the Trustee receives such a certificate, the Trustee may
assume without inquiry that no Additional Amounts are payable. If the Company
has paid Additional Amounts directly to the persons entitled to them, the
Company shall deliver to the Trustee a certificate setting forth the particulars
of such payment.

 

ARTICLE 10

 

REDEMPTION OF SECURITIES

 

Section 10.1 Optional Redemption.

 

On or after October 1, 2009, the Company may, at its option, redeem the
Securities in whole at any time or in part from time to time, on any date prior
to Maturity, upon notice as set forth in Section 10.4, at the Redemption Price
plus any interest (including Additional Amounts, if any) accrued and unpaid to,
but excluding, the Redemption Date; provided, however, that the Company may
redeem the Securities in whole at any time or in part from time to time, on any
date after October 1, 2007 and prior to October 1, 2009, upon notice as set
forth in Section 10.4, at the Redemption Price plus any interest (including
Additional Amounts, if any) accrued and unpaid to, but excluding, the Redemption
Date, if the closing sale price of the Common Stock has been at least 170% of
the Conversion Price then in effect for at least 20 Trading Days during any 30
consecutive Trading Day period.

 

In the event that the closing sale price of the Common Stock has been at least
170% of the Conversion Price then in effect for at least 20 Trading Days during
any 30 consecutive Trading Day period ending prior to October 1, 2009, the
Company shall promptly provide the Trustee with a written notice of the
occurrence of such event, and the Trustee shall promptly thereafter mail such
written notice to the Holders pursuant to Section 15.2.

 

Section 10.2 Notice to Trustee.

 

If the Company elects to redeem Securities pursuant to the provisions of Section
10.1, it shall notify the Trustee at least 30 days (unless a shorter period is
reasonably acceptable to the Trustee) prior to the intended Redemption Date of
(i) such intended Redemption Date, (ii) the principal amount of Securities to be
redeemed and (iii) the CUSIP numbers of the Securities to be redeemed.

 

47



--------------------------------------------------------------------------------

Section 10.3 Selection of Securities to Be Redeemed.

 

If fewer than all the Securities are to be redeemed, the Trustee shall select
the particular Securities to be redeemed in principal amounts of $1,000 or whole
multiples of $1,000 from the Outstanding Securities by a method that complies
with the requirements of any exchange on which the Securities are listed, or, if
the Securities are not listed on an exchange, on a pro rata basis or by lot or
in accordance with any other method the Trustee considers fair and appropriate.
Securities and portions thereof that the Trustee selects shall be in amounts
equal to the minimum authorized denominations for Securities to be redeemed or
any integral multiple thereof.

 

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed to be the
portion selected for redemption; provided, however, that the Holder of such
Security so converted and deemed redeemed shall not be entitled to any
additional interest payment as a result of such deemed redemption than such
Holder would have otherwise been entitled to receive upon conversion of such
Security. Securities which have been converted during a selection of Securities
to be redeemed may be treated by the Trustee as Outstanding for the purpose of
such selection.

 

The Trustee shall promptly notify the Company and the Registrar in writing of
the Securities selected for redemption and, in the case of any Securities
selected for partial redemption, the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

 

Section 10.4 Notice of Redemption.

 

Notice of redemption shall be given in the manner provided in Section 15.2 to
the Holders of Securities to be redeemed. Such notice shall be given not less
than 20 nor more than 60 days prior to the intended Redemption Date.

 

All notices of redemption shall state:

 

(1) such intended Redemption Date;

 

(2) the Redemption Price and interest (including Additional Amounts, if any)
accrued and unpaid to, but excluding, the Redemption Date, if any;

 

(3) if fewer than all the Outstanding Securities are to be redeemed, the
aggregate principal amount of Securities to be redeemed and the aggregate
principal amount of Securities which will be Outstanding after such partial
redemption;

 

(4) that on the Redemption Date the Redemption Price and interest accrued and
unpaid to, but excluding, the Redemption Date, if any, will become due and
payable upon each such Security to be redeemed, and that interest (including
Additional Amounts, if any) thereon shall cease to accrue on and after such
date;

 

(5) the Conversion Price, the date on which the right to convert the principal
of the Securities to be redeemed will terminate, whether the Company has elected
to settle

 

48



--------------------------------------------------------------------------------

its obligation upon conversion in cash or a combination of cash and shares of
Common Stock in lieu of shares of Common Stock only (and, in the event that the
Company has elected to settle all or a portion of its conversion obligation in
cash, the date on which the Cash Settlement Averaging Period will begin) and the
places where such Securities may be surrendered for conversion;

 

(6) the place or places where such Securities are to be surrendered for payment
of the Redemption Price, accrued and unpaid interest, if any; and

 

(7) the CUSIP number of the Securities.

 

The notice given shall specify the last date on which exchanges or transfers of
Securities may be made pursuant to Section 2.7, and shall specify the serial
numbers of Securities, if Physical Securities are selected for redemption, and
the portions thereof called for redemption.

 

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s request, by the Trustee in
the name of and at the expense of the Company.

 

Section 10.5 Effect of Notice of Redemption.

 

Notice of redemption having been given as provided in Section 10.4, the
Securities so to be redeemed shall, on the Redemption Date, become due and
payable at the Redemption Price therein specified and from and after such date
(unless the Company shall default in the payment of the Redemption Price and
accrued and unpaid interest) such Securities shall cease to bear interest. Upon
surrender of any such Security for redemption in accordance with such notice,
such Security shall be paid by the Company at the Redemption Price; provided,
however, the installments of interest on Securities whose Stated Maturity is
prior to or on the Redemption Date shall be payable to the Holders of such
Securities, or one or more Predecessor Securities, registered as such on the
relevant Record Date according to their terms and the provisions of Section 2.7.

 

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and premium, if any, shall, until paid,
bear interest from the Redemption Date at the Interest Rate.

 

Section 10.6 Deposit of Redemption Price.

 

Prior to 11:00 a.m. (New York City time) on any Redemption Date, the Company
shall deposit with the Trustee or with a Paying Agent an amount of money
sufficient to pay the Redemption Price, and accrued and unpaid interest
(including Additional Amounts, if any), in respect of all the Securities to be
redeemed on that Redemption Date, other than any Securities called for
redemption on that date which have been converted prior to the date of such
deposit, and accrued and unpaid interest, if any, on such Securities.

 

If any Security called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Security shall (subject to any right of the Holder of such
Security or any Predecessor Security to receive interest as provided in the
fourth to last paragraph of Section 2.1) be paid to the Company on Company
Request or, if then held by the Company, shall be discharged from such trust.

 

49



--------------------------------------------------------------------------------

Section 10.7 Securities Redeemed in Part.

 

Any Security which is to be redeemed only in part shall be surrendered at an
office or agency of the Company designated for that purpose pursuant to Section
9.2 (with, if the Company or the Trustee so requires, due endorsement by, or a
written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by, the Holder thereof or the Holder’s attorney duly
authorized in writing), and the Company shall execute, and the Trustee shall
authenticate and deliver to the Holder of such Security without service charge,
a new Security or Securities of any authorized denomination as requested by such
Holder in aggregate principal amount equal to and in exchange for the unredeemed
portion of the principal of the Security so surrendered.

 

ARTICLE 11

 

REPURCHASE AT THE OPTION OF A HOLDER UPON SPECIFIC REPURCHASE DATES OR UPON A
FUNDAMENTAL CHANGE

 

Section 11.1 Repurchase Right.

 

(a) On October 1, 2009, 2014 and 2019, (each, a “Specific Repurchase Date”) each
Holder shall have the right (the “Repurchase Right”), at the Holder’s option, to
require the Company to purchase for cash, and upon the exercise of such right
the Company shall purchase, all of such Holder’s Securities not previously
called for redemption, or any portion of the principal amount thereof that is
equal to $1,000 or an integral multiple thereof as directed by such Holder
pursuant to Section 11.3 (provided that no single Security may be repurchased in
part unless the portion of the principal amount of such Security to be
Outstanding after such repurchase is equal to $1,000 or an integral multiple
thereof), at a purchase price equal to 100% of the principal amount of the
Securities to be purchased (the “Repurchase Price”), plus accrued and unpaid
interest and Additional Amounts, if any, on such Securities to, but excluding
the Specific Repurchase Date. Holders may submit their Securities for repurchase
to the Paying Agent at any time from the opening of business on the date that is
20 Business Days prior to the applicable Specific Repurchase Date until the
close of business on the Business Day prior to the applicable Specific
Repurchase Date.

 

(b) In the event that a Fundamental Change (together with the Specific
Repurchase Dates, “Repurchase Events”) shall occur, each Holder shall have the
right, at the Holder’s option, but subject to the provisions of Section 11.2
hereof, to require the Company to repurchase, and upon the exercise of such
right the Company shall repurchase, all of such Holder’s Securities not
previously called for redemption, or any portion of the principal amount thereof
that is equal to $1,000 or an integral multiple thereof as directed by such
Holder pursuant to Section 11.3 (provided that no single Security may be
repurchased in part unless the portion of the principal amount of such Security
to be Outstanding after such repurchase is equal to $1,000 or an integral
multiple thereof), on a date (the “Fundamental Change Repurchase Date” and,
together with the Specific Repurchase Date, the “Repurchase Date”) that is not
less than 20 nor more than 35 Business Days after the date of the Repurchase
Event Notice for an amount equal to the sum of (i) the Repurchase Price plus
accrued and unpaid interest and Additional Amounts, if any, to, but excluding,
the Fundamental Change Purchase Date and (ii) the Make-Whole Premium, if any;
provided, however, that installments of interest on Securities whose Stated
Maturity is prior to or on the Fundamental Change Purchase Date shall be payable
to the Holders of such Securities, or one or more Predecessor Securities,
registered as such on the relevant Regular Record Date according to their terms
and the provisions of Section 2.1 hereof.

 

50



--------------------------------------------------------------------------------

(c) If the Holders have a repurchase right pursuant to this Section 11.1, the
Company shall issue a press release through Dow Jones & Company, Inc, Business
Wire or Bloomberg Business News (or, if such organizations are not in existence
at the time of issuance of such press release, such other news or press
organization as is reasonably calculated to broadly disseminate the relevant
information to the public) containing the relevant information and make such
information available on the Company’s web site or through another public medium
as the Company may use at such time.

 

Section 11.2 Company’s Option to Pay All or a Portion of the Repurchase Price in
the Event of a Fundamental Change in Common Stock; Conditions to the Company’s
Election to Pay the Repurchase Price in the Event of a Fundamental Change in
Common Stock.

 

(a) The Repurchase Price payable in the event of a Fundamental Change shall be
payable at the Company’s option in the same forms of consideration that the
Company may use in satisfaction of its obligation upon conversion of the
Securities pursuant to Article 12, including cash, shares of Common Stock or a
combination of cash and shares of Common Stock. However, if the Company has
irrevocably elected to make a cash payment of principal upon conversion pursuant
to Section 12.12(f) hereof, the Company shall repay the principal amount of the
Securities repurchased in the event of a Fundamental Change in cash, with any
remaining amount to be satisfied in shares of Common Stock.

 

(b) The Company may, at its option, pay the Repurchase Price payable to Holders
payable in the event of the occurrence of a Fundamental Change pursuant to
Section 11.1(b) upon redemption of the Securities, in whole or in part in shares
of Common Stock, if the following conditions are satisfied:

 

(i) The shares of Common Stock to be so issued:

 

(A) shall not require registration under any federal securities law before such
shares may be freely transferable without being subject to any transfer
restrictions under the Securities Act upon repurchase or redemption, as the case
may be, or if such registration is required, such registration shall be
completed and shall become effective prior to the Repurchase Date; and

 

(B) shall not require registration with, or approval of, any governmental
authority under any state law or any other federal law before shares may be
validly issued or delivered upon repurchase or redemption or if such
registration is required or such approval must be obtained, such registration
shall be completed or such approval shall be obtained prior to the Repurchase
Date.

 

(ii) The shares of Common Stock to be listed upon repurchase of Securities
hereunder are, or shall have been, approved for listing on the Nasdaq National
Market or the New York Stock Exchange or listed on another national securities
exchange, in any case, prior to the Repurchase Date.

 

(iii) All shares of Common Stock which may be issued upon repurchase of
Securities will be issued out of the Company’s authorized but unissued Common
Stock or treasury stock and will, upon issue, be duly and validly issued and
fully paid and nonassessable and free of any preemptive or similar rights.

 

51



--------------------------------------------------------------------------------

If any of the conditions set forth in clauses (i) through (iii) of this Section
11.2(b) are not satisfied in accordance with the terms thereof, the Repurchase
Price payable in the event of a Fundamental Change shall be paid by the Company
only in cash.

 

Section 11.3 Repurchase Event Notice.

 

No later than 10 Business Days after the occurrence of a Fundamental Change and
at least 20 Business Days prior to the occurrence of any Specific Repurchase
Date, the Company shall mail a written notice of the Repurchase Event (the
“Repurchase Event Notice”) by first-class mail to the Trustee and to each Holder
(and to beneficial owners to the extent practicable) pursuant to Section 15.2.
The Repurchase Event Notice shall include a form of notice (the “Repurchase
Event Purchase Notice”) to be completed by the Holder and delivered to the
Paying Agent pursuant to Section 11.4, and shall state the following:

 

(1) that it is a Repurchase Event Notice pursuant to this Section;

 

(2) in the event of a repurchase upon the occurrence of a Fundamental Change,
the event causing the Repurchase Event and the date of such Repurchase Event;

 

(3) the procedures with which such Holder must comply to exercise its right to
have its Securities purchased pursuant to Section 11.1, including the date by
which the completed Repurchase Event Purchase Notice pursuant to Section 11.4
and the Securities the Holder elects to have purchased pursuant to Section 11.1
must be delivered to the Paying Agent in order to have such Securities purchased
by the Company pursuant to Section 11.1, the name and address of the Paying
Agent and that the Securities as to which a Repurchase Event Purchase Notice has
been given may be converted, if they are otherwise convertible pursuant to
Article 12, only if the completed and delivered Repurchase Event Purchase Notice
has been withdrawn in accordance with the terms of the Indenture, the Holder’s
conversion rights pursuant to Article 12 and the Conversion Price then in effect
and any adjustments thereto;

 

(4) the Repurchase Date and the Repurchase Price;

 

(5) in the event of a repurchase upon the occurrence of a Fundamental Change,
whether the Repurchase Price shall be paid by the Company in cash, by delivery
of shares of Common Stock or both;

 

(6) that, unless the Company defaults in making payment of such Repurchase
Price, interest and Additional Amounts, if any, on the Securities surrendered
for purchase by the Company will cease to accrue on and after the Repurchase
Date, if applicable; and

 

(7) the CUSIP number of the Securities.

 

No failure by the Company to give the foregoing Repurchase Event Notice shall
limit any Holder’s right to exercise its rights pursuant to Section 11.1 or
affect the validity of the proceedings for the purchase of its Securities
hereunder.

 

52



--------------------------------------------------------------------------------

Section 11.4 Delivery of Repurchase Event Purchase Notice; Form of Repurchase
Event Purchase Notice; Withdrawal of Repurchase Event Purchase Notice.

 

(a) The Company shall deliver, or cause the Trustee or Paying Agent, to deliver,
to all Holders (and beneficial holders of the Securities to the extent
practicable) a form of Repurchase Event Purchase Notice, which with respect to
Holders’ Repurchase Rights set forth in Section 11.1, shall be delivered to such
Holders at least 20 Business Days prior to the Repurchase Event Purchase Date
and, as set forth in Section 11.3, shall be included in the Repurchase Event
Notice; provided, that the delivery of such form of Repurchase Event Purchase
Notice to the Holders shall be made in the Company’s name and at the Company’s
expense and the text of such form of Repurchase Event Purchase Notice shall be
prepared by the Company pursuant to clause (b) of this Section.

 

(b) The form of Repurchase Event Purchase Notice shall provide instructions
regarding procedures with which Holders must comply to exercise their rights
pursuant to Section 11.1 and the completion of the Repurchase Event Purchase
Notice and also shall state:

 

(1) that it is the Repurchase Event Purchase Notice pursuant to Sections 11.3
and 11.4 of the Indenture and must be completed by the Holder and delivered to
the Paying Agent (and any beneficial holder of securities), together with the
delivery of the Holder’s Securities for which the Holder will exercise its
Repurchase Rights pursuant to Section 11.1, for such Holder to receive the
Repurchase Price;

 

(2) the name and address of the Paying Agent to, and the date by, which the
completed Repurchase Event Purchase Notice and Securities must be delivered in
order for the Holder to receive the applicable purchase price;

 

(3) the portion of the principal amount of the Security which the Holder will
deliver to be repurchased, which portion must be in a principal amount of $1,000
or an integral multiple thereof;

 

(4) any other procedures then applicable that the Holder must follow to exercise
rights under Article 11 and a brief description of those rights;

 

(5) the Repurchase Date and the Repurchase Price;

 

(6) in the event of a repurchase upon the occurrence of a Fundamental Change,
whether the Repurchase Price shall be paid by the Company in cash, by delivery
of shares of Common Stock or both;

 

(7) the procedures with which such Holder must comply to exercise its right to
have its Securities repurchased pursuant to Section 11.1, including the date by
which the completed Repurchase Event Purchase Notice pursuant to Section 11.4
and the Securities the Holder elects to have repurchased pursuant to Section
11.1 must be delivered to Paying Agent in order to have such Securities
repurchased by the Company pursuant to Section 11.1, the name and address of the
Paying Agent and that the Securities as to which a Repurchase Event Purchase
Notice has been given may be converted, if they are otherwise convertible
pursuant to Article 12, only if the completed and delivered Repurchase Event
Purchase Notice has been withdrawn in accordance with the terms of the
Indenture, the Holder’s conversion rights pursuant to Article 12, the Conversion
Price then in effect and any adjustments thereto;

 

53



--------------------------------------------------------------------------------

(8) the Holder’s right to withdraw a completed and delivered Repurchase Event
Purchase Notice, the procedures for withdrawing a Repurchase Event Purchase
Notice, pursuant to clause (c) below and that Securities as to which a completed
and delivered Repurchase Event Purchase Notice may be converted, if they are
convertible only in accordance with Article 12, if the applicable completed and
delivered Repurchase Event Purchase Notice has been withdrawn;

 

(9) that, unless the Company defaults in making payment on Securities for which
a Repurchase Event Purchase Notice has been submitted, interest and Additional
Amounts, if any, on such Securities will cease to accrue on the Repurchase Event
Purchase Date; and

 

(10) the CUSIP number of the Securities.

 

(c) Notwithstanding anything herein to the contrary, any Holder which has
delivered a completed Repurchase Event Purchase Notice to the Paying Agent shall
have the right to withdraw such Repurchase Event Purchase Notice by delivery of
a written notice of withdrawal delivered to the office of the Paying Agent in
accordance with the Repurchase Event Purchase Notice at any time prior to the
close of business on the Business Day prior to the Repurchase Date specifying:

 

(1) the certificate number, if any, of the Security in respect of which such
notice of withdrawal is being submitted;

 

(2) the principal amount of the Security with respect to which such notice of
withdrawal is being submitted; and

 

(3) the principal amount, if any, of such Security which remains subject to the
original Repurchase Event Purchase Notice and which has been or will be
delivered for purchase by the Company.

 

The Paying Agent shall promptly notify the Company of the receipt by it of any
Repurchase Event Purchase Notice or written notice of withdrawal thereof.

 

Section 11.5 Exercise of Repurchase Rights.

 

To exercise a Repurchase Right pursuant to Section 11.1, a Holder must deliver
to the Trustee at its offices on or prior to the Repurchase Date the following:

 

(a) a completed Repurchase Event Purchase Notice, the form of which is provided
in Exhibit B hereto; and

 

(b) the Securities or cause such Securities to be delivered through the
facilities of the Depositary, as applicable, with respect to which the
Repurchase Right is being exercised, with, if the Company or the Trustee so
requires, due endorsement by, or a written instrument of transfer, in form
satisfactory to the Company and the Trustee duly executed by, the Holder thereof
or such Holder’s attorney duly authorized in writing.

 

54



--------------------------------------------------------------------------------

Section 11.6 Deposit and Payment of the Repurchase Price.

 

(a) In the event a Repurchase Right shall be exercised in accordance with the
terms hereof, the Company shall pay or cause to be paid to the Trustee the
Repurchase Price in cash or, in the event of a repurchase upon the occurrence of
a Fundamental Change, cash, shares of Common Stock or both, as provided above,
for payment to the Holder on the Repurchase Date or, with respect to any shares
of Common Stock that are to be paid in the event of a repurchase upon the
occurrence of a Fundamental Change, as promptly after the Repurchase Date as
practicable, together with accrued and unpaid interest to, but excluding, the
Repurchase Date payable in cash with respect to the Securities as to which the
Repurchase Right has been exercised; provided, however, that installments of
interest that mature prior to or on the Repurchase Date shall be payable in cash
to the Holders of such Securities, or one or more Predecessor Securities,
registered as such at the close of business on the relevant Regular Record Date.

 

(b) If any Security (or portion thereof) surrendered for repurchase shall not be
so paid on the Repurchase Date, the principal amount of such Security (or
portion thereof, as the case may be) shall, until paid, bear interest to the
extent permitted by applicable law from the Repurchase Date at the Interest
Rate, and each Security shall remain convertible into Common Stock until the
principal of such Security (or portion thereof, as the case may be) shall have
been paid or duly provided for.

 

(c) Any Security which is to be repurchased only in part shall be surrendered to
the Trustee (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by the Holder thereof or his attorney duly authorized
in writing), and the Company shall execute, and the Trustee shall authenticate
and make available for delivery to the Holder of such Security without service
charge, a new Security or Securities, containing identical terms and conditions,
each in an authorized denomination in aggregate principal amount equal to and in
exchange for the unrepurchased portion of the principal of the Security so
surrendered.

 

(d) Any issuance of shares of Common Stock in respect of the Repurchase Price
payable in the event of a repurchase upon the occurrence of a Fundamental Change
shall be deemed to have been effected immediately prior to the close of business
on the Repurchase Date and the Person or Persons in whose name or names any
stock certificate or stock certificates representing shares of Common Stock
shall be issuable upon such repurchase shall be deemed to have become on the
Repurchase Date the holder or holders of record of the shares represented
thereby; provided, however, that any surrender for repurchase on a date when the
stock transfer books of the Company shall be closed shall constitute the Person
or Persons in whose name or names the stock certificate or stock certificates
representing such shares are to be issued as the holder or holders of record of
the shares represented thereby for all purposes at the opening of business on
the next succeeding day on which such stock transfer books are open. No payment
or adjustment shall be made for dividends or distributions on any Common Stock
issued upon repurchase of any Security declared prior to the Repurchase Date.

 

(e) No fractions of shares of Common Stock shall be issued upon repurchase of
any Security or Securities in the event of a repurchase upon the occurrence of a
Fundamental Change. If more than one Security shall be repurchased from the same
Holder and any portion of the Repurchase Price payable in the event of a
repurchase upon the occurrence of a Fundamental Change shall be payable in
shares of Common Stock, the number of full shares which shall be issued upon
such repurchase shall be computed on the basis of the aggregate principal amount
of the Securities (or specified portions thereof) to be so repurchased. Instead
of any fractional share of Common Stock which would otherwise be issued on the
repurchase of any Security or Securities (or specified portions thereof), the
Company shall pay a cash adjustment in respect of such fraction (calculated to
the nearest one-100th of a share) in an amount equal to the same fraction of the
Trading Price of the Common Stock as of the Trading Day preceding the Repurchase
Date.

 

55



--------------------------------------------------------------------------------

(f) Any issuance and delivery of stock certificates representing shares of
Common Stock on repurchase of Securities shall be made without charge to the
Holder of Securities being repurchased for such stock certificates or for any
tax or duty in respect of the issuance or delivery of such stock certificates or
the Securities represented thereby; provided, however, that the Company shall
not be required to pay any tax or duty which may be payable in respect of (i)
income of the Holder or (ii) any transfer involved in the issuance or delivery
of stock certificates representing shares of Common Stock in a name other than
that of the Holder of the Securities being repurchased, and no such issuance or
delivery shall be made unless the Person requesting such issuance or delivery
has paid to the Company the amount of any such tax or duty or has established,
to the satisfaction of the Company, that such tax or duty has been paid.

 

(g) All Securities delivered for repurchase shall be delivered to the Trustee to
be canceled at the direction of the Trustee, which shall dispose of the same as
provided in Section 2.15.

 

Section 11.7 Covenant to Comply with Securities Laws upon Repurchase of
Securities.

 

When complying with the provisions of this Article 11 (provided that such offer
or purchase constitutes an “issuer tender offer” for purposes of Rule 13e-4
(which term, as used herein, includes any successor provision thereto) under the
Exchange Act at the time of such offer or purchase), the Company shall (a)
comply with Rule 13e-4, Rule 14e-1 and any other tender offer rules under the
Exchange Act which may then be applicable, (b) file the related Schedule TO (or
any successor schedule, form or report) under the Exchange Act and (c) otherwise
comply with all federal and state securities laws so as to permit the rights and
obligations under this Article 11 to be exercised in the time and in the manner
specified in this Article 11.

 

ARTICLE 12

 

CONVERSION OF SECURITIES

 

Section 12.1 Conversion Right and Conversion Price.

 

Subject to and upon compliance with the provisions of this Article, at the
option of the Holder thereof, any Security or any portion of the principal
amount thereof which is an integral multiple of $1,000 may be converted at the
principal amount thereof, or of such portion thereof, into duly authorized,
fully paid and nonassessable shares of Common Stock, at the Conversion Price,
determined as hereinafter provided, in effect at the time of conversion. Such
conversion right shall expire at the close of business on the Business Day
immediately preceding October 1, 2024.

 

In case a Security or portion thereof is called for redemption, such conversion
right in respect of the Security or the portion so called, shall expire at the
close of business on the second Business Day preceding the Redemption Date,
unless the Company defaults in making the payment due upon redemption. In the
case of a Fundamental Change for which the Holder exercises its Repurchase Right
with respect to a Security or portion thereof, such conversion right in respect
of the Security or portion thereof shall expire at the close of business on the
Business Day immediately preceding the Repurchase Date.

 

56



--------------------------------------------------------------------------------

The price at which shares of Common Stock shall be delivered upon conversion
(the “Conversion Price”) shall be initially equal to $3.92 per share of Common
Stock. The Conversion Price shall be adjusted in certain instances as provided
in paragraphs (a), (b), (c), (d), (e), (f), (h) and (1) of Section 12.4.

 

Section 12.2 Exercise of Conversion Right.

 

To exercise the conversion right, the Holder of any Security to be converted
shall surrender such Security duly endorsed or assigned to the Company or in
blank, at the office of any Conversion Agent, accompanied by a duly signed
conversion notice substantially in the form attached to the Security, to the
Company, with a copy to the Trustee, stating that the Holder elects to convert
such Security or, if less than the entire principal amount thereof is to be
converted, the portion thereof to be converted.

 

Securities surrendered for conversion during the period from the close of
business on any Regular Record Date to the opening of business on the next
succeeding Interest Payment Date (except in the case of any Security whose
Maturity is prior to such Interest Payment Date) shall be accompanied by payment
in New York Clearing House funds or other funds acceptable to the Company of an
amount equal to the interest to be received on such Interest Payment Date on the
principal amount of Securities being surrendered for conversion.

 

Securities shall be deemed to have been converted immediately prior to the close
of business on the day of surrender of such Securities for conversion in
accordance with the provisions of this Article 12, including any required
payments, and at such time the rights of the Holders of such Securities as
Holders shall cease, and the Person or Persons entitled to receive the Common
Stock issuable upon conversion shall be treated for all purposes as the record
holder or holders of such Common Stock at such time. As promptly as practicable
on or after the conversion date, the Company shall cause to be issued and
delivered to such Conversion Agent a stock certificate or stock certificates
representing the number of full shares of Common Stock issuable upon conversion
of such Securities, together with payment in lieu of any fraction of a share as
provided in Section 12.3.

 

In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in aggregate principal amount equal to
the unconverted portion of the principal amount of such Securities.

 

If shares of Common Stock to be issued upon conversion of a Restricted Security,
or Securities to be issued upon conversion of a Restricted Security in part
only, are to be registered in a name other than that of the Holder of such
Restricted Security, such Holder must deliver to the Conversion Agent a
certificate in substantially the form set forth in the form of Security set
forth in Exhibit A annexed hereto, dated the date of surrender of such
Restricted Security and signed by such Holder, as to compliance with the
restrictions on transfer applicable to such Restricted Security. Neither the
Trustee nor any Conversion Agent, Registrar or Transfer Agent shall be required
to register in a name other than that of the Holder shares of Common Stock or
Securities issued upon conversion of any such Restricted Security not so
accompanied by a properly completed certificate.

 

The Company hereby initially appoints the Trustee as the Conversion Agent.

 

57



--------------------------------------------------------------------------------

Section 12.3 Fractions of Shares.

 

No fractional shares of Common Stock shall be issued upon conversion of any
Security or Securities. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares which shall
be issued upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of any Security or Securities (or specified
portions thereof), the Company shall pay a cash adjustment in respect of such
fraction (calculated to the nearest one-100th of a share) in an amount equal to
the same fraction of the Trading Price of the Common Stock as of the Trading Day
preceding the date of conversion.

 

Section 12.4 Adjustment of Conversion Price.

 

The Conversion Price shall be subject to adjustment, calculated by the Company,
from time to time as follows:

 

(a) In case the Company shall hereafter pay a dividend or make a distribution to
all holders of the outstanding Common Stock in shares of Common Stock, the
Conversion Price in effect at the opening of business on the date following the
date fixed for the determination of stockholders entitled to receive such
dividend or other distribution shall be reduced by multiplying such Conversion
Price by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date (as defined in Section
12.4(g)) fixed for such determination; and

 

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution.

 

Such reduction shall become effective immediately after the opening of business
on the day following the Record Date. If any dividend or distribution of the
type described in this Section 12.4(a) is declared but not so paid or made, the
Conversion Price shall again be adjusted to the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

(b) In case the outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased, such reduction or increase, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

 

(c) In case the Company shall issue rights or warrants (other than any rights or
warrants referred to in Section 12.4(d)) to all holders of its outstanding
shares of Common Stock exercisable for not more than 60 days entitling them to
subscribe for or purchase shares of Common Stock at a price per share less than
the Current Market Price on the Record Date fixed for the determination of
stockholders entitled to receive such rights or warrants, the Conversion

 

58



--------------------------------------------------------------------------------

Price shall be adjusted so that the same shall equal the price determined by
multiplying the Conversion Price in effect at the opening of business on the
date after such Record Date by a fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the Record Date, plus the number of
shares which the aggregate offering price of the total number of shares so
offered for subscription or purchase (or the aggregate conversion price of the
convertible securities so offered) would purchase at such Current Market Price;
and

 

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the Record Date, plus the total number
of additional shares of Common Stock so offered for subscription or purchase (or
into which the convertible securities so offered are convertible).

 

Such adjustment shall become effective immediately after the opening of business
on the day following the Record Date fixed for determination of stockholders
entitled to receive such rights or warrants. To the extent that shares of Common
Stock (or securities convertible into Common Stock) are not delivered pursuant
to such rights or warrants, upon the expiration or termination of such rights or
warrants, the Conversion Price shall be readjusted to the Conversion Price which
would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made on the basis of the delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered. In the event that such rights or warrants are not so issued, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such date fixed for the determination of stockholders
entitled to receive such rights or warrants had not been fixed. In determining
whether any rights or warrants entitle the holders to subscribe for or purchase
shares of Common Stock at less than such Current Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights or
warrants, the value of such consideration if other than cash, to be determined
by the Board of Directors.

 

Notwithstanding the foregoing, in the event that the Company shall make a
distribution subject to this Section 12.4(c) the Company may, in lieu of making
any adjustment required pursuant to this Section 12.4(c), make proper provision
so that each holder of a Security who converts such Security (or any portion
thereof) after the Record Date for such distribution shall be entitled to
receive upon such conversion, in addition to the shares of Common Stock issuable
upon such conversion, the securities such Holder would have received had such
Holder converted such Security (or portion thereof) immediately prior to such
Record Date.

 

(d) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock shares of any class of capital stock of the Company
(other than any dividends or distributions to which Section 12.4(a) applies) or
evidences of its indebtedness, cash or other assets, including securities, but
excluding (1) any rights or warrants referred to in Section 12.4(c), (2) any
stock, securities or other property or assets (including cash) distributed in
connection with a reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance to which Section 12.11 applies
and (3) dividends and distributions paid exclusively in cash (the securities
described in foregoing clauses (1), (2) and (3) hereinafter in this Section
12.4(d) called the “securities”), then, in each such case, subject to the second
succeeding paragraph of this Section 12.4(d), the Conversion Price shall be
reduced so that the same shall be

 

59



--------------------------------------------------------------------------------

equal to the price determined by multiplying the Conversion Price in effect
immediately prior to the close of business on the Record Date with respect to
such distribution by a fraction:

 

(i) the numerator of which shall be the Current Market Price on such date, less
the fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution) on such
date of the portion of the securities so distributed applicable to one share of
Common Stock (determined on the basis of the number of shares of the Common
Stock outstanding on the Record Date); and

 

(ii) the denominator of which shall be such Current Market Price.

 

Such reduction shall become effective immediately prior to the opening of
business on the day following the Record Date. However, in the event that (x)
the then fair market value (as so determined) of the portion of the securities
so distributed applicable to one share of Common Stock is equal to or greater
than the Current Market Price on the Record Date or (y) the Current Market Price
on the Record Date exceeds the fair market value of such distribution by less
than $1.00, then, in lieu of the foregoing adjustment, adequate provision shall
be made so that each Holder shall have the right to receive upon conversion of a
Security (or any portion thereof) the amount of securities such Holder would
have received had such Holder converted such Security (or portion thereof)
immediately prior to such Record Date. In the event that such dividend or
distribution is not so paid or made, the Conversion Price shall again be
adjusted to be the Conversion Price which would then be in effect if such
dividend or distribution had not been declared.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 12.4(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution,
it must in doing so consider the prices in such market over the same period (the
“Reference Period”) used in computing the Current Market Price pursuant to
Section 12.4(g) to the extent possible, unless the Board of Directors in a Board
Resolution determines in good faith that determining the fair market value
during the Reference Period would not be in the best interest of the Holders.

 

Notwithstanding the foregoing, in the event that the Company shall make a
distribution subject to this Section 12.4(d) the Company may, in lieu of making
any adjustment required pursuant to this Section 12.4(d), make proper provision
so that each holder of a Security who converts such Security (or any portion
thereof) after the Record Date for such distribution shall be entitled to
receive upon such conversion, in addition to the shares of Common Stock issuable
upon such conversion, the securities such Holder would have received had such
Holder converted such Security (or portion thereof) immediately prior to such
Record Date.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”):

 

(i) are deemed to be transferred with such shares of Common Stock;

 

(ii) are not exercisable; and

 

(iii) are also issued in respect of future issuances of Common Stock;

 

60



--------------------------------------------------------------------------------

shall be deemed not to have been distributed for purposes of this Section
12.4(d) (and no adjustment to the Conversion Price under this Section 12.4(d)
will be required) until the occurrence of the earliest Trigger Event. If such
right or warrant is subject to subsequent events, upon the occurrence of which
such right or warrant shall become exercisable to purchase different securities,
evidences of indebtedness or other assets or entitle the holder to purchase a
different number or amount of the foregoing or to purchase any of the foregoing
at a different purchase price, then the occurrence of each such event shall be
deemed to be the date of issuance and record date with respect to a new right or
warrant (and a termination or expiration of the existing right or warrant
without exercise by the holder thereof). In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto, that resulted in an adjustment to the Conversion Price under
this Section 12.4(d):

 

(1) in the case of any such rights or warrants which shall all have been
redeemed or repurchased without exercise by any holders thereof, the Conversion
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder of Common Stock with respect to such rights or warrants
(assuming such holder had retained such rights or warrants), made to all holders
of Common Stock as of the date of such redemption or repurchase; and

 

(2) in the case of such rights or warrants all of which shall have expired or
been terminated without exercise, the Conversion Price shall be readjusted as if
such rights and warrants had never been issued.

 

For purposes of this Section 12.4(d) and Sections 12.4(a), 12.4(b) and 12.4(c),
any dividend or distribution to which this Section 12.4(d) is applicable that
also includes shares of Common Stock, a subdivision or combination of Common
Stock to which Section 12.4(c) applies, or rights or warrants to subscribe for
or purchase shares of Common Stock to which Section 12.4(c) applies (or any
combination thereof), shall be deemed instead to be:

 

(1) a dividend or distribution of the evidences of indebtedness, assets, shares
of capital stock, rights or warrants other than such shares of Common Stock,
such subdivision or combination or such rights or warrants to which Sections
12.4(a), 12.4(b) and 12.4(c) apply, respectively (and any Conversion Price
reduction required by this Section 12.4(d) with respect to such dividend or
distribution shall then be made), immediately followed by

 

(2) a dividend or distribution of such shares of Common Stock, such subdivision
or combination or such rights or warrants (and any further Conversion Price
reduction required by Sections 12.4(a), 12.4(b) and 12.4(c) with respect to such
dividend or distribution shall then be made), except:

 

(A) the Record Date of such dividend or distribution shall be substituted as (x)
“the date fixed for the determination of stockholders entitled to receive such
dividend or other distribution,” “Record Date fixed for such determinations” and
“Record Date” within the meaning of Section 12.4(a), (y) “the day upon which
such subdivision becomes effective” and “the day upon which such combination
becomes effective” within the meaning of

 

61



--------------------------------------------------------------------------------

Section 12.4(b), and (z) as “the date fixed for the determination of
stockholders entitled to receive such rights or warrants,” “the Record Date
fixed for the determination of the stockholders entitled to receive such rights
or warrants” and such “Record Date” within the meaning of Section 12.4(c); and

 

(B) any shares of Common Stock included in such dividend or distribution shall
not be deemed “outstanding at the close of business on the date fixed for such
determination” within the meaning of Section 12.4(a) and any reduction or
increase in the number of shares of Common Stock resulting from such subdivision
or combination shall be disregarded in connection with such dividend or
distribution.

 

(e) In case the Company shall, by dividend or otherwise, distribute to all or
substantially all holders of its Common Stock cash (excluding any cash that is
distributed upon a reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance to which Section 12.11 applies
or as part of a distribution referred to in Section 12.4(d)), then, and in each
such case, immediately after the close of business on such date, the Conversion
Price shall be reduced so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to the close of
business on such Record Date by a fraction:

 

(i) the numerator of which shall be equal to the Current Market Price on the
Record Date less an amount equal to the quotient of (x) the amount of such
distribution and (y) the number of shares of Common Stock outstanding on the
Record Date, and

 

(ii) the denominator of which shall be equal to the Current Market Price on such
date.

 

In the event that such dividend or distribution is not so paid or made, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

(f) In case a tender offer made by the Company or any of its subsidiaries for
all or any portion of the Common Stock shall expire and such tender offer (as
amended upon the expiration thereof) shall require the payment to stockholders
(based on the acceptance (up to any maximum specified in the terms of the tender
offer) of Purchased Shares (as defined below)) of an aggregate consideration
having a fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution) that
combined together with:

 

(1) the aggregate of the cash plus the fair market value (as determined by the
Board of Directors, whose determination shall be conclusive and set forth in a
Board Resolution), as of the expiration of such tender offer, of consideration
payable in respect of any other tender offers, by the Company or any of its
subsidiaries for all or any portion of the Common Stock expiring within the 12
months preceding the expiration of such tender offer and in respect of which no
adjustment pursuant to this Section 12.4(f) has been made;

 

(2) the aggregate amount of any distributions to all holders of the Company’s
Common Stock made exclusively in cash within 12 months preceding the expiration
of such tender offer and in respect of which no adjustment pursuant to Section
12.4(e) has been made; and

 

62



--------------------------------------------------------------------------------

exceeds 10% of the product of the Current Market Price as of the last time (the
“Expiration Time”) tenders could have been made pursuant to such tender offer
(as it may be amended) times the number of shares of Common Stock outstanding
(including any tendered shares) on the Expiration Time, then, and in each such
case, immediately prior to the opening of business on the day after the date of
the Expiration Time, the Conversion Price shall be adjusted so that the same
shall equal the price determined by multiplying the Conversion Price in effect
immediately prior to close of business on the date of the Expiration Time by a
fraction:

 

(i) the numerator of which shall be the number of shares of Common Stock
outstanding (including any tendered shares) at the Expiration Time multiplied by
the Current Market Price of the Common Stock on the Trading Day next succeeding
the Expiration Time; and

 

(ii) the denominator shall be the sum of (x) the fair market value (determined
as aforesaid) of the aggregate consideration payable to stockholders based on
the acceptance (up to any maximum specified in the terms of the tender offer) of
all shares validly tendered and not withdrawn as of the Expiration Time (the
shares deemed so accepted, up to any such maximum, being referred to as the
“Purchased Shares”) and (y) the product of the number of shares of Common Stock
outstanding (less any Purchased Shares) on the Expiration Time and the Current
Market Price of the Common Stock on the Trading Day next succeeding the
Expiration Time.

 

Such reduction (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time. In the event that the
Company is obligated to purchase shares pursuant to any such tender offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Price shall again
be adjusted to be the Conversion Price which would then be in effect if such
tender offer had not been made. If the application of this Section 12.4(f) to
any tender offer would result in an increase in the Conversion Price, no
adjustment shall be made for such tender offer under this Section 12.4(f).

 

(g) For purposes of this Section 12.4, the following terms shall have the
meanings indicated:

 

(1) “Current Market Price” shall mean the average of the daily Trading Prices
per share of Common Stock for the ten consecutive Trading Days immediately prior
to the date in question; provided, however, that if:

 

(i) the “ex” date (as hereinafter defined) for any event (other than the
issuance or distribution requiring such computation) that requires an adjustment
to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d), (e) or (f)
occurs during such ten consecutive Trading Days, the Trading Price for each
Trading Day prior to the “ex” date for such other event shall be adjusted by
multiplying such Trading Price by the same fraction by which the Conversion
Price is so required to be adjusted as a result of such other event;

 

(ii) the “ex” date for any event (other than the issuance or distribution
requiring such computation) that requires an adjustment to the

 

63



--------------------------------------------------------------------------------

Conversion Price pursuant to Section 12.4(a), (b), (c), (d), (e) or (f) occurs
on or after the “ex” date for the issuance or distribution requiring such
computation and prior to the day in question, the Trading Price for each Trading
Day on and after the “ex” date for such other event shall be adjusted by
multiplying such Trading Price by the reciprocal of the fraction by which the
Conversion Price is so required to be adjusted as a result of such other event;
and

 

(iii) the “ex” date for the issuance or distribution requiring such computation
is prior to the day in question, after taking into account any adjustment
required pursuant to clause (i) or (ii) of this proviso, the Trading Price for
each Trading Day on or after such “ex” date shall be adjusted by adding thereto
the amount of any cash and the fair market value (as determined by the Board of
Directors in a manner consistent with any determination of such value for
purposes of Section 12.4(d) or (f), whose determination shall be conclusive and
set forth in a Board Resolution) of the evidences of indebtedness, shares of
capital stock or assets being distributed applicable to one share of Common
Stock as of the close of business on the day before such “ex” date.

 

For purposes of any computation under Section 12.4(f), the Current Market Price
of the Common Stock on any date shall be deemed to be the average of the daily
Trading Prices per share of Common Stock for such day and the next two
succeeding Trading Days; provided, however, that if the “ex” date for any event
(other than the tender offer requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d),
(e) or (f) occurs on or after the Expiration Time for the tender or exchange
offer requiring such computation and prior to the day in question, the Trading
Price for each Trading Day on and after the “ex” date for such other event shall
be adjusted by multiplying such Trading Price by the reciprocal of the fraction
by which the Conversion Price is so required to be adjusted as a result of such
other event. For purposes of this paragraph, the term “ex” date, when used:

 

(A) with respect to any issuance or distribution, means the first date on which
the Common Stock trades regular way on the relevant exchange or in the relevant
market from which the Trading Price was obtained without the right to receive
such issuance or distribution;

 

(B) with respect to any subdivision or combination of shares of Common Stock,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the time at which such subdivision or
combination becomes effective; and

 

(C) with respect to any tender or exchange offer, means the first date on which
the Common Stock trades regular way on such exchange or in such market after the
Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Price are called for pursuant to this Section 12.4, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 12.4 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 

64



--------------------------------------------------------------------------------

(2) “fair market value” shall mean the amount which a willing buyer would pay a
willing seller in an arm’s length transaction which, in the absence of a current
market for such transaction, shall be determined in good faith by the Board of
Directors.

 

(3) “Record Date” shall mean, with respect to any dividend, distribution or
other transaction or event in which the holders of Common Stock have the right
to receive any cash, securities or other property or in which the Common Stock
(or other applicable security) is exchanged for or converted into any
combination of cash, securities or other property, the date fixed for
determination of stockholders entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).

 

(h) The Company may make such reductions in the Conversion Price, in addition to
those required by Sections 12.4(a), (b), (c), (d), (e) or (f), as the Board of
Directors considers to be advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of stock (or rights to acquire stock) or from any event
treated as such for income tax purposes.

 

To the extent permitted by applicable law, the Company from time to time may
reduce the Conversion Price by any amount for any period of time if the period
is at least 20 days and the reduction is irrevocable during the period and the
Board of Directors determines in good faith that such reduction would be in the
best interests of the Company, which determination shall be conclusive and set
forth in a Board Resolution; provided, however, that the Board of Directors
shall not be permitted to reduce the Conversion Price pursuant to this sentence
in such a manner that will violate NASD Rule 4350(i) or any similar or successor
rule then in effect. Whenever the Conversion Price is reduced pursuant to the
preceding sentence, the Company shall mail to the Trustee and each Holder at the
address of such Holder as it appears in the Register a notice of the reduction
at least 15 days prior to the date the reduced Conversion Price takes effect,
and such notice shall state the reduced Conversion Price and the period during
which it will be in effect.

 

(i) No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in such price;
provided, however, that any adjustments which by reason of this Section 12.4(i)
are not required to be made shall be carried forward and taken into account (A)
in any subsequent adjustment; (B) if and when the Company has called the
Securities for redemption pursuant to Article 10 or (C) on the Maturity Date.
All calculations under this Article 12 shall be made by the Company and shall be
made to the nearest cent or to the nearest one-100th of a share, as the case may
be. No adjustment need be made for a change in the par value or no par value of
the Common Stock.

 

(j) In any case in which this Section 12.4 provides that an adjustment shall
become effective immediately after a Record Date for an event, the Company may
defer until the occurrence of such event (i) issuing to the Holder of any
Security converted after such Record Date and before the occurrence of such
event the additional shares of Common Stock issuable upon such conversion by
reason of the adjustment required by such event over and above the Common Stock
issuable upon such conversion before giving effect to such adjustment and (ii)
paying to such holder any amount in cash in lieu of any fraction pursuant to
Section 12.3.

 

(k) For purposes of this Section 12.4, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock. The Company will not pay
any dividend or make any distribution on shares of Common Stock held in the
treasury of the Company.

 

65



--------------------------------------------------------------------------------

(l) If the distribution date for the rights provided in the Company’s rights
agreement, if any, occurs prior to the date a Security is converted, and the
Holder of the Security who converts such Security after the distribution date is
not entitled to receive the rights that would otherwise be attached (but for the
date of conversion) to the shares of Common Stock received upon such conversion,
then an adjustment shall be made to the Conversion Price pursuant to Section
12.4(b) as if the rights were being distributed to the holders of Common Stock
immediately prior to such conversion. If such an adjustment is made and the
rights are later redeemed, invalidated or terminated, then a corresponding
reversing adjustment shall be made to the Conversion Price, on an equitable
basis, to take account of such event.

 

Section 12.5 Notice of Adjustments of Conversion Price.

 

Whenever the Conversion Price is adjusted as herein provided (other than in the
case of an adjustment pursuant to the second paragraph of Section 12.4(h) for
which the notice required by such paragraph has been provided), the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the adjusted Conversion Price and
showing in reasonable detail the facts upon which such adjustment is based. The
Company shall also issue a press release through Dow Jones & Company, Inc,
Business Wire or Bloomberg Business News (or, if such organizations are not in
existence at the time of issuance of such press release, such other news or
press organization as is reasonably calculated to broadly disseminate the
relevant information to the public) containing the relevant information and make
such information available on the Company’s web site or through another public
medium as the Company may use at such time. Unless and until the Trustee and any
Conversion Agent other than the Trustee receive an Officer’s Certificate setting
forth an adjustment to the Conversion Price, the Trustee and such Conversion
Agent may assume without inquiry that the Conversion Price has not and is not
required to be adjusted and that the last Conversion Price of which the Trustee
and such Conversion Agent have knowledge remains in effect. Promptly after
delivery of such Officers’ Certificate, the Company shall prepare a notice
stating that the Conversion Price has been adjusted and setting forth the
adjusted Conversion Price and the date on which each adjustment becomes
effective, and shall mail such notice to each Holder at the address of such
Holder as it appears in the Register within 20 days of the effective date of
such adjustment. Failure to deliver such notice shall not affect the legality or
validity of any such adjustment.

 

Section 12.6 Notice Prior to Certain Actions.

 

In case at any time after the date hereof:

 

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock payable otherwise than in cash out of its capital surplus or its
consolidated retained earnings;

 

(2) the Company shall authorize the granting to the holders of its Common Stock
of rights or warrants to subscribe for or purchase any shares of capital stock
of any class (or of securities convertible into shares of capital stock of any
class) or of any other rights;

 

(3) there shall occur any reclassification of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, a
change in par value, a change from par

 

66



--------------------------------------------------------------------------------

value to no par value or a change from no par value to par value), or any
merger, consolidation, statutory share exchange or combination to which the
Company is a party and for which approval of any shareholders of the Company is
required, or the sale, transfer or conveyance of all or substantially all of the
assets of the Company; or

 

(4) there shall occur the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

the Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of securities pursuant to Section 9.2, and shall cause to
be provided to the Trustee and all Holders in accordance with Section 15.2, at
least 20 days (or 10 days in any case specified in clause (1) or (2) above)
prior to the applicable record or effective date hereinafter specified, a notice
stating:

 

(A) the date on which a record is to be taken for the purpose of such dividend,
distribution, rights or warrants, or, if a record is not to be taken, the date
as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights or warrants are to be determined; or

 

(B) the date on which such reclassification, merger, consolidation, statutory
share exchange, combination, sale, transfer, conveyance, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, merger, consolidation, statutory share
exchange, sale, transfer, dissolution, liquidation or winding up.

 

Neither the failure to give such notice nor any defect therein shall affect the
legality or validity of the proceedings or actions described in clauses (1)
through (4) of this Section 12.6.

 

Section 12.7 Company to Reserve Common Stock.

 

The Company shall at all times use its best efforts to reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of Securities, the
full number of shares of fully paid and nonassessable Common Stock then issuable
upon the conversion of all Outstanding Securities.

 

Section 12.8 Taxes on Conversions.

 

Except as provided in the next sentence, the Company will pay any and all taxes
(other than taxes on income) and duties that may be payable in respect of the
issue or delivery of shares of Common Stock on conversion of Securities pursuant
hereto. A Holder delivering a Security for conversion shall be liable for and
will be required to pay any tax or duty which may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Security or Securities to be converted, and
no such issue or delivery shall be made unless the Person requesting such issue
has paid to the Company the amount of any such tax or duty, or has established
to the satisfaction of the Company that such tax or duty has been paid.

 

Section 12.9 Covenant as to Common Stock.

 

The Company covenants that all shares of Common Stock which may be issued upon
conversion of Securities will upon issuance be fully paid and nonassessable and
that the Company will pay all taxes, liens and charges with respect to the
issuance thereof, except (1) as provided in Section 12.8 or (2) with respect to
any liens or charges created by or imposed upon such Common Stock by the Holder
of the Security or Securities to be converted.

 

67



--------------------------------------------------------------------------------

Section 12.10 Cancellation of Converted Securities.

 

All Securities delivered for conversion shall be delivered to the Trustee to be
canceled by or at the direction of the Trustee, which shall dispose of the same
as provided in Section 2.15.

 

Section 12.11 Effect of Reclassification, Consolidation, Merger or Sale.

 

If any of following events occur, namely:

 

(i) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination);

 

(ii) any merger, consolidation, statutory share exchange or combination of the
Company with another corporation as a result of which holders of Common Stock
shall be entitled to receive stock, securities or other property or assets
(including cash) with respect to or in exchange for such Common Stock; or

 

(iii) any sale or conveyance of the properties and assets of the Company as, or
substantially as, an entirety to any other corporation as a result of which
holders of Common Stock shall be entitled to receive stock, securities or other
property or assets (including cash) with respect to or in exchange for such
Common Stock;

 

the Company or the successor or purchasing corporation, as the case may be,
shall execute with the Trustee a supplemental indenture (which shall comply with
the TIA as in force at the date of execution of such supplemental indenture if
such supplemental indenture is then required to so comply) providing that such
Security shall be convertible into the kind and amount of shares of stock and
other securities or property or assets (including cash) which such Holder would
have been entitled to receive upon such reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance had
such Securities been converted into Common Stock immediately prior to such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance assuming such holder of Common Stock did not
exercise its rights of election, if any, as to the kind or amount of securities,
cash or other property receivable upon such merger, consolidation, statutory
share exchange, sale or conveyance (provided, that if the kind or amount of
securities, cash or other property receivable upon such merger, consolidation,
statutory share exchange, sale or conveyance is not the same for each share of
Common Stock in respect of which such rights of election shall not have been
exercised (“Non-Electing Share”), then for the purposes of this Section 12.11
the kind and amount of securities, cash or other property receivable upon such
merger, consolidation, statutory share exchange, sale or conveyance for each
Non-Electing Share shall be deemed to be the kind and amount so receivable per
share by a plurality of the Non-Electing Shares). Such supplemental indenture
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 12. If, in the case
of any such reclassification, change, merger, consolidation, statutory share
exchange, combination, sale or conveyance, the stock or other securities and
assets receivable thereupon by a holder of shares of Common Stock includes
shares of stock or other securities and assets of a corporation other than the
successor or purchasing corporation, as the case may be, in such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance, then such supplemental indenture shall also be
executed by such other corporation and shall contain such additional provisions
to protect the interests of the Holders of the Securities as the Board of
Directors shall reasonably consider necessary by reason of the foregoing,
including to the extent practicable the provisions providing for the Repurchase
Rights set forth in Article 11.

 

68



--------------------------------------------------------------------------------

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
Register, within 20 days after execution thereof. Failure to deliver such notice
shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
reclassifications, mergers, consolidations, statutory share exchanges,
combinations, sales and conveyances.

 

If this Section 12.11 applies to any event or occurrence, Section 12.4 shall not
apply.

 

Section 12.12 Cash Conversion Option.

 

(a) Subject to the Company’s right to irrevocably elect to make a cash payment
of principal upon conversion pursuant to Section 12.12(f), in lieu of delivery
of shares of Common Stock in satisfaction of its obligation upon conversion of
Securities, the Company may elect to deliver cash or a combination of cash and
shares of Common Stock. Except to the extent that the Company has irrevocably
elected to make a cash payment of principal upon conversion pursuant to Section
12.12(f), the Company shall inform the Holders through the Trustee of the method
it elects to satisfy its obligation upon conversion:

 

(1) if the Company has called the Securities for redemption pursuant to Article
10, in its notice of redemption;

 

(2) in respect of Securities to be converted during the period beginning 25
Trading Days preceding the Maturity Date and ending one Trading Day preceding
the Maturity Date, 26 Trading Days preceding the Maturity Date; and

 

(3) in all other cases, no later than two Trading Days following the conversion
date.

 

(b) If the Company elects to satisfy any portion of its conversion obligation in
cash, the Company shall specify the amount to be satisfied in cash as a
percentage of the conversion obligation or a fixed dollar amount. The Company
shall treat all Holders converting on the same Trading Day in the same manner.
The Company shall not, however, have any obligation to settle its conversion
obligations arising on different Trading Days in the same manner.

 

(c) If the Company elects to satisfy any portion of its conversion obligation in
cash (other than cash in lieu of fractional shares), a Holder may retract its
conversion notices at any time during the two Trading Day period beginning on
the Trading Day after the Company has notified the Trustee of its method of
settlement (such period, the “Conversion Retraction Period”). However, a Holder
shall not be permitted to retract its conversion notice if:

 

(1) the Company has irrevocably elected to make a cash payment of principal upon
conversion before such Holder delivered its conversion notice;

 

(2) such Holder is converting its Securities in connection with a redemption
pursuant to Article 10;

 

69



--------------------------------------------------------------------------------

(3) such Holder is converting its Securities during the period beginning 25
Trading Days preceding the Maturity Date and ending one Trading Day preceding
the Maturity Date; or

 

(4) the Company not elect to satisfy any portion of its conversion obligation in
cash.

 

(d) Settlement in shares of our Common Stock shall occur as soon as practicable
after the Company has notified the Holders that it has elected this method of
settlement. Settlement in cash or in a combination of cash and shares of Common
Stock shall occur on the second Trading Day following the final Trading Day (the
“Determination Date”) of the Cash Settlement Averaging Period. The Determination
Date shall be the 26th Trading Day following the Company’s receipt of a Holder’s
conversion notice (if such Holder does not retract its conversion notice and has
satisfied all other conversion requirements), unless conversion is:

 

(1) in connection with a redemption pursuant to Article 10, in which case the
Determination Date shall be the Redemption Date;

 

(2) subject to the succeeding clause (3), after the Company has irrevocably
elected to make a cash payment of principal upon conversion, in which case the
Determination Date shall be the 22nd Trading Day following the Company’s receipt
of such Holder’s conversion notice; or

 

(3) during the period beginning 25 Trading Days preceding the Maturity Date and
ending one Trading Day preceding the Maturity Date, in which case the
Determination Date shall be the Maturity Date.

 

(e) The settlement amount shall be computed as follows:

 

(1) If the Company elects to satisfy the entire conversion obligation in shares
of Common Stock, the Company shall deliver to the Holder a number of shares of
Common stock equal to (i) the aggregate principal amount of Securities to be
converted divided by (ii) the Conversion Price then in effect (substituting cash
in lieu of fractional shares).

 

(2) If the Company elects to satisfy the entire conversion obligation in cash,
the Company shall deliver to the Holder cash in an amount (the “Cash-Only
Settlement Amount”) equal to the product of:

 

(A) a number equal to (i) the aggregate principal amount of Securities to be
converted divided by (ii) the Conversion Price then in effect; and

 

(B) the Applicable Stock Price.

 

(3) If the Company elects to satisfy the conversion obligation in a combination
of cash and shares of Common Stock, the Company shall deliver to the Holder:

 

(A) (i) the fixed dollar amount per $1,000 principal amount of Securities
specified in the notice regarding the Company’s chosen method of

 

70



--------------------------------------------------------------------------------

settlement multiplied by the quotient of the aggregate principal amount of
Securities to be converted divided by 1,000 or (ii) the percentage of the
conversion obligation specified in the notice regarding the Company’s chosen
method of settlement multiplied by the amount of cash that would be paid
pursuant to clause (2) above, as the case may be (the “Cash Amount”); and

 

(B) a number of shares equal to (i) the Cash-Only Settlement Amount minus the
Cash Amount divided by (ii) the Applicable Stock Price (substituting cash in
lieu of fractional shares).

 

The “Applicable Stock Price” means, in respect of a Determination Date, the
average Closing Sale Price (as defined below) of the Common Stock over the 20
Trading Day period (the “Cash Settlement Averaging Period”):

 

(i) ending on the second Trading Day preceding the Redemption Date, if the
Company has called the Securities for redemption pursuant to Article 10;

 

(ii) subject to the succeeding clause (iii), beginning on the Trading Day
following the Company’s receipt of the Holder’s conversion notice, if the
Company has irrevocably elected to make a cash payment of principal upon
conversion;

 

(iii) ending on the second Trading Day preceding the Maturity Date, with respect
to conversion notices received during the period beginning 25 Trading Days
preceding the Maturity Date and ending one Trading Day preceding the Maturity
Date; and

 

(iv) beginning on the Trading Day following the final Trading Day of the
Conversion Retraction Period, in all other cases.

 

The “Closing Sale Price” of any share of Common Stock on any Trading Day means
the closing sale price of such security (or if no closing sale price is
reported, the average of the closing bid and closing ask prices or, if more than
one in either case, the average of the average closing bid and the average
closing ask prices) on such date as reported in composite transactions for the
principal United States securities exchange on which the Common Stock is traded
or, if the Common Stock is not listed on a United States national or regional
securities exchange, as reported by the Nasdaq System or by the National
Quotation Bureau Incorporated. In the absence of such a quotation, the Company
shall determine the Closing Sale Price on the basis it considers appropriate.

 

(f) At any time on or prior to the 26th Trading Day preceding the Maturity Date,
the Company may irrevocably elect to satisfy in cash its conversion obligation
with respect to the principal amount of the Securities to be converted after the
date of such election, with any remaining amount to be satisfied in shares of
Common Stock. Such election shall be in the Company’s sole discretion without
the consent of the Holders. If the Company makes such election, the Company
shall notify the Trustee and the Holders at their addresses shown in the
Register kept by the Registrar.

 

If the Company irrevocably elects to pay the principal amount of the Securities
in cash upon conversion, the settlement amount shall be computed as follows:

 

(1) a cash amount equal to the lesser of (i) the aggregate principal amount of
Securities to be converted and (ii) the Cash-Only Settlement Amount; and

 

71



--------------------------------------------------------------------------------

(2) if the Cash-Only Settlement Amount exceeds the aggregate principal amount of
Securities to be converted, a number of shares of Common Stock equal to (i) the
Cash-Only Settlement Amount minus the aggregate principal amount of Securities
to be converted divided by (ii) the Applicable Stock Price.

 

Section 12.13 Responsibility of Trustee for Conversion Provisions.

 

The Trustee, subject to the provisions of Section 5.1, and any Conversion Agent
shall not at any time be under any duty or responsibility to any Holder of
Securities to determine whether any facts exist which may require any adjustment
of the Conversion Price, or with respect to the nature or intent of any such
adjustments when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. Neither
the Trustee, subject to the provisions of Section 5.1, nor any Conversion Agent
shall be accountable with respect to the validity or value (of the kind or
amount) of any Common Stock, or of any other securities or property, which may
at any time be issued or delivered upon the conversion of any Security; and it
or they do not make any representation with respect thereto. Neither the
Trustee, subject to the provisions of Section 5.1, nor any Conversion Agent
shall be responsible for any failure of the Company to make any cash payment or
to issue, transfer or deliver any shares of stock or share certificates or other
securities or property upon the surrender of any Security for the purpose of
conversion; and the Trustee, subject to the provisions of Section 5.1, and any
Conversion Agent shall not be responsible or liable for any failure of the
Company to comply with any of the covenants of the Company contained in this
Article.

 

ARTICLE 13

 

MAKE-WHOLE PREMIUM

 

Section 13.1 Make-Whole Premium.

 

(a) If a Fundamental Change occurs prior to October 1, 2009, the Company shall
pay the Make-Whole Premium, if any, to Holders of the Securities who surrender
their Securities for repurchase in connection with such Fundamental Change
pursuant to Section 11.1(b) or convert their Securities pursuant to the
Fundamental Change. The Make-Whole Premium, if any, shall be paid on the
Fundamental Change Repurchase Date to Holders who exercise such repurchase right
or conversion right.

 

(b) The “Make-Whole Premium” shall be determined as follows:

 

(i) If the Effective Date is on or after October 1, 2009, no Make-Whole Premium
shall be paid;

 

(ii) If the Stock Price is less than or equal to $2.90 (subject to adjustment
pursuant to Section 13.2) (the “Stock Price Threshold”), no Make-Whole Premium
shall be paid;

 

(iii) If the Stock Price exceeds $9.66 (subject to adjustment pursuant to
Section 13.2) (the “Stock Price Cap”), no Make-Whole Premium shall be paid; and

 

(iv) In all other cases, the Make-Whole Premium shall be equal to a percentage
(the “Additional Premium”) of the principal amount of the Securities as
described in Section 13.1(c)(iii) below.

 

72



--------------------------------------------------------------------------------

(c) For purposes of Section 13.1(c), the following terms shall have the meaning
indicated:

 

(i) “Effective Date” means the date that a Fundamental Change becomes effective.

 

(ii) “Stock Price” means the price paid per share of Common Stock in the
transaction constituting the Fundamental Change, determined as follows:

 

(A) If holders of the Common Stock receive only cash in the transaction
constituting the Fundamental Change, the Stock Price shall equal the cash amount
paid per share of Common Stock; and

 

(B) In all other cases, the Stock Price shall be the average of the daily
Trading Prices per share of Common Stock for the ten consecutive Trading Day
period ending on the Trading Day immediately preceding the Effective Date.

 

(iii) “Make-Whole Percentage” means the percentage set forth on the table below
(the “Make-Whole Table”) for the Stock Price and the Effective Date.

 

The following table illustrates what the Additional Premiums would be for
various Stock Prices.

 

Additional Premium Upon Fundamental Change

(expressed as a percentage of principal amount)

 

Effective Date

--------------------------------------------------------------------------------

   Stock Price


--------------------------------------------------------------------------------

       $ 2.90     $ 3.41     $ 3.92     $ 4.42     $ 5.02     $ 5.72     $ 6.67
    $ 7.56     $ 8.56     $ 9.66       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

September 22, 2004

     0.00 %     9.80 %     20.12 %     17.89 %     15.62 %     13.41 %     11.00
%     9.19 %     7.55 %     6.10 %

October 1, 2005

     0.00 %     9.15 %     19.07 %     16.54 %     14.01 %     11.61 %     9.07
%     7.24 %     5.65 %     4.31 %

October 1, 2006

     0.00 %     8.51 %     17.81 %     14.79 %     11.83 %     9.11 %     6.38 %
    4.56 %     3.12 %     2.04 %

October 1, 2007

     0.00 %     8.07 %     16.55 %     12.73 %     8.74 %     4.70 %     0.00 %
    0.00 %     0.00 %     0.00 %

October 1, 2008

     0.00 %     6.65 %     14.53 %     10.59 %     6.90 %     3.56 %     0.00 %
    0.00 %     0.00 %     0.00 %

October 1, 2009

     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %     0.00 %  
  0.00 %     0.00 %     0.00 %

 

The exact Stock Price and Effective Date may not be set forth on the table. In
such event if the Stock Price is between two Stock Prices on the table or the
Effective Date is between two dates on the table, the Additional Premium will be
determined by straight-line interpolation between Additional Premium amounts set
forth for the higher and lower Stock Prices and the two dates, as applicable,
based on a 365-day year.

 

(d) The Company will pay the Make-Whole Premium in the same form of
consideration into which the Common Stock has been converted or exchanged in
connection with the Fundamental Change. If holders of the Common Stock have the
right to elect the form of consideration received in the transaction
constituting a Fundamental Change, then for purposes of determining the form of
consideration to be delivered in respect of the Make-Whole Premium, the
consideration into which a share of Common Stock has been converted or exchanged
shall be deemed to equal, in both form and amount, the aggregate consideration
distributed in respect of all shares of Common Stock divided by the total number
of shares of Common Stock participating in the distribution.

 

73



--------------------------------------------------------------------------------

(e) For purposes of determining the value of the consideration to be issued in
respect of the Make-Whole Premium, the value will be calculated as follows:

 

(i) securities that are traded on a United States national securities exchange
or approved for quotation on the Nasdaq National Market or any similar system of
automated dissemination of quotations of securities prices will be valued based
on the average Closing Sale Price or last sale price, as applicable, over the
ten Trading Day period ending on the Trading Day preceding the Fundamental
Change Repurchase Date;

 

(ii) other securities, assets or property (other than cash) which holders will
have the right to receive will be valued based on 98% of the average of the fair
market value of such securities, assets or property (other than cash) as
determined by two independent nationally recognized investment banks selected by
the Trustee; and

 

(iii) 100% of any cash.

 

A calculation agent (the “Calculation Agent”) appointed from time to time by the
Company shall, on behalf of and on request by the Company or the Trustee,
calculate (A) the Stock Price and (B) the Make-Whole Premium with respect to
such Stock Price, based on the Effective Date specified by the Company or the
Trustee, and shall deliver its calculation of the Stock Price and Make-Whole
Premium to the Company and the Trustee within three Business Days of the request
by the Company or the Trustee. In addition, the Calculation Agent shall, on
behalf of and upon request by the Company or the Trustee no less than three
Business Days prior to a Fundamental Change Repurchase Date, make the
determinations described in Section 13.1(e)(i) above and deliver its
calculations to the Company or the Trustee by 9 p.m. (New York City time) on the
Trading Day preceding the Fundamental Change Repurchase Date. The Company, or at
the Company’s request, the Trustee in the name and at the expense of the
Company, (X) shall notify the Holders of the Stock Price and Make-Whole Premium
per $1,000 original principal amount of Securities with respect to a Fundamental
Change as part of the Repurchase Event Purchase Notice delivered in connection
with the Fundamental Change and (Y) shall notify the Holders promptly by 9 a.m.
(New York City time) on the Fundamental Change Repurchase Date of the number or
amount of such securities, assets or property into which the shares of Common
Stock have been converted or exchanged as of the Effective Date to be paid in
respect of the Make-Whole Premium in connection with such Fundamental Change, in
the manner provided in Section 15.2, and the Company shall also publicly
announce such information and publish it on the Company’s web site. Any notice
so given shall be conclusively presumed to have been duly given, whether or not
the Holder receives such notice.

 

On or prior to the Fundamental Change Repurchase Date, the Company will deposit
with the Paying Agent a number or an amount of securities, assets or property
sufficient to pay the Make-Whole Premium with respect to all the Securities to
be repurchased on such date and all the Securities converted or exchanged in
connection with such Fundamental Change; provided that if such payment is made
on the Fundamental Change Repurchase Date, it must be received by the Paying
Agent by 10:00 a.m. (New York City time) on such date.

 

Section 13.2 Adjustments Relating to the Make-Whole Premium.

 

Whenever the Conversion Price shall be adjusted from time to time by the Company
pursuant to Section 12.4, the Stock Price Threshold and the Stock Price Cap
shall be adjusted and each of the Stock Prices set forth in the Make-Whole Table
shall be adjusted by multiplying each such amount by a fraction, the numerator
of which is the Conversion Price immediately prior to such adjustment and the
denominator of which is the Conversation Price as so adjusted.

 

74



--------------------------------------------------------------------------------

ARTICLE 14

 

SUBORDINATION

 

Section 14.1 Securities Subordinated to Senior Debt.

 

The Company covenants and agrees, and each Holder of Securities, by such
Holder’s acceptance thereof, likewise covenants and agrees, that the
Indebtedness represented by the Securities and the payment of the principal of
and premium, if any, and interest (including Additional Amounts, if any) on each
and all of the Securities is hereby expressly subordinated and junior, to the
extent and in the manner set forth and as set forth in this Section 14.1, in
right of payment to the prior payment in full of all Senior Debt.

 

(a) In the event of any distribution of assets of the Company upon any
dissolution, winding up, liquidation or reorganization of the Company, whether
in bankruptcy, insolvency, reorganization or receivership proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Company or otherwise, the holders of all Senior Debt
shall first be entitled to receive payment in cash of the full amount due
thereon in respect of all principal and premium, if any, and interest (including
interest accruing after the commencement of any bankruptcy proceeding,
regardless of whether such interest is an allowed claim in such proceeding under
such Senior Debt) before the Holders of any of the Securities are entitled to
receive any payment or distribution of any character, whether in cash,
securities or other property, on account of the principal of or premium, if any,
or interest (including Additional Amounts, if any), if any on the Indebtedness
evidenced by the Securities.

 

(b) In the event of and during the continuance of any default in payment of the
principal of or premium, if any, or interest on, rent or other payment
obligation in respect of, any Senior Debt, unless all such payments due in
respect of such Senior Debt have been paid in full in cash or other payments
satisfactory to the holders of Senior Debt, no payment shall be made by the
Company with respect to the principal of, premium, if any, or interest
(including Additional Amounts, if any) on the Securities or to acquire any of
the Securities (including any redemption, conversion or cash repurchase pursuant
to the exercise of the Repurchase Right). The Company shall give prompt written
notice to the Trustee of any default under any Senior Debt or under any
agreement pursuant to which Senior Debt may have been issued.

 

(c) During the continuance of any event of default with respect to any
Designated Senior Debt, as such event of default is defined under any such
Senior Debt or in any agreement pursuant to which any Senior Debt has been
issued (other than a default in payment of the principal of or premium, if any,
or interest on, rent or other payment obligation in respect of any Senior Debt),
permitting the holder or holders of such Senior Debt to accelerate the maturity
thereof (or in the case of any lease, permitting the landlord either to
terminate the lease or to require the Company to make an irrevocable offer to
terminate the lease following an event of default thereunder), no payment shall
be made by the Company, directly or indirectly, with respect to principal of,
premium, if any, or interest on the Securities (including any Additional
Amounts, if any), including redemption, cash payment in lieu of conversion and
repurchase payments, for 180 days following notice in writing (a “Payment
Blockage Notice”) to the Company, from any holder or holders of such Senior Debt
or their representative or representatives or the trustee or trustees under any
indenture or under which any instrument evidencing any such Senior Debt may have
been issued, that such an event of

 

75



--------------------------------------------------------------------------------

default has occurred and is continuing, unless such event of default has been
cured or waived or such Senior Debt has been paid in full; provided, however,
that if the maturity of such Senior Debt is accelerated, no payment may be made
on the Securities until such Senior Debt has been paid in full in cash or other
payment satisfactory to the holders of such Senior Debt or such acceleration has
been cured or waived.

 

For purposes of this Section 14.1(c), such Payment Blockage Notice shall be
deemed to include notice of all other events of default under such indenture or
instrument which are continuing at the time of the event of default specified in
such Payment Blockage Notice. The provisions of this Section 14.1(c) shall apply
only to one such Payment Blockage Notice given in any period of 365 days with
respect to any issue of Senior Debt, and no such continuing event of default
that existed or was continuing on the date of delivery of any Payment Blockage
Notice shall be, or shall be made, the basis for a subsequent Payment Blockage
Notice.

 

(d) In the event that, notwithstanding the foregoing provisions of Sections
14.1(a), 14.1(b) and 14.1(c), any payment on account of principal, premium, if
any, or interest (including Additional Amounts, if any) on the Securities shall
be made by or on behalf of the Company and received by the Trustee, by any
Holder or by any Paying Agent (or, if the Company is acting as its own Paying
Agent, money for any such payment shall be segregated and held in trust):

 

(i) after the occurrence of an event specified in Section 14.1(a), then, unless
all Senior Debt is paid in full in cash, or provision shall be made therefor;

 

(ii) after the happening of an event of default of the type specified in Section
14.1(b) above, then, unless the amount of such Senior Debt then due shall have
been paid in full, or provision made therefor or such event of default shall
have been cured or waived; or

 

(iii) after the happening of an event of default of the type specified in
Section 14.1(c) above and delivery of a Payment Blockage Notice, then, unless
such event of default shall have been cured or waived or the 180-day period
specified in Section 14.1(c) shall have expired;

 

such payment (subject, in each case, to the provisions of Section 14.7) shall be
held in trust for the benefit of, and shall be immediately paid over to, all
holders of Senior Debt or their representative or representatives or the trustee
or trustees under any indenture under which any instruments evidencing any of
the Senior Debt, as the case may be, may have been issued, as their interests
may appear.

 

Section 14.2 Subrogation.

 

Subject to the payment in full of all Senior Debt to which the Indebtedness
evidenced by the Securities is in the circumstances subordinated as provided in
Section 14.1, the Holders of the Securities shall be subrogated to the rights of
the holders of such Senior Debt to receive payments or distributions of cash,
property or securities of the Company applicable to such Senior Debt until all
amounts owing on the Securities shall be paid in full, and, as between the
Company, its creditors other than holders of such Senior Debt, and the Holders
of the Securities, no such payment or distribution made to the holders of Senior
Debt by virtue of this Article which otherwise would have been made to the
holders of the Securities shall be deemed to be a payment by the Company on
account of such Senior Debt; provided, however, that the provisions of this
Article are and are intended solely for the purpose of defining the relative
rights of the Holders of the Securities, on the one hand, and the holders of
Senior Debt, on the other hand.

 

76



--------------------------------------------------------------------------------

Section 14.3 Obligation of the Company is Absolute and Unconditional.

 

Nothing contained in this Article or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Debt, and the Holders of the Securities, the
obligation of the Company, which is absolute and unconditional, to pay to the
Holders of the Securities the principal of and premium, if any, and interest
(including Additional Amounts, if any) on the Securities as and when the same
shall become due and payable in accordance with their terms, or is intended to
or shall affect the relative rights of the Holders of the Securities and
creditors of the Company other than the holders of Senior Debt, nor shall
anything contained herein or therein prevent the Trustee or the Holder of any
Security from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, subject to the rights, if any, under this Article
of the holders of Senior Debt in respect of cash, property or securities of the
Company received upon the exercise of any such remedy.

 

Section 14.4 Maturity of or Default on Senior Debt.

 

Upon the maturity of any Senior Debt by lapse of time, acceleration or
otherwise, all principal of or premium, if any, or interest on, rent or other
payment obligations in respect of all such matured Senior Debt shall first be
paid in full, or such payment shall have been duly provided for, before any
payment on account of principal, or premium, if any, or interest (including
Additional Amounts, if any) is made upon the Securities.

 

Section 14.5 Payments on Securities Permitted.

 

Except as expressly provided in this Article, nothing contained in this Article
shall affect the obligation of the Company to make, or prevent the Company from
making, payments of the principal of, or premium, if any, or interest (including
Additional Amounts, if any) on the Securities in accordance with the provisions
hereof and thereof, or shall prevent the Trustee or any Paying Agent from
applying any monies deposited with it hereunder to the payment of the principal
of, or premium, if any, or interest (including Additional Amounts, if any) on
the Securities.

 

Section 14.6 Effectuation of Subordination by Trustee.

 

Each Holder of Securities, by such Holder’s acceptance thereof, authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination provided in this
Article and appoints the Trustee such Holder’s attorney-in-fact for any and all
such purposes.

 

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee and the Holders of the Securities shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
any such dissolution, winding up, liquidation or reorganization proceeding
affecting the affairs of the Company is pending or upon a certificate of the
trustee in bankruptcy, receiver, assignee for the benefit of creditors,
liquidating trustee or agent or other Person making any payment or distribution,
delivered to the Trustee or to the Holders of the Securities, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, and as to other facts pertinent to the right of such Persons under
this Article, and if such evidence is not furnished, the Trustee may defer any
payment to such Persons pending judicial determination as to the right of such
Persons to receive such payment.

 

77



--------------------------------------------------------------------------------

Section 14.7 Knowledge of Trustee.

 

Notwithstanding the provision of this Article or any other provisions of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any Senior Debt, of any default in payment of principal of, premium, if any, or
interest on, rent or other payment obligation in respect of any Senior Debt, or
of any facts which would prohibit the making of any payment of monies to or by
the Trustee, or the taking of any other action by the Trustee, unless a
Responsible Officer of the Trustee having responsibility for the administration
of the trust established by this Indenture shall have received written notice
thereof from the Company, any Holder of Securities, any Paying Agent or
Conversion Agent of the Company or the holder or representative of any class of
Senior Debt, and, prior to the receipt of any such written notice, the Trustee
shall be entitled in all respects to assume that no such default or facts exist;
provided, however, that unless on the third Business Day prior to the date upon
which by the terms hereof any such monies may become payable for any purpose the
Trustee shall have received the notice provided for in this Section 14.7, then,
anything herein contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such monies and apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.

 

Section 14.8 Trustee’s Relation to Senior Debt.

 

The Trustee shall be entitled to all the rights set forth in this Article with
respect to any Senior Debt at the time held by it, to the same extent as any
other holder of Senior Debt and nothing in this Indenture shall deprive the
Trustee of any of its rights as such holder.

 

Nothing contained in this Article shall apply to claims of or payments to the
Trustee under or pursuant to Section 5.8.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform or
to observe only such of its covenants and obligations as are specifically set
forth in this Article, and no implied covenants or obligations with respect to
the holders of Senior Debt shall be read into this Indenture against the
Trustee. The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt and the Trustee shall not be liable to any holder of
Senior Debt if it shall pay over or deliver to Holders, the Company or any other
Person monies or assets to which any holder of Senior Debt shall be entitled by
virtue of this Article or otherwise.

 

Section 14.9 Rights of Holders of Senior Debt Not Impaired.

 

No right of any present or future holder of any Senior Debt to enforce the
subordination herein shall at any time or in any way be prejudiced or impaired
by any act or failure to act on the part of the Company or by any noncompliance
by the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof any such holder may have or be otherwise
charged with.

 

Section 14.10 Modification of Terms of Senior Debt.

 

Any renewal or extension of the time of payment of any Senior Debt or the
exercise by the holders of Senior Debt of any of their rights under any
instrument creating or evidencing Senior Debt, including without limitation the
waiver of default thereunder, may be made or done all without notice to or
assent from the Holders of the Securities or the Trustee.

 

No compromise, alteration, amendment, modification, extension, renewal or other
change of, or waiver, consent or other action in respect of, any liability or
obligation under or in respect of, or of

 

78



--------------------------------------------------------------------------------

any of the terms, covenants or conditions of any indenture or other instrument
under which any Senior Debt is outstanding or of such Senior Debt, whether or
not such release is in accordance with the provisions or any applicable
document, shall in any way alter or affect any of the provisions of this Article
or of the Securities relating to the subordination thereof.

 

Section 14.11 Certain Conversions Not Deemed Payment.

 

For the purposes of this Article 14 only:

 

(1) the issuance and delivery of junior securities upon (A) conversion of
Securities in accordance with Article 12 or (B) repurchase of Securities in
accordance with Article 11 shall not be deemed to constitute a payment or
distribution on account of the principal of, premium, if any, or interest
(including Additional Amounts, if any) on Securities or on account of the
purchase or other acquisition of Securities; and

 

(2) the payment, issuance or delivery of cash (except in satisfaction of
fractional shares pursuant to Section 12.3 or pursuant to Section 11.3),
property or securities (other than junior securities) upon (A) conversion of a
Security or (B) repurchase of Securities in accordance with Article 11 hereof
shall be deemed to constitute payment on account of the principal of, premium,
if any, or interest (including Additional Amounts, if any) on such Security.

 

For the purposes of this Section 14.11, the term “junior securities” means:

 

  (a) shares of any Common Stock of the Company; or

 

  (b) other securities of the Company that are subordinated in right of payment
to all Senior Debt that may be outstanding at the time of issuance or delivery
of such securities to substantially the same extent as, or to a greater extent
that, the Securities are so subordinated as provided in this Article.

 

Nothing contained in this Article 14 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
(other than holders of Senior Debt) and the Holders of Securities, the right,
which is absolute and unconditional, of the Holder of any Security to convert
such Security in accordance with Article 12.

 

ARTICLE 15

 

OTHER PROVISIONS OF GENERAL APPLICATION

 

Section 15.1 Trust Indenture Act Controls.

 

This Indenture is subject to the provisions of the TIA which are required to be
part of this Indenture, and shall, to the extent applicable, be governed by such
provisions.

 

Section 15.2 Notices.

 

Any notice or communication to the Company or the Trustee is duly given if in
writing and delivered in person or mailed by first-class mail to the address set
forth below:

 

(a)

  if to the Company:     Vitesse Semiconductor Corporation     741 Calle Plano  
  Camarillo, California 93012     Attention: Chief Financial Officer

 

79



--------------------------------------------------------------------------------

with a copy to:

        Davis Polk & Wardwell     1600 El Camino Real     Menlo Park, California
94025    

Attention: Martin Wellington, Esq.

(b)

  if to the Trustee:     U.S. Bank National Association     EP-MN-WS3C     60
Livingston Avenue     St. Paul, Minnesota 55107-2292     Attention: Corporate
Trust Department

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication to a Holder shall be mailed by first-class mail to
his address shown on the Register kept by the Registrar. Failure to mail a
notice or communication to a Holder or any defect in such notice or
communication shall not affect its sufficiency with respect to other Holders.

 

If a notice or communication is mailed or sent in the manner provided above
within the time prescribed, it is duly given as of the date it is mailed,
whether or not the addressee receives it, except that notice to the Trustee
shall only be effective upon receipt thereof by the Trustee.

 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee at the same time.

 

Section 15.3 Communication by Holders with Other Holders.

 

Holders may communicate pursuant to Section 312(b) of the TIA with other Holders
with respect to their rights under the Securities or this Indenture. The
Company, the Trustee, the Registrar and anyone else shall have the protection of
Section 312(c) of the TIA.

 

Section 15.4 Acts of Holders of Securities.

 

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders of
Securities may be embodied in and evidenced by:

 

(1) one or more instruments of substantially similar tenor signed by such
Holders in person or by agent or proxy duly appointed in writing;

 

80



--------------------------------------------------------------------------------

(2) the record of Holders of Securities voting in favor thereof, either in
person or by proxies duly appointed in writing, at any meeting of Holders of
Securities duly called and held in accordance with the provisions of Article 8;
or

 

(3) a combination of such instruments and any such record.

 

Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Company. Such
instrument or instruments and record (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
of Securities signing such instrument or instruments and so voting at such
meeting. Proof of execution of any such instrument or of a writing appointing
any such agent or proxy, or of the holding by any Person of a Security, shall be
sufficient for any purpose of this Indenture and (subject to Section 5.1)
conclusive in favor of the Trustee and the Company if made in the manner
provided in this Section. The record of any meeting of Holders of Securities
shall be proved in the manner provided in Section 8.6.

 

(b) The fact and date of the execution by any Person of any such instrument or
writing may be provided in any manner which the Trustee reasonably deems
sufficient.

 

(c) The principal amount and serial numbers of Securities held by any Person,
and the date of such Person holding the same, shall be proved by the Register.

 

(d) Any request, demand, authorization, direction, notice, consent, election,
waiver or other Act of the Holders of any Security shall bind every future
Holder of the same Security and the Holder of every Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Trustee or the
Company in reliance thereon, whether or not notation of such action is made upon
such Security.

 

Section 15.5 Certificate and Opinion as to Conditions Precedent.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon an Opinion of Counsel, unless such officer
knows, or in the exercise of reasonable care should know, that the Opinion of
Counsel with respect to the matters upon which such certificate or opinion is
based is erroneous. Any such Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or representations by, an officer
or officers of the Company stating that the information with respect to such
factual matters is in the possession of the Company, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

81



--------------------------------------------------------------------------------

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such Counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

Section 15.6 Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

  (1) a statement that each individual signing such certificate or opinion on
behalf of the Company has read such covenant or condition and the definitions
herein relating thereto;

 

  (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

 

  (3) a statement that, in the opinion of each such individual, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

  (4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

 

Section 15.7 Effect of Headings and Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

Section 15.8 Successors and Assigns.

 

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

Section 15.9 Separability Clause.

 

In case any provision in this Indenture or the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 15.10 Benefits of Indenture.

 

Nothing contained in this Indenture or in the Securities, express or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the holders of Senior Debt and the Holders of Securities, any benefit
or legal or equitable right, remedy or claim under this Indenture.

 

82



--------------------------------------------------------------------------------

Section 15.11 Section Governing Law.

 

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK BUT WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 15.12 Counterparts.

 

This instrument may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original but all such counterparts
shall together constitute but one and the same instrument.

 

Section 15.13 Legal Holidays.

 

In any case where any Interest Payment Date, Redemption Date, Repurchase Date or
Stated Maturity of any Security or the last day on which a Holder of a Security
has a right to convert such Security shall not be a Business Day at any Place of
Payment or Place of Conversion, then (notwithstanding any other provision of
this Indenture or of the Securities) payment of interest (including Additional
Amounts, if any) or principal or premium, if any, or conversion of the
Securities, need not be made at such Place of Payment or Place of Conversion on
such day, but may be made on the next succeeding Business Day at such Place of
Payment or Place of Conversion with the same force and effect as if made on the
Interest Payment Date, Redemption Date, Repurchase Date or at the Stated
Maturity or on such last day for conversion; provided, however, that in the case
that payment is made on such succeeding Business Day, no interest shall accrue
on the amount so payable for the period from and after such Interest Payment
Date, Redemption Date, Repurchase Date or Stated Maturity, as the case may be.

 

Section 15.14 Recourse Against Others.

 

No recourse for the payment of the principal of or premium, if any, or interest
(including Additional Amounts, if any) on any Security, or for any claim based
thereon or otherwise in respect thereof, shall be had against any incorporator,
shareholder, officer or director, as such, past, present or future, of the
Company or of any successor corporation, whether by virtue of any constitution,
statute or rule of law or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance thereof and as part of
the consideration for the issue thereof, expressly waived and released.

 

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

 

VITESSE SEMICONDUCTOR CORPORATION

By:

 

/s/ Louis R. Tomasetta

--------------------------------------------------------------------------------

Name:

 

Louis R. Tomasetta

Title:

 

President and Chief Executive Officer

U.S. BANK NATIONAL ASSOCIATION,

as trustee and not in its individual capacity

By:

 

/s/ Lori-Anne Rosenberg

--------------------------------------------------------------------------------

Name:

 

Lori-Anne Rosenberg

Title:

 

Assistant Vice President

 

84



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF SECURITY

 

[FACE OF SECURITY]

 

[GLOBAL SECURITY LEGEND]1

 

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE REFERRED
TO HEREIN. THIS GLOBAL SECURITY MAY NOT BE EXCHANGED OR TRANSFERRED, IN WHOLE OR
IN PART, FOR A SECURITY REGISTERED IN THE NAME OF ANY PERSON OTHER THAN DTC OR A
NOMINEE THEREOF, EXCEPT IN THE LIMITED CIRCUMSTANCES SET FORTH IN THE INDENTURE.
BENEFICIAL INTERESTS IN THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT IN
ACCORDANCE WITH THE INDENTURE.

 

[RESTRICTED SECURITIES LEGEND]2

 

THE DEBENTURE EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED,
ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ACQUISITION HEREOF, THE HOLDER:

 

  (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT;

 

  (2) REPRESENTS THAT IT IS PURCHASING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ONE
OR MORE QUALIFIED INSTITUTIONAL BUYERS IN ACCORDANCE WITH RULE 144A;

 

  (3) AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF
THIS DEBENTURE RESELL OR OTHERWISE TRANSFER THE DEBENTURE EVIDENCED HEREBY OR
THE COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH DEBENTURE EXCEPT (A) TO THE
COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE
EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), OR (D) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED

--------------------------------------------------------------------------------

1 Insert if the Security is a Global Security.

2 Insert if the Security is a Restricted Security.

 

A-1



--------------------------------------------------------------------------------

EFFECTIVE UNDER THE SECURITIES ACT AND WHICH CONTINUES TO BE EFFECTIVE AT THE
TIME OF SUCH TRANSFER; AND

 

  (4) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE DEBENTURE EVIDENCED
HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 3(D) ABOVE) A
NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

IN CONNECTION WITH ANY TRANSFER OF THE DEBENTURE EVIDENCED HEREBY WITHIN TWO
YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH DEBENTURE (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE 3(D) ABOVE), THE HOLDER MUST CHECK THE APPROPRIATE BOX SET
FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT
THIS CERTIFICATE TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE). IF
THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 3(B) OR 3(C) ABOVE, THE HOLDER MUST,
PRIOR TO SUCH TRANSFER, FURNISH TO THE TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS
APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS OR OTHER INFORMATION AS THE
COMPANY OR THE TRUSTEE MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS
BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THE DEBENTURE EVIDENCED HEREBY PURSUANT TO
CLAUSE 3(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF
THE DEBENTURE EVIDENCED HEREBY.

 

A-2



--------------------------------------------------------------------------------

VITESSE SEMICONDUCTOR CORPORATION

 

1.50% Convertible Subordinated Debenture due 2024

(the “Debentures”)

 

    No.      CUSIP: [928497 AC 0]3  

Initial principal balance of this Debenture:

$

 

VITESSE SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Company”, which
term includes any successor corporation under the Indenture hereinafter referred
to), for value received, hereby promises to pay to                      or its
registered assigns, the principal sum listed on the Schedule of Increases or
Decreases in Global Security attached hereto on October 1, 2024.

 

Interest Payment Dates: April 1 and October 1, commencing April 1, 2005

 

Regular Record Dates: March 15 and September 15

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

--------------------------------------------------------------------------------

3 Insert if the Security is a Global Security.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed
manually or by facsimile by its duly authorized officers.

 

Dated: September 22, 2004

  VITESSE SEMICONDUCTOR CORPORATION    

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

       

By:

 

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

Trustee’s Certificate of Authentication

 

This is one of the 1.50% Convertible Subordinated

Debentures due 2024 described in the within-named

Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

 

By:

 

 

--------------------------------------------------------------------------------

    Authorized Signatory

Dated: September 22, 2004

 

A-4



--------------------------------------------------------------------------------

[REVERSE OF SECURITY]

 

VITESSE SEMICONDUCTOR CORPORATION

 

1.50% Convertible Subordinated Debenture due 2024

 

Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture referred to below unless otherwise indicated.

 

1. Principal and Interest.

 

Vitesse Semiconductor Corporation, a Delaware corporation (the “Company”),
promises to pay interest on the principal amount of this Security at the
Interest Rate from September 22, 2004 until repayment at Maturity, redemption or
repurchase. The Company will pay interest on this Security semiannually in
arrears on April 1 and October 1 of each year (each an “Interest Payment Date”),
commencing April 1, 2005.

 

Interest on the Securities shall be computed (i) for any full semiannual period
for which a particular Interest Rate is applicable on the basis of a 360-day
year of twelve 30-day months and (ii) for any period for which a particular
Interest Rate is applicable shorter than a full semiannual period for which
interest is calculated, on the basis of a 30-day month and, for such periods of
less than a month, the actual number of days elapsed over a 30-day month.

 

A Holder of any Security at the close of business on a Regular Record Date shall
be entitled to receive interest (including Additional Amounts, if any) on such
Security on the corresponding Interest Payment Date. A Holder of any Security
which is converted after the close of business on a Regular Record Date and
prior to the corresponding Interest Payment Date (other than any Security whose
Maturity is prior to such Interest Payment Date) shall be entitled to receive
interest on the principal amount of such Security, notwithstanding the
conversion of such Security prior to such Interest Payment Date. However, any
such Holder which surrenders any such Security for conversion during the period
between the close of business on such Regular Record Date and ending with the
opening of business on the corresponding Interest Payment Date shall be required
to pay the Company an amount equal to the interest (including Additional
Amounts, if any) on the principal amount of such Security so converted, which is
payable by the Company to such Holder on such Interest Payment Date, at the time
such Holder surrenders such Security for conversion. Notwithstanding the
foregoing, any such Holder which surrenders for conversion any Security which
has been called for redemption by the Company on a date that is after a Record
Date but prior to the corresponding Interest Payment Date in a notice of
redemption given by the Company pursuant to Section 10.4 of the Indenture shall
be entitled to receive (and retain) such interest (including Additional Amounts,
if any) and need not pay the Company an amount equal to the interest on the
principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.

 

In accordance with the terms of the Resale Registration Rights Agreement, dated
September 22, 2004 (the “Registration Rights Agreement”), between the Company
and Lehman Brothers Inc., during the first 90 days following a Registration
Default (as defined in the Registration Rights Agreement), the Interest Rate
borne by the Transfer Restricted Securities (as defined in Registration Rights
Agreement) shall be increased by 0.25% on:

 

(A) January 20, 2005, if the Shelf Registration Statement (as defined in the
Registration Rights Agreement) is not filed prior to or on January 20, 2005;

 

A-5



--------------------------------------------------------------------------------

(B) March 21, 2005, if the Shelf Registration Statement is not declared
effective by the Securities and Exchange Commission prior to or on March 21,
2005;

 

(C) the day after the tenth Business Day after the Shelf Registration Statement,
previously declared effective, ceases to be effective or fails to be usable, if
a post-effective amendment (or report filed pursuant to the Exchange Act) that
cures the Shelf Registration Statement is not filed with the Securities and
Exchange Commission during such five Business Day period; or

 

(D) the day following the 45th or 60th day, as the case may be, of any period
that the prospectus contained in the Shelf Registration Statement has been
suspended, if such suspension has not been terminated.

 

From and after the 91st day following such Registration Default, the Interest
Rate borne by the Transfer Restricted Securities shall be increased by an
additional 0.25%. In no event shall the Interest Rate borne by the Transfer
Restricted Securities be increased by more than 0.50%.

 

Any amount of additional interest will be payable in cash semiannually, in
arrears, on each Interest Payment Date and will cease to accrue on the earlier
of (i) the date the Registration Default is cured and (ii) the day immediately
prior to the date on which this Security ceases to be a Transfer Restricted
Security. The Holder of this Security is entitled to the benefits of the
Registration Rights Agreement.

 

2. Method of Payment.

 

Interest on any Security which is payable, and is punctually paid or duly
provided for, on any Interest Payment Date shall be paid to the person in whose
name that Security (or one or more Predecessor Securities) is registered at the
close of business on the Regular Record Date for such interest.

 

Principal of, and premium, if any, and interest (including Additional Amounts,
if any) on, Global Securities will be payable to the Depositary in immediately
available funds.

 

Principal and premium, if any, on Physical Securities will be payable at the
office or agency of the Company maintained for such purpose, initially the
Corporate Trust Office of the Trustee. Interest (including Additional Amounts,
if any) on Physical Securities will be payable by (i) U.S. Dollar check mailed
to the address of the Person entitled thereto as such address shall appear in
the Register, or (ii) upon application to the Registrar not later than the
relevant Record Date by a Holder of an aggregate principal amount in excess of
$5,000,000, wire transfer in immediately available funds to an account within
the United States, which application will remain in effect until the Holder
notifies, in writing, the Registrar to the contrary.

 

A-6



--------------------------------------------------------------------------------

3. Paying Agent and Registrar.

 

Initially, U.S. Bank National Association, the Trustee under the Indenture, will
act as Paying Agent and Registrar. The Company may change the Paying Agent or
Registrar without notice to any Holder.

 

4. Indenture.

 

The Company issued this Security under an Indenture, dated as of September 22,
2004 (the “Indenture”), between the Company and U.S. Bank National Association,
as trustee (the “Trustee”). The terms of the Security include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (the “TIA”). This Security is subject to all
such terms, and Holders are referred to the Indenture and the TIA for a
statement of all such terms. To the extent permitted by applicable law, in the
event of any inconsistency between the terms of this Security and the terms of
the Indenture, the terms of the Indenture shall control.

 

5. Optional Redemption.

 

On or after October 1, 2009, the Company may, at its option, redeem this
Security in whole at any time or in part from time to time, on any date prior to
Maturity, upon notice as set forth in Section 10.4 of the Indenture, at the
Redemption Price (as defined in the Indenture) plus any interest (including
Additional Amounts, if any) accrued and unpaid to, but excluding, the Redemption
Date; provided, however, that the Company may redeem this Security in whole at
any time or in part from time to time, on any date after October 1, 2007 and
prior to October 1, 2009, upon notice as set forth in Section 10.4 of the
Indenture, at the Redemption Price plus any interest (including Additional
Amounts, if any) accrued and unpaid to, but excluding, the Redemption Date, if
the closing sale price of the Company’s Common Stock (the “Common Stock”) has
been at least 170% of the Conversion Price then in effect for at least 20
Trading Days (as defined in the Indenture) during any 30 consecutive Trading Day
period.

 

Securities in original denominations larger than $1,000 may be redeemed in part.
If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed to be the
portion selected for redemption (provided, however, that the Holder of such
Security so converted and deemed redeemed shall not be entitled to any
additional interest payment as a result of such deemed redemption than such
Holder would have otherwise been entitled to receive upon conversion of such
Security). Securities which have been converted during a selection of Securities
to be redeemed may be treated by the Trustee as Outstanding for the purpose of
such selection.

 

On and after the Redemption Date, interest ceases to accrue on Securities or
portions of Securities called for redemption, unless the Company defaults in the
payment of the Redemption Price.

 

Notice of redemption will be given by the Company to the Holders as provided in
the Indenture.

 

A-7



--------------------------------------------------------------------------------

6. Repurchase at the Option of a Holder upon Specific Repurchase Dates or upon a
Fundamental Change.

 

On October 1, 2009, 2014 and 2019, (each, a “Specific Repurchase Date”) each
Holder shall have the right (the “Repurchase Right”), at the Holder’s option, to
require the Company to purchase for cash, and upon the exercise of such right
the Company shall purchase, all of such Holder’s Securities not previously
called for redemption, or any portion of the principal amount thereof that is
equal to $1,000 or an integral multiple thereof as directed by such Holder
pursuant to Section 11.3 of the Indenture (provided that no single Security may
be repurchased in part unless the portion of the principal amount of such
Security to be Outstanding after such repurchase is equal to $1,000 or an
integral multiple thereof), at a purchase price equal to 100% of the principal
amount of the Securities to be purchased (the “Repurchase Price”), plus accrued
and unpaid interest and Additional Amounts, if any, on such Securities to, but
excluding the Specific Repurchase Date. Holders may submit their Securities for
repurchase to the Paying Agent at any time from the opening of business on the
date that is 20 Business Days prior to the applicable Specific Repurchase Date
until the close of business on the Business Day prior to the applicable Specific
Repurchase Date.

 

In the event that a Fundamental Change (as defined in the Indenture) (together
with the Specific Repurchase Dates, “Repurchase Events”) shall occur, each
Holder shall have the right, at the Holder’s option, but subject to the
provisions of Section 11.2 of the Indenture, to require the Company to
repurchase, and upon the exercise of such right the Company shall repurchase,
all of such Holder’s Securities not previously called for redemption, or any
portion of the principal amount thereof that is equal to $1,000 or an integral
multiple thereof as directed by such Holder pursuant to Section 11.3 of the
Indenture (provided that no single Security may be repurchased in part unless
the portion of the principal amount of such Security to be Outstanding after
such repurchase is equal to $1,000 or an integral multiple thereof), on a date
(the “Fundamental Change Repurchase Date” and, together with the Specific
Repurchase Date, the “Repurchase Date”) that is not less than 20 nor more than
35 Business Days after the date of the Repurchase Event Notice (as defined in
the Indenture) for an amount equal to the sum of (i) the Repurchase Price plus
accrued and unpaid interest and Additional Amounts, if any, to, but excluding,
the Fundamental Change Purchase Date (as defined in the Indenture) and (ii) the
Make-Whole Premium (as defined in the Indenture), if any; provided, however,
that installments of interest on Securities whose Stated Maturity is prior to or
on the Fundamental Change Purchase Date shall be payable to the Holders of such
Securities, or one or more Predecessor Securities, registered as such on the
relevant Regular Record Date according to their terms and the provisions of
Section 2.1 of the Indenture.

 

The Repurchase Price payable in the event of a Fundamental Change shall be
payable at the Company’s option in the same forms of consideration that the
Company may use in satisfaction of its obligation upon conversion of the
Securities pursuant to Article 12 of the Indenture, including cash, shares of
Common Stock or a combination of cash and shares of Common Stock. However, if
the Company has irrevocably elected to make a cash payment of principal upon
conversion pursuant to Section 12.12(f) of the Indenture, the Company shall
repay the principal amount of the Securities repurchased in the event of a
Fundamental Change in cash, with any remaining amount to be satisfied in shares
of Common Stock.

 

A-8



--------------------------------------------------------------------------------

No fractional shares of Common Stock will be issued upon repurchase of any
Securities. Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of such Securities, the Company shall pay a
cash adjustment as provided in the Indenture.

 

7. Conversion Rights.

 

Subject to and upon compliance with the provisions of the Indenture, the Holder
of Securities is entitled, at such Holder’s option, at any time before the close
of business on the Business Day immediately preceding October 1, 2024, to
convert the Holder’s Securities (or any portion of the principal amount hereof
which is an integral multiple of $1,000), at the principal amount thereof or of
such portion, into duly authorized, fully paid and nonassessable shares of
Common Stock at the Conversion Price in effect at the time of conversion.

 

In the case of a Security (or a portion thereof) called for redemption, such
conversion right in respect of the Security (or such portion thereof) so called,
shall expire at the close of business on the second Business Day preceding the
Redemption Date, unless the Company defaults in making the payment due upon
redemption. In the case of a Fundamental Change for which the Holder exercises
its Repurchase Right with respect to a Security (or a portion thereof), such
conversion right in respect of the Security (or portion thereof) shall expire at
the close of business on the Business Day preceding the Repurchase Date.

 

The Conversion Price shall be initially equal to $3.92 per share of Common
Stock. The Conversion Price shall be adjusted under certain circumstances as
provided in the Indenture.

 

To exercise the conversion right, the Holder must surrender the Security (or
portion thereof) duly endorsed or assigned to the Company or in blank, at the
office of the Conversion Agent, accompanied by a duly signed conversion notice
to the Company, with a copy to the Trustee. Any Security surrendered for
conversion during the period from the close of business on any Regular Record
Date to the opening of business on the corresponding Interest Payment Date
(other than any Security whose Maturity is prior to such Interest Payment Date),
shall also be accompanied by payment in New York Clearing House funds or other
funds acceptable to the Company of an amount equal to the interest payable on
such Interest Payment Date on the principal amount of the Securities being
surrendered for conversion.

 

No fractional shares of Common Stock will be issued upon conversion of any
Securities. Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of such Securities, the Company shall pay a
cash adjustment as provided in the Indenture.

 

8. Subordination.

 

The Indebtedness evidenced by this Security is, to the extent and in the manner
provided in the Indenture, subordinated and subject in right of payment to the
prior payment in full of all amounts then due on all Senior Debt of the Company,
and this Security is issued subject to such provisions of the Indenture with
respect thereto. Each Holder of this Security, by

 

A-9



--------------------------------------------------------------------------------

accepting the same, (a) agrees to and shall be bound by such provisions, (b)
authorizes and directs the Trustee on such Holder’s behalf to take such action
as may be necessary or appropriate to effectuate the subordination so provided
and (c) appoints the Trustee such Holder’s attorney-in-fact for any and all such
purposes.

 

9. Denominations; Transfer; Exchange.

 

The Securities are issuable in registered form, without coupons, in
denominations of $1,000 and integral multiples of $1,000 in excess thereof. A
Holder may register the transfer or exchange of Securities in accordance with
the Indenture. The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and the Company may
require a Holder to pay any taxes and fees required by law or permitted by the
Indenture.

 

In the event of a redemption in part, the Company will not be required (a) to
register the transfer of, or exchange, Securities for a period of 15 Business
Days immediately preceding the date notice is given identifying the serial
numbers of the Securities called for such redemption, or (b) to register the
transfer of, or exchange, any such Securities, or portion thereof, called for
redemption.

 

In the event of redemption, conversion or repurchase of the Securities in part
only, a new Security or Securities for the unredeemed, unconverted or
unrepurchased portion thereof will be issued in the name of the Holder hereof.

 

10. Persons Deemed Owners.

 

The registered Holder of this Security shall be treated as its owner for all
purposes.

 

11. Unclaimed Money.

 

The Trustee and the Paying Agent shall pay to the Company any money held by them
for the payment of principal, premium, if any, or interest that remains
unclaimed for two years after the date upon which such payment shall have become
due. After payment to the Company, Holders entitled to the money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another Person, and all liability of the Trustee and
such Paying Agent with respect to such money shall cease.

 

12. Discharge Prior to Redemption or Maturity.

 

Subject to certain conditions contained in the Indenture, the Company may
discharge its obligations under the Securities and the Indenture if (1) (a) all
of the Outstanding Securities shall become due and payable at their scheduled
Maturity within one year or (b) all of the Outstanding Securities are scheduled
for redemption within one year, and (2) the Company shall have deposited with
the Trustee money and/or U.S. Government Obligations sufficient to pay the
principal of, and premium, if any, and interest on, all of the Outstanding
Securities on the date of Maturity or redemption, as the case may be.

 

A-10



--------------------------------------------------------------------------------

13. Amendment; Supplement; Waiver.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company and the Trustee with the consent of the Holders of a
majority in aggregate principal amount of the Outstanding Securities (or such
lesser amount as shall have acted at a meeting pursuant to the provisions of the
Indenture). The Indenture also contains provisions permitting the Holders of
specified percentages in principal amount of the Securities at the time
Outstanding, on behalf of the Holders of all the Securities, to waive compliance
by the Company with certain provisions of the Indenture and certain past
defaults under the Indenture and their consequences. Any such consent or waiver
by the Holder of this Security shall be conclusive and binding upon such Holder
and upon all future Holders of this Security and of any Security issued upon
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Security or
such other Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and premium, if any, and interest
(including Additional Amounts, if any) on this Security at the times, places and
rate, and in the coin or currency, herein prescribed or to convert this Security
(or pay cash in lieu of conversion) as provided in the Indenture.

 

14. Defaults and Remedies.

 

The Indenture provides that an Event of Default with respect to the Securities
occurs when any of the following occurs:

 

(a) the Company defaults in the payment of the principal of or premium, if any,
on any of the Securities when it becomes due and payable at Maturity, upon
redemption or exercise of a Repurchase Right or otherwise, whether or not such
payment is prohibited by the subordination provisions of Article 14 of the
Indenture;

 

(b) the Company defaults in the payment of interest (including Additional
Amounts, if any) on any of the Securities when it becomes due and payable and
such default continues for a period of 30 days, whether or not such payment is
prohibited by the subordination provisions of Article 14 of the Indenture;

 

(c) the Company fails to perform or observe any other term, covenant or
agreement contained in the Securities or the Indenture and such default
continues for a period of 60 days after written notice of such failure is given
as specified in the Indenture;

 

(d) the Company (i) defaults in the performance of any covenant or agreement
contained in any agreements, indentures or instruments under which the Company
has incurred Indebtedness of $15,000,000 or more in the aggregate (not including
any amounts the Company may owe under reimbursement or similar obligations to
banks,

 

A-11



--------------------------------------------------------------------------------

sureties or other entities which have issued letters of credit, surety bonds,
performance bonds or other guarantees relating to the performance by the Company
or its Subsidiaries of contractual obligations to customers, to the extent any
demands made under any such reimbursement or similar obligation relate to a draw
under the related letter of credit or other instrument which draw is being
contested in good faith through appropriate proceedings) whether such
indebtedness now exists or shall hereafter be created, and (ii) such default has
caused the holders of such Indebtedness to declare such Indebtedness to be due
and payable prior to its stated maturity and such Indebtedness has not been
discharged in full or such acceleration has not been rescinded or annulled by
the 30th day after written notice of such failure is given as specified in the
Indenture; or

 

(e) there are certain events of bankruptcy, insolvency or reorganization of the
Company.

 

If an Event of Default shall occur and be continuing, the principal of all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

15. Authentication.

 

This Security shall not be valid until the Trustee (or authenticating agent)
executes the certificate of authentication on the other side of this Security.

 

16. Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT TEN
(= joint tenants with right of survivorship and not as tenants in common), CUST
(= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

17. Additional Rights of Holders of Transfer Restricted Securities.

 

In addition to the rights provided to Holders under the Indenture, Holders of
Transfer Restricted Securities shall have all the rights set forth in the
Registration Rights Agreement.

 

18. CUSIP Numbers.

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
this Security and the Trustee may use CUSIP numbers in notices of redemption as
a convenience to Holders. No representation is made as to the accuracy of such
numbers either as printed on this Security or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

A-12



--------------------------------------------------------------------------------

19. Governing Law.

 

The Indenture and this Security shall be governed by, and construed in
accordance with, the law of the State of New York.

 

20. Successor Corporation.

 

In the event a successor corporation assumes all the obligations of the Company
under this Security, pursuant to the terms hereof and of the Indenture, the
Company will be released from all such obligations.

 

21. Counterparts.

 

This Security may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original but all such counterparts shall
together constitute but one and the same instrument.

 

A-13



--------------------------------------------------------------------------------

ASSIGNMENT FORM

 

To assign this Security, fill in the form below and have your signature
guaranteed: (I)

or (we) assign and transfer this Security to:

 

--------------------------------------------------------------------------------

(Insert assignee’s soc. sec. or tax I.D. no.)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint                      to transfer this Security on the
books of the Company. The agent may substitute another to act for him.

 

Dated:                     

  Your Name:  

 

--------------------------------------------------------------------------------

    (Print your name exactly as it appears on the face of this Security)    
Your Signature:  

 

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the face of this Security)    
Signature Guarantee*:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

A-14



--------------------------------------------------------------------------------

In connection with any transfer of this Security occurring prior to the date
which is the earlier of the end of the period referred to in Rule 144(k) under
the Securities Act of 1933, as amended (the “Securities Act”), the undersigned
confirms that without utilizing any general solicitation or general advertising
that:

 

[Check One]

 

[  ]  (a)   this Security is being transferred in compliance with the exemption
from registration under the Securities Act provided by Rule 144A thereunder, and
that the transfer has been effected pursuant to and in accordance with Rule 144A
under the Securities Act and, accordingly, the undersigned does hereby further
certify that the Securities are being transferred to a transferee that the
undersigned reasonably believes is purchasing the Securities for its own
account, or for one or more accounts with respect to which such transferee
exercises sole investment discretion, and such transferee and each such account
is a “qualified institutional buyer” within the meaning of Rule 144A, in each
case in a transaction meeting the requirements of Rule 144A and in accordance
with any applicable securities laws of any state of the United States.

 

or

 

[  ]  (b)   this Security is being transferred other than in accordance with (a)
above and documents are being furnished which comply with the conditions of
transfer set forth in this Security and the Indenture.

 

A-15



--------------------------------------------------------------------------------

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Security in the name of any Person other than
the Holder hereof unless the conditions to any such transfer of registration set
forth herein and in Sections 2.7, 2.8 and 2.9 of the Indenture shall have been
satisfied.

 

Dated:                      

--------------------------------------------------------------------------------

    NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.     Signature Guarantee:    

--------------------------------------------------------------------------------

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

A-16



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that: (a) it is purchasing this Security
for its own account or an account with respect to which it exercises sole
investment discretion, in each case for investment and not with a view to
distribution; (b) it and any such account is a “Qualified Institutional Buyer”
within the meaning of Rule 144A under the Securities Act of 1933; (c) it is
aware that the sale to it is being made in reliance on Rule 144A; (d) it
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information; and (e) it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Dated:                  

--------------------------------------------------------------------------------

    NOTICE: To be executed by an executive officer

 

A-17



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF REPURCHASE EVENT PURCHASE NOTICE

 

TO:

  VITESSE SEMICONDUCTOR CORPORATION     741 Calle Plano     Camarillo,
California 93012     Attn: Chief Financial Officer

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Vitesse Semiconductor Corporation (the
“Company”) as to the occurrence of a Fundamental Change with respect to the
Company and requests and instructs the Company to repay the entire principal
amount of this Security, or the portion thereof (the principal amount of which
is an integral multiple of $1,000) below designated, in accordance with the
terms of the Indenture referred to in this Security, together with interest
(including Additional Amounts, if any) accrued and unpaid to, but excluding,
such date, to the registered holder hereof.

 

The undersigned represents that, immediately following the repurchase described
above, the undersigned will not own outstanding shares constituting more than
19.9% of the outstanding shares of Common Stock.

 

Dated:                    

  Your Name:  

 

--------------------------------------------------------------------------------

    (Print your name exactly as it appears on the face of this Security)    
Your Signature:  

 

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the face of this Security)    
Signature Guarantee:*  

 

--------------------------------------------------------------------------------

    Social Security or other Taxpayer     Identification Number:  

 

--------------------------------------------------------------------------------

 

Principal amount to be repaid (if less than all): $

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF CONVERSION NOTICE

 

TO:

  VITESSE SEMICONDUCTOR CORPORATION     741 Calle Plano     Camarillo,
California 93012     Attention: Chief Financial Officer

COPY TO:

  U.S. BANK NATIONAL ASSOCIATION     EP-MN-WS3C     60 Livingston Avenue     St.
Paul, Minnesota 55107-2292     Attention: Corporate Trust Administration
(Vitesse Semiconductor Corporation 1.50% Convertible Subordinated Debentures due
2024)

 

The undersigned registered owner of this Security hereby irrevocably exercises
the option to convert this Security, or the portion hereof (the principal amount
of which is an integral multiple of $1,000) below designated, into shares of
Common Stock in accordance with the terms of the Indenture referred to in this
Security, and directs that the shares issuable and deliverable upon such
conversion, together with any check in payment for fractional shares and any
Securities representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below. If shares or any portion of this Security not converted are to
be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto. Any amount required to
be paid to the undersigned on account of interest (including Additional Amounts,
if any) accompanies this Security.

 

The undersigned represents that, immediately following the conversion described
above, the undersigned will not own outstanding shares constituting more than
19.9% of the outstanding shares of Common Stock.

 

Dated:                       Your Name:  

 

--------------------------------------------------------------------------------

    (Print your name exactly as it appears on the face of this Security)    
Your Signature:  

 

--------------------------------------------------------------------------------

    (Sign exactly as your name appears on the face of this Security)    
Signature Guarantee*:  

 

--------------------------------------------------------------------------------

    Social Security or other Taxpayer     Identification Number:  

 

--------------------------------------------------------------------------------

 

C-1



--------------------------------------------------------------------------------

Principal amount to be converted (if less than all): $

--------------------------------------------------------------------------------

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 

C-2



--------------------------------------------------------------------------------

Fill in for registration of shares (if to be issued) and Securities (if to be
delivered) other than to and in the name of the registered holder:

 

--------------------------------------------------------------------------------

(Name)

--------------------------------------------------------------------------------

(Street Address)

--------------------------------------------------------------------------------

(City, State and Zip Code)

 

C-3



--------------------------------------------------------------------------------

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY

 

The initial principal amount of this Global Security is $            . The
following increases or decreases of a part of this Global Security have been
made:

 

Date of Exchange

--------------------------------------------------------------------------------

   Amount of decrease in
Principal Amount of
this Global Security


--------------------------------------------------------------------------------

   Amount of increase in
Principal Amount of
this Global Security


--------------------------------------------------------------------------------

  

Principal Amount of this

Global Security
following such decrease

(or increase)

--------------------------------------------------------------------------------

  

Signature of
Authorized officer of

Trustee or

Securities Coordinator

--------------------------------------------------------------------------------